Exhibit 10.34

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

COMMERCIALIZATION AGREEMENT

by and among

DEPOMED, INC.,

COLLEGIUM PHARMACEUTICAL, INC.

and

COLLEGIUM NF, LLC

Dated as of December 4, 2017

 

 



 

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

TABLE OF CONTENTS

 

 

Page

ARTICLE 1 DEFINITIONS


1

ARTICLE 2 GRANTS AND TRANSFERS; CLOSING


21

Section 2.1

Licenses


21

Section 2.2

Enforcement Rights and Sublicenses


21

Section 2.3

Transfers


22

Section 2.4

Records


23

Section 2.5

Limitation on Competing Products


24

Section 2.6

Retention of Rights


24

Section 2.7

Negative Covenants


25

Section 2.8

Allocation of Purchase Price of Transferred Assets


25

Section 2.9

Certain Taxes


26

Section 2.10

Risk of Loss; Casualty


26

Section 2.11

Certain Costs


27

Section 2.12

Closing


27

ARTICLE 3 TRANSITION PLAN


31

Section 3.1

Transition Plan


31

Section 3.2

Manufacture and Supply Arrangements


31

ARTICLE 4 PRODUCT COMMERCIALIZATION


38

Section 4.1

Diligence


38

Section 4.2

Commercial Terms


38

Section 4.3

Representations to Customers


38

Section 4.4

Staffing; Training


38

Section 4.5

Promotional Materials; Educational Materials


39

Section 4.6

Medical Inquiries


39

Section 4.7

Trademarks


39

Section 4.8

Domain Names and Website


40

Section 4.9

Election by Depomed to Detail in the Territory


40

ARTICLE 5 REGULATORY AFFAIRS


42

Section 5.1

Authorized Agent


42

Section 5.2

Regulatory Approvals


42

Section 5.3

Compliance with Regulatory Requirements


44

Section 5.4

Communications with Regulatory Authorities


44

Section 5.5

Healthcare Compliance


45

Section 5.6

Advertising and Promotion Compliance


45

Section 5.7

Product Complaints


46

Section 5.8

Adverse Drug Experience Reports


46

Section 5.9

Recalls or Other Corrective Action


47

Section 5.10

Regulatory Inspections or Audits


49

Section 5.11

Review of Regulatory Compliance


50

Section 5.12

Assistance


50





i

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

TABLE OF CONTENTS

(Continued)

ARTICLE 6 SALES AND PRICING


50

Section 6.1

Sales


50

Section 6.2

Pricing


50

ARTICLE 7 COMPENSATION


51

Section 7.1

Payment for Transferred Inventory


51

Section 7.2

Upfront Payment


51

Section 7.3

Payments on Annual Net Sales


51

Section 7.4

Maintenance of Records


59

Section 7.5

Allocation of Prepaid Business Expenses


59

Section 7.6

Payments


59

Section 7.7

Security


60

Section 7.8

Other Fees


62

ARTICLE 8 TRANSITION MATTERS


62

Section 8.1

Customer Notifications


62

Section 8.2

NDC Numbers


62

Section 8.3

Product Returns, Rebates and Chargebacks


62

Section 8.4

Collegium Use of Depomed Names


64

Section 8.5

Customer Service


66

ARTICLE 9 TERM AND TERMINATION


66

Section 9.1

Term


66

Section 9.2

Early Termination


66

Section 9.3

Termination for Cause


67

Section 9.4

Termination for Bankruptcy.


68

Section 9.5

Termination for Failure to Obtain HSR Clearance


68

Section 9.6

Termination for Failure to Close


68

Section 9.7

Effects of Termination


69

ARTICLE 10 REPRESENTATIONS AND WARRANTIES


72

Section 10.1

Representations and Warranties of Depomed


72

Section 10.2

Representations and Warranties of Collegium and Newco


79

Section 10.3

Warranty Disclaimer


82

ARTICLE 11 INTELLECTUAL PROPERTY MATTERS


83

Section 11.1

Acuform Patent Prosecution and Maintenance


83

Section 11.2

Acuform Patent Infringement


83

Section 11.3

ANDA Litigation


83

 





ii

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

TABLE OF CONTENTS

(Continued)

Section 11.4

Grünenthal Patent Infringement


83

ARTICLE 12 INDEMNIFICATION


84

Section 12.1

Indemnification by Depomed


84

Section 12.2

Indemnification by Collegium and Newco


85

Section 12.3

Notice of Claims


85

Section 12.4

Third Party Claims


86

Section 12.5

Expiration


87

Section 12.6

Certain Limitations


87

Section 12.7

Sole Remedy/Waiver


88

Section 12.8

Right to Offset


88

Section 12.9

Indemnity Payments


88

Section 12.10

Calculation of Damages


89

Section 12.11

No Consequential Damages


89

ARTICLE 13 CONFIDENTIALITY AND PUBLICITY


89

Section 13.1

Proprietary Information


89

Section 13.2

Disclosures Required by Law


90

Section 13.3

Publicity


90

Section 13.4

Survival


91

ARTICLE 14 COVENANTS


91

Section 14.1

HSR Act Filing


91

Section 14.2

Conduct of Business


91

Section 14.3

Ancillary Agreements


91

Section 14.4

Grünenthal Consent Agreement


92

Section 14.5

No Negotiation


93

Section 14.6

Resale Exemption Certificates


93

Section 14.7

Depomed Responsibility for Retained Post-Marketing Commitments


93

Section 14.8

Collegium Minimum Cash Balance


94

Section 14.9

Newco Operations and Liabilities


94

Section 14.10

Affiliates


97

Section 14.11

Further Assurances


97

ARTICLE 15 NOTICES


97

Section 15.1

Notices


97

ARTICLE 16 INSURANCE


98

Section 16.1

Insurance


98

 





iii

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

TABLE OF CONTENTS

(Continued)

ARTICLE 17 MISCELLANEOUS


99

Section 17.1

Headings


99

Section 17.2

Severability


99

Section 17.3

Entire Agreement


99

Section 17.4

Amendments


99

Section 17.5

Counterparts


99

Section 17.6

Waiver


100

Section 17.7

Force Majeure


100

Section 17.8

Successors and Assigns


100

Section 17.9

Assignment


100

Section 17.10

Construction


101

Section 17.11

Governing Law; Jurisdiction; No Jury Trial.


102

Section 17.12

Dispute Resolution


103

Section 17.13

Equitable Relief


105

Section 17.14

Relationship Between Parties


105

Section 17.15

Tax Treatment


105

Section 17.16

Bulk Transfer Laws


106

Section 17.17

Forward Looking Statements


106

 

LIST OF EXHIBITS

Exhibit A:  Domain Name Assignment

Exhibit B:  Trademark License Agreement

Exhibit C:  Bill of Sale

Exhibit D:  Newco operating agreement

Exhibit E:  Collateral Agreement

Exhibit F:  Pledge Agreement

Exhibit G:  Collegium Sublicense

 

 



iv

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

COMMERCIALIZATION AGREEMENT

This Commercialization Agreement (this “Agreement”) is made as of December 4,
2017 (the “Effective Date”), by and among Depomed, Inc., a California
corporation (“Depomed”), Collegium Pharmaceutical, Inc., a Virginia corporation
(“Collegium”), and Collegium NF, LLC, a Delaware limited liability company and
wholly owned subsidiary of Collegium (“Newco”).  Each of Depomed, Collegium and
Newco is referred to herein individually as a “party” and collectively as the
“parties.”

WHEREAS, the parties desire for Depomed to grant to Collegium certain rights to
commercialize the Products and Line Extensions in the Territory (as such terms
are defined below), upon the terms and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the parties, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

Section 1.1      “AbbVie” has the meaning set forth in Section 2.11(b).

Section 1.2      “Account Proceeds” has the meaning set forth in Section
7.7(b)(i).

Section 1.3      “Acuform Patent Action” has the meaning set forth in Section
11.2.

Section 1.4     “Adverse Drug Experience” means any “adverse drug experience,”
as defined or contemplated by 21 C.F.R. 314.80 or 312.32, associated with a
Payment-Bearing Product.

Section 1.5      “Adverse Drug Experience Report” means any oral, written or
electronic report of any Adverse Drug Experience transmitted to any Person.

Section 1.6      “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by or is under common
control with such first Person, but only for so long as such control
exists.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.

Section 1.7      “Agreement” has the meaning set forth in the preamble to this
Agreement.

Section 1.8      “Allocation” has the meaning set forth in Section 2.8.





1

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.9      “Ancillary Agreements” has the meaning set forth in Section
14.3.

Section 1.10    “ANDA” means an Abbreviated New Drug Application.

Section 1.11    “ANDA Litigation” means the Legal Proceedings set forth on
Schedule 1.11.

Section 1.12   “ANDA Settlement Distributor” means a Third Party, who, in
connection with the settlement of the ANDA Litigation under the Hatch-Waxman Act
and Medicare Prescription Drug, Improvement and Modernization Act of 2003, as
amended, has been licensed or otherwise permitted by Depomed, as applicable
(subject to Section 11.3), to sell a Generic Version of a Product in the
Territory.

Section 1.13    “Annual Net Sales” means total Net Sales of the applicable
Payment-Bearing Products in a particular calendar year.

Section 1.14    “API” means the composition of matter, tapentadol, used as an
active pharmaceutical ingredient in Products and Line Extensions.

Section 1.15    “Assumed Liabilities” means the following Liabilities relating
to the Products and the Transferred Assets, in each case other than the Retained
Liabilities:

(a)        all Liabilities arising solely out of or relating to Legal
Proceedings commenced on or after the Closing, irrespective of the legal theory
asserted, arising from the development, Commercialization, Manufacture or use of
the Products or the use of the Transferred Assets, in each case, (i) other than
by Depomed or its Affiliates pursuant to this Agreement and (ii) solely to the
extent relating to the period of time on or after the Closing;

(b)        all Liabilities arising out of or relating to products liability
claims to the extent relating to the Products Manufactured and Commercialized on
or after the Closing, including claims alleging defects in the Products and
claims involving the death of or injury to any individual relating to the
Products;

(c)        all Liabilities to Third Party customers, Third Party suppliers or
other Third Parties, solely to the extent relating to the Products or the
Transferred Assets and ordered in the ordinary course of business (or at the
express request of Collegium) on or after the Closing;

(d)        all other Liabilities arising out of or relating to the Products or
the Transferred Assets, to the extent relating to the period of time on or after
the Closing, other than Liabilities arising out Depomed’s activities pursuant to
Section 3.2 or Section 4.9;

(e)        all Taxes apportioned to Collegium pursuant to Section 2.9; and

(f)        all Liabilities arising out of or relating to the return of the
Products sold by Collegium on or after the Closing.





2

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.16    “Authorized Generic” means a Generic Version sold by or on
behalf of a party in the Territory without the NUCYNTA® trademark, including by
an Authorized Generic Distributor, but excluding by any ANDA Settlement
Distributor.

Section 1.17   “Authorized Generic Distributor” means a Third Party who has been
contracted by Collegium to Commercialize a Generic Version on behalf of
Collegium in the Territory, but excluding any ANDA Settlement Distributor.

Section 1.18    “Business” means the business of researching, developing,
manufacturing or having made, packaging, importing, marketing, promoting,
distributing, selling and commercializing the Products, in each of the foregoing
cases, in the Territory, as conducted by the Depomed Entities.

Section 1.19    “Business Day” means any day other than a Saturday, a Sunday or
a day on which banks in New York City, New York are authorized or obligated by
law or executive order to close.

Section 1.20    “CDAPCA” means the Comprehensive Drug Abuse Prevention and
Control Act of 1970, as amended.

Section 1.21    “Change of Control” means, with respect to a party, (a) a
merger, reorganization or consolidation of such party with a Third Party which
results in the voting securities of such party outstanding immediately prior
thereto ceasing to represent at least fifty (50%) of the combined voting power
of the surviving entity immediately after such merger, reorganization or
consolidation, (b) a Third Party becoming the beneficial owner of fifty (50%) or
more of the combined voting power of the outstanding securities of such party,
or (c) the sale or other transfer to a Third Party of all or substantially all
of such party’s business or assets to which this Agreement relates.

Section 1.22    “Chargeback Claims” has the meaning set forth in Section
8.3(d)(i).

Section 1.23    “Claim” has the meaning set forth in Section 12.3.

Section 1.24    “Claim Amount” has the meaning set forth in Section 7.7(a)(ii).

Section 1.25    “Claim Notice” has the meaning set forth in Section 7.7(a)(ii).

Section 1.26    “Closing” means the consummation of the Transactions pursuant to
the terms of this Agreement.

Section 1.27    “Closing Date” has the meaning set forth in Section 2.12(a).

Section 1.28    “CMO” has the meaning set forth in Section 3.2(a).





3

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.29    “CMO Supply Agreements” means each agreement and all related
material documents, including exhibits, attachments and amendments thereto,
entered into by Depomed with a CMO prior to or during the Term pertaining to the
Manufacture, production or supply of any Product Materials or Supplied
Products.  The CMO Supply Agreements in existence as of the Effective Date are
listed in Schedule 1.29.

Section 1.30    “Code” means the Internal Revenue Code of 1986, as amended.

Section 1.31    “COGS” means, for a particular period, the applicable party’s
cost of goods sold (calculated in accordance with Section 7.4(b)) for the
Products in the Territory for such period.

Section 1.32    “Collateral Agreement” has the meaning set forth in Section
14.3.

Section 1.33    “Collateral Agreements” means the Pledge Agreement, Collateral
Agreement, any Control Agreement and any other document delivered by Collegium
or Newco that creates or purports to create a Lien securing the obligations of
Collegium and Newco under this Agreement.

Section 1.34    “Collegium” has the meaning set forth in the Preamble to this
Agreement.

Section 1.35    “Collegium Indemnitees” has the meaning set forth in Section
12.1(a).

Section 1.36    “Collegium Material Adverse Event” has the meaning set forth in
Section 10.2(a).

Section 1.37    “Collegium Prepaid Business Expense Allocation” has the meaning
set forth in Section 7.5.

Section 1.38    “Collegium Products” has the meaning set forth in Section
10.2(i)(i).

Section 1.39    “Collegium Regulatory Inspection” has the meaning set forth in
Section 5.10(a).

Section 1.40    “Collegium Sales Force” means the field force of Sales
Representatives employed or engaged by Collegium, including field-based sales
force management such as regional and district sales managers.

Section 1.41    “Collegium Sublicense” has the meaning set forth in Section
2.2(c).

Section 1.42    “Collegium Trademarks” means the trademarks set forth on
Schedule 1.42, including the “Collegium” trademark and associated design and
logo.

Section 1.43    “Commercial Agreement” has the meaning set forth in Section
8.3(h).

Section 1.44    “Commercial Rebates” has the meaning set forth in Section
8.3(b).





4

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.45    “Commercialization Transaction” has the meaning set forth in
Section 14.5.

Section 1.46   “Commercialize,” “Commercialization” or “Commercializing” means
to Promote, distribute and sell Payment-Bearing Products in the Territory,
including all activities incident thereto and contemplated by the terms of this
Agreement.

Section 1.47    “Commercially Reasonable Efforts” means, with respect to
Commercialization of the Products by Collegium, those efforts and resources
customarily used in the pharmaceutical business by a global pharmaceutical
company for a product owned by such company or to which such company has rights,
which product is of a market potential similar to the market potential of the
applicable Product and at a similar stage of its product life as such Product,
taking into account all relevant factors, including, without limitation, the
risks inherent in the Commercialization of such Product, the competitiveness of
the marketplace, the proprietary position of such Product in comparison to other
products in a party’s product portfolio, the regulatory status of such Product
(including pricing and reimbursement status), the actual and potential
profitability of such Product, and the general economic conditions of the
marketplace, as well as other relevant factors.

Section 1.48    “Competing Product” means any product (other than a Product or
Line Extension) in any dosage form, formulation, presentation or package
configuration which contains a compound which is a centrally acting opioid
analgesic of the benzenoid class with a dual mode of action as an agonist of the
μ-opioid receptor and as a norepinephrine reuptake inhibitor, excluding any such
product undergoing development or Commercialization by any Person acquiring
Depomed or Collegium in a Change of Control prior to the closing of such Change
of Control or that is developed or Commercialized by such Person after the
closing of such Change of Control of Depomed or Collegium without the use of any
Depomed Product Know-How or any Know-How Controlled by Collegium, respectively.

Section 1.49    “Competition Laws” means the Legal Requirements of any
jurisdiction that are designed or intended to prohibit, restrict or regulate
actions that may have the purpose or effect of creating a monopoly, lessening
competition or restraining trade, including the HSR Act.

Section 1.50    “Confidentiality Agreement” means that certain Confidentiality
Agreement, dated as of September 27, 2017, between Depomed and Collegium.

Section 1.51    “Consent Agreement” has the meaning set forth in Section 14.4.

Section 1.52    “Control” or “Controlled” means, with respect to Patents,
Know-How or other IP Rights of any kind, the possession by a party of the
ability to grant a license or sublicense of such rights as contemplated by this
Agreement, without violating the terms of any agreement or other arrangement
with any Third Party.

Section 1.53    “Control Agreement” has the meaning set forth in Section
7.7(b)(i).

Section 1.54    “Co-Pay Card Discounts” has the meaning set forth in Section
8.3(e).





5

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.55    “Co-Pay Card Program” has the meaning set forth in Section
8.3(e).

Section 1.56    “Covered Action” means any suit, action or proceeding, whether
at law or in equity, whether in contract or in tort or otherwise arising out of,
or relating to, the Transactions and (a) brought against a party or an Affiliate
of such party by the other party or an Affiliate of the other party, or (b)
supported, by means of direct financial support or voluntary cooperation with
any request for support from the Third Party bringing the suit, action or
proceeding, by one party or an Affiliate of such party against the other party
or an Affiliate of such other party.

Section 1.57    “CPR Mediation Procedure” has the meaning set forth in Section
17.12(a).

Section 1.58    “CPR Rules” has the meaning set forth in Section 17.12(b)(i).

Section 1.59    “CSA” means the Controlled Substances Act, as amended.

Section 1.60    “Customers” means Third Party wholesalers, retailer pharmacies,
mail-order pharmacies, group purchasing organizations or other organizations
similar to those that purchase the Products from Depomed in the Territory as of
the Effective Date.

Section 1.61    “Data Room” means the electronic data room containing documents
and materials relating to the Transferred Assets as of 5:00 P.M. Pacific
Standard Time on December 3, 2017, as well as the computer containing documents
and materials relating to the Transferred Assets made available to Collegium
and/or its representatives prior to the Effective Date.

Section 1.62    “DEA” means the United States Drug Enforcement Agency or any
successor agency performing comparable functions in the Territory.

Section 1.63    “Depo NF” means Depo NF Sub, LLC.

Section 1.64    “Depomed” has the meaning set forth in the preamble to this
Agreement.

Section 1.65    “Depomed Acuform Patents” means the patents listed in Schedule
1.65.

Section 1.66    “Depomed Corporate Trademark” means any trademarks, trade names,
corporate names, corporate logos, domain names, or other names or marks used or
registered by Depomed or its Affiliates to identify itself, including the
Depomed® trademark.

Section 1.67    “Depomed Entities” means, collectively, Depomed and Depo NF.

Section 1.68    “Depomed Indemnitees” has the meaning set forth in Section
12.2(a).

Section 1.69    “Depomed Names” means the names and logos of Depomed and its
Affiliates.

Section 1.70    “Depomed Product Expiration Date” means the expiration date of
the last Product in the channel bearing Depomed’s NDC Number on a
Product-by-Product basis.





6

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.71    “Depomed Product Know-How” means, collectively, all Know-How
that is Controlled by Depomed and its Affiliates as of the Closing Date or any
time during the Term that is related to the Business, the Products or the
Transferred Assets and is (a) necessary or otherwise used or held for use in the
conduct of the Business (including the Manufacture of the Line Extensions) or
(b) necessary for Collegium to perform its obligations under this Agreement or
any Ancillary Agreement, excluding Know-How within the Grünenthal IP Rights;
provided, however, that Depomed Product Know-How excludes any Know-How of any
Person acquiring Depomed in a Change of Control that was Controlled by such
Person prior to the closing of such Change of Control or that was generated by
such Person without the use of any Depomed Product Know-How unless (i) such
Know-How is actually used by such Person at any time during the Term of this
Agreement in the Manufacture of any Line Extensions, or the Commercialization of
any of the Products or (ii) such Know-How was already licensed to Collegium
under Section 2.1(a) hereof prior to the closing of the Change of Control.

Section 1.72    “Depomed Promotional Materials” has the meaning set forth in
Section 4.9(b)(ii).

Section 1.73    “Depomed Responsibility Period” means the period through and
including the Closing Date.

Section 1.74    “Depomed Regulatory Inspection” has the meaning set forth in
Section 5.10(b).

Section 1.75    “Depomed Sales Force” means the field force of Sales
Representatives employed or contracted by Depomed.

Section 1.76    “Depomed Technology Trademark” means the Trademarks listed on
Exhibit A of the Trademark License Agreement, including the ACUFORM® Trademark.

Section 1.77     “Detail” means an in-person, face-to-face sales presentation of
a Product or Line Extension made by a Sales Representative to a Professional.

Section 1.78    “Dispute” has the meaning set forth in Section 17.12.

Section 1.79    “Domain Name Assignment” means a domain name assignment, in the
form attached hereto as Exhibit A, dated as of the Closing Date.

Section 1.80    “Effective Date” has the meaning set forth in the preamble to
this Agreement.

Section 1.81    “Environmental Laws” means all Legal Requirements related to the
protection of the environment or human health and safety or the release,
presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, monitoring, reuse, treatment, generation,
discharge, transportation, processing, production, disposal, leaching,





7

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

migration, emission or remediation of any contaminant or pollutant, toxic,
radioactive or hazardous waste, chemical, substance, material or constituent.

Section 1.82    “ER/LA Opioid Analgesics REMS” has the meaning set forth in
Section 5.3(a).

Section 1.83    “Excluded Assets” means, other than the Transferred Assets, all
of the assets of Depomed and its Affiliates.

Section 1.84    “Expiration Date” has the meaning set forth in Section
7.7(a)(iii).

Section 1.85    “Expired Product” has the meaning set forth in Section 7.3(c).

Section 1.86    “FDA” means the United States Food and Drug Administration or
any successor agency performing comparable functions in the Territory.

Section 1.87    “Financial Institution” has the meaning set forth in Section
7.7(a)(i).

Section 1.88    “Food and Drug Act” means the Federal Food, Drug, and Cosmetic
Act of 1938, as amended.

Section 1.89    “Force Majeure Event” has the meaning set forth in Section 17.7.

Section 1.90    “Forward-Looking Statements” has the meaning set forth in
Section 17.17.

Section 1.91    “Fundamental Representations” mean the representations and
warranties (a) of Depomed contained in Section 10.1(a) (Organization), Section
10.1(b) (Authority; Binding Effect), Section 10.1(h)(i) (Contracts), Section
10.1(j) (Brokers), and Section 10.1(k) (Transferred Assets) and (b) of Collegium
contained in Section 10.2(a) (Organization), Section 10.2(b) (Authority; Binding
Effect), and Section 10.2(e) (Brokers).

Section 1.92     “GAAP” means accounting principles and practices generally
accepted in the United States of America, as in effect on the Effective Date.

Section 1.93    “Generic Drug Act” means the Generic Drug Enforcement Act of
1992, as amended.

Section 1.94    “Generic Entry” means, with respect to a Product, the initiation
of sales to wholesale or retail customers of one or more Generic Versions of
such Product (other than an Authorized Generic) in the Territory by a Third
Party, including an ANDA Settlement Distributor, but excluding any Authorized
Generic Distributor.

Section 1.95    “Generic Version” means, with respect to a Product, any
pharmaceutical product which (a) contains the same active ingredient(s) in the
same dosage(s) and dosage form as such Product, (b) is approved in reliance on,
and by reference to, the Product NDA, or is approved





8

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

under the Product NDA, and (c) in the case of products approved by reference to,
rather than under, the Product NDA, has been issued a therapeutic equivalence
code of AB (as such term is used in the Approved Drug Products with Therapeutic
Equivalence Evaluations published by the FDA Center for Drug Evaluation and
Research or any successor publication) by the FDA with respect to such Product.

Section 1.96    “Government Rebates” has the meaning set forth in Section
8.3(c)(i).

Section 1.97    “Governmental Authority” means any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision of any such government or any supranational
organization of which any such country is a member, which has competent and
binding authority to decide, mandate, regulate, enforce, or otherwise control
the activities of the parties contemplated by this Agreement.

Section 1.98    “GPO” has the meaning set forth in Section 8.3(d)(i).

Section 1.99    “Grünenthal” means Grünenthal GmbH.

Section 1.100 “Grünenthal IP Rights” means the IP Rights out-licensed by
Grünenthal under the Grünenthal License Agreement, including the Grünenthal
Patents.

Section 1.101  “Grünenthal License Agreement” means that certain License
Agreement (U.S.) dated January 13, 2015 among Grünenthal, Janssen
Pharmaceuticals, Inc. and Janssen Research & Development, LLC, as assigned to
Depomed and amended pursuant to that certain Assignment and Consent Agreement
dated January 13, 2015 among Grünenthal, Janssen Pharmaceuticals, Inc., Janssen
Research & Development, LLC and Depomed.

Section 1.102  “Grünenthal Patent Action” has the meaning set forth in Section
11.4.

Section 1.103  “Grünenthal Patents” has the meaning set forth in Section
10.1(i)(iv).

Section 1.104  “Health Laws” means any Legal Requirement the stated purpose of
which is to ensure the safety, efficacy and quality of medicines by regulating
the quality, identity, strength, purity, safety, efficacy, testing, sale or
distribution, sale, import or export, good laboratory practices, good clinical
practices, investigational use, product marketing authorization, manufacturing
compliance and approval, good manufacturing practices, labeling, advertising,
safety surveillance, including the relevant provisions of the CDAPCA, CSA,
PPACA, Food, Drug, and Cosmetic Act, and applicable regulations promulgated
thereunder by the FDA, DEA or other applicable Governmental Authority.

Section 1.105  “HSR Act” means the United States Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder.





9

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.106  “HSR Clearance Date” means, with respect to the transactions
contemplated under this Agreement, the earliest date on which the parties have
actual knowledge that all applicable waiting periods have expired or have been
terminated under the HSR Act.

Section 1.107  “Indemnified Party” has the meaning set forth in Section 12.3.

Section 1.108  “Indemnifying Party” has the meaning set forth in Section 12.3.

Section 1.109  “Indebtedness” means, with respect to any Person at any date of
determination (without duplication), (a) all indebtedness of such Person for
borrowed money or other similar monetary obligations, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person as an account party in respect of letters of
credit or other similar instruments (including reimbursement obligations with
respect thereto), (d) all the obligations of such Person to pay the deferred and
unpaid purchase price of property or services (other than trade payables
reflecting expenses payable or reimbursable to service providers), which
purchase price is due more than ninety (90) days after the date of purchasing
such property or service or taking delivery and title thereto or the completion
of such services, and payment deferrals arranged primarily as a method of
raising funds to acquire such property or service, (e) all monetary obligations
of such Person and its Subsidiaries under any leasing or similar arrangement
that have been (or, in accordance with GAAP, should be) classified as
capitalized leases, (f) all guarantees of such Person in respect of any of the
foregoing, (g) all monetary obligations of such Person with respect to any
interest rate hedge, cap, floor, swap, option or other interest rate hedge
agreement, (h) all Indebtedness (as defined in clauses (a) through (g) of this
definition) of other Persons secured by a lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person, and (i) all
Indebtedness (as defined in clauses (a) through (g) of this definition) of other
Persons Guaranteed by such Person.

Section 1.110 “Infringement” means direct or indirect infringement,
misappropriation or other unauthorized use of any IP Rights (including unfair
trade practice or unfair competition under applicable Legal Requirements).

Section 1.111  “Intercreditor Agreement” has the meaning set forth in Section
14.3.

Section 1.112  “IND” means any “investigational new drug application” (as such
term is used under the Food and Drug Act) filed or acquired by a party or its
Affiliate with the FDA with respect to a Product or Line Extension and all
subsequent submissions, supplements and amendments thereto (including the
Product INDs with respect to Products).

Section 1.113   “IP Rights” means all (a) utility and design patents, design
registrations, industrial designs, utility models, invention disclosures,
certificates of invention and statutory invention registrations, including any
and all applications and registrations, provisionals, divisions, continuations,
continuations in part, extensions, substitutions, renewals, registrations,
revalidations, reversions, reexaminations, reissues or additions, of or to any
of the foregoing items, and all rights and priorities afforded under any
applicable Legal Requirements with respect thereto (collectively, “Patents”);
(b) trademark, brand features, domain names, logos, name, service





10

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

marks, trade names, or goodwill from such, and other distinctive brand features;
(c) copyrights, all applications, registrations and renewals therefor, and all
code, technical or non­technical documentation, schematics, drawings, hardware
designs, diagrams, or implementations, as well as any original works of
authorship, including any modifications, additions, or derivative works from an
existing work (collectively, “Copyrights”) (d) domain names, and all
registrations and pending applications for registrations therefor (collectively,
“Domain Names”; and (e) trade secrets, information, marketing know-how,
knowledge, data, designs, ideas, concepts, methods, techniques, inventions,
discoveries, trade secrets, formulae, compositions, expertise, experimental
(whether clinical or not) data and other results of trials, studies or
investigations, and processes, whether patentable or not, and whether or not
capable of separate or precise definition or identification, whether acquired
through trial and error, experience or other means, including regulatory
information submitted to Governmental Authorities, Product specifications (and
with regard to IP Rights of Collegium, Line Extension specifications), and
information relating to the testing (including quality control standards, assay
methods and stability studies), storage, manufacturing and use of the Products
(and with regard to IP Rights of Collegium, Line Extensions), or the
manufacturing, marketing or sale of the Products (and with regard to IP Rights
of Collegium, Line Extensions) (collectively, “Know-How”).

Section 1.114  “Janssen” has the meaning set forth in Section 2.11(b).

Section 1.115  “JMC” has the meaning set forth in Section 3.2(e).

Section 1.116  “Joinder Agreement” has the meaning set forth in Section 14.4.

Section 1.117  “Joint Litigation Agreement” means that certain Joint Litigation
Agreement dated January 3, 2013 among Grünenthal, Janssen Pharmaceuticals, Inc.
and Janssen Research & Development, LLC, as assumed by Depomed and amended
pursuant to that certain Assignment and Consent Agreement dated January 13, 2015
among Grünenthal, Janssen Pharmaceuticals, Inc., Janssen Research & Development,
LLC and Depomed.

Section 1.118  “Knowledge of Collegium” means the actual knowledge of any of the
individuals listed on Schedule 1.118, in each case, after due inquiry of such
named individual’s files and records and of those employees of Collegium who are
such named individuals’ direct reports.

Section 1.119  “Knowledge of Depomed” means the actual knowledge of any of the
individuals listed on Schedule 1.119, in each case, after due inquiry of such
named individual’s files and records and of those employees of Depomed who are
such named individuals’ direct reports.

Section 1.120 “Legal Proceeding” means any claim, action, suit, case,
litigation, proceeding, investigation, charge, criminal prosecution, judicial,
governmental or regulatory investigation, or arbitration, mediation or
alternative dispute resolution proceeding.





11

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.121  “Legal Requirements” means laws, rules and regulations of any
Governmental Authority in the Territory.

Section 1.122  “Letter of Credit” has the meaning set forth in Section
7.7(a)(i).

Section 1.123  “Letter of Credit Documents” has the meaning set forth in Section
7.7(a)(i).

Section 1.124 “Liabilities” means any and all debts, liabilities, costs,
guarantees, commitments, assessments, expenses, claims, losses, damages,
deficiencies and obligations, whether accrued or fixed, known or unknown,
liquidated or unliquidated, asserted or unasserted, absolute or contingent,
matured or unmatured, determined or determinable, accrued or not accrued, due or
to become due, direct or indirect, whenever or however arising (including
whether arising out of any contract, common law or tort based on negligence or
strict liability) and whether or not the same would be required by GAAP to be
reflected in financial statements or disclosed in the notes thereto.

Section 1.125  “Licensed IP Rights” means the Depomed Product Know-How, the
Depomed Acuform Patents, the Grünenthal IP Rights and the Licensed Trademarks.

Section 1.126  “Licensed Trademarks” means the Product Trademarks and the
Depomed Technology Trademark.

Section 1.127  “Lien” means, with respect to any property or asset, any lien,
security interest, mortgage, pledge, assessment, restriction, adverse claim,
levy, charge, hypothecation, easement, restriction, title retention clause,
encumbrance or other similar claim of any kind, character or description,
whether of record or not, or any contract to give any of the foregoing, in
respect of such property or asset.

Section 1.128  “Limited License Period” has the meaning set forth in Section
8.4(a).

Section 1.129  “Line Extension” means any modified form of a Product developed
by or on behalf of Collegium or any of its Affiliates or any other Sublicensees
during the Term, including new dosage forms or changes to the formulation or
presentation of such Product (e.g., without limitation, to make it
tamper-resistant, to extend the release period of the active pharmaceutical
ingredient or to make it harder to abuse), or combinations of such Product with
any other product or device.

Section 1.130  “Long Term Collaboration Agreement” has the meaning set forth in
Section 14.3.

Section 1.131  “Losses” mean losses, liabilities, claims, damages, deficiencies,
costs, expenses, penalties, assessments, fines, fees, suits, actions, causes of
action, judgments, Taxes and awards directly incurred or suffered (and, if
applicable, reasonable attorneys’ fees associated therewith).





12

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.132  “Manufacture,” “Manufactured” and “Manufacturing” mean all
operations involved in the manufacture, receipt, incoming inspection, storage
and handling of raw materials, and the manufacture, processing, purification,
packaging, labeling, warehousing, quality control testing (including in-process
release and stability testing), shipping and release of Products and Line
Extensions.

Section 1.133  “Manufacturing Tech Transfer Plan” has the meaning set forth in
Section 2.11(b).

Section 1.134  “Master Letter of Credit Agreement” has the meaning set forth in
Section 7.7(a)(i).

Section 1.135  “Material Supply Failure” means any failure (other than a failure
caused directly by Collegium or its Affiliates or other Sublicensees) by the
applicable CMO to deliver to Customers, over the course of any two (2)
consecutive calendar months, such quantity of Nucynta® ER ordered by Collegium
in the ordinary course and in accordance with this Agreement and the applicable
CMO Supply Agreement(s) which, if such Product was to be sold by such Customers
in the ordinary course, would generate at least [***] in gross sales, which
gross sales threshold shall be increased ratably to reflect any price increases
taken by Collegium with respect to Nucynta® ER after the Closing Date.

Section 1.136  “Material Supply Failure Notice” has the meaning set forth in
Section 7.3(f).

Section 1.137  “Maximum Stated Value” has the meaning set forth in Section
7.7(a)(i).

Section 1.138  “Minimum Cash Balance” means Eighty Million Dollars
($80,000,000).

Section 1.139  “Minimum Quarterly Payment” has the meaning set forth in Section
7.3(a).

Section 1.140  “NDA” means any “new drug application” (as such term is used
under the Food and Drug Act) filed or acquired by a party or its Affiliate with
the FDA with respect to a Product or Line Extension and all subsequent
submissions, supplements and amendments thereto (including the Product NDAs with
respect to Products).

Section 1.141  “NDC Number” means, with respect to a Product, the National Drug
Code, which is the eleven (11)-digit code registered by a party with the FDA
with respect to such Product.

Section 1.142  “Net Sales” means the gross amount billed, as of the date of
invoicing, by or on behalf of Collegium or an Affiliate of Collegium or other
Sublicensee(s) or assignee(s)  for sales of a Payment-Bearing Product to a Third
Party less, to the extent actually allowed or taken for the Territory:  (a)
normal and customary discounts, including cash discounts, discounts to managed
care or similar organizations or government organizations, rebates paid,
credited, accrued or actually taken, including government rebates such as
Medicaid chargebacks or rebates, and retroactive price reductions or allowances
actually allowed or granted from the billed amount, and commercially reasonable
and customary fees paid to distributors (other than to a distributor that is





13

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

an Affiliate of Collegium); (b) credits or allowances actually granted upon
claims, rejections or returns of such sales of Payment-Bearing Product,
including recalls, regardless of Collegium requesting such recalls; (c) freight,
postage, shipping and insurance charges paid for delivery of such
Payment-Bearing Product, to the extent billed separately on the invoice and paid
by the buyer; (d) taxes, duties or other governmental charges levied on or
measured by the billing amount when included in billing, as adjusted for
rebates, charge-backs and refunds to the extent actually paid or allowed by the
selling party; and (e) actual uncollectible accounts receivables determined in
accordance with GAAP, consistently applied.  For further clarity, Collegium
shall not deduct from Net Sales any amounts for which Depomed bears financial
responsibility under Section 8.3.  In no event shall any particular amount
identified above be deducted more than once in calculating Net Sales (i.e., no
“double counting” of deductions).  Collegium will not, and will not authorize or
permit  its Affiliates or Sublicensees to sell any Payment-Bearing Product to
select Customers at a price below its minimum profit margin for the purpose of
stimulating commercial sales of other more profitable pharmaceutical products
(i.e., a “loss-leader”).  For clarity, sales of Payment-Bearing Product at a
price below its minimum profit margin in connection with Medicaid will not be
deemed to be sales of Payment-Bearing Product as a loss leader.

Section 1.143  “Newco” has the meaning set forth in the Preamble to this
Agreement.

Section 1.144  “Newco Deposits” has the meaning set forth in Section 7.7(b)(i).

Section 1.145  “Nucynta® ER” means NUCYNTA® extended release tablets, in
strengths of 50 mg, 100 mg, 150 mg, 200 mg and 250 mg as described in New Drug
Application 200533.

Section 1.146  “OPDP” means FDA’s Office of Prescription Drug Promotion or any
successor agency performing comparable functions in the Territory.

Section 1.147 “Orange Book” means the FDA publication entitled “Approved Drug
Products with Therapeutic Equivalence Evaluations” or any replacement thereof
established or approved by the FDA.

Section 1.148 “Orange Book-Listed Patent” means, with respect to the applicable
Product or Line Extension, a Patent listed for such Product or Line Extension in
the Orange Book.

Section 1.149  “Order” means any award, decision, injunction, judgment, decree,
order, ruling, or verdict entered, issued, made, or rendered by any Governmental
Authority or by any arbitrator.

Section 1.150  “Payment-Bearing Product” means (a) any Product or (b) any Line
Extension.

Section 1.151  “Payment Term” has the meaning set forth in Section 7.3(c).

Section 1.152   “Permitted Lien” means (a) all Liens set forth on Schedule 1.152
(b) statutory Liens arising out of operation of law with respect to a Liability
incurred in the





14

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

ordinary course of business and which is not delinquent; (c) Liens, other than
Liens securing Indebtedness for borrowed money, that, individually and in the
aggregate, do not and would not reasonably be expected to materially detract
from the value or impair the use of the property subject thereto or make such
property unmarketable; (d) Liens for Taxes not yet due, payable, delinquent or
subject to penalties for nonpayment, or which are being contested in good faith
through proper proceedings, in each case, with sufficient reserves maintained in
accordance with GAAP; and (e) mechanics’, materialmens’, carriers’, workmens’,
warehousemens’, repairmens’, landlords’ or other like Liens and security
obligations that are incurred in the ordinary course of business and are not
delinquent.

Section 1.153  “Person” means any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity or Governmental Authority.

Section 1.154  “Post-Marketing Development” means, with respect to any Product,
the conduct of any phase IV clinical studies, quality of life assessments or
pharmacoeconomic, label expansion or other post-marketing studies, in each case
other than the Retained Post-Marketing Commitments.

Section 1.155  “PPACA” means the Patient Protection and Affordable Care Act of
2010, as amended by the Health Care Education and Reconciliation Act of 2010.

Section 1.156  “Prepaid Business Expenses” means the expenses with respect to
the Business that were prepaid by Depomed prior to the Closing as set forth on
Schedule 1.156.

Section 1.157  “Product Complaints” means any report concerning the possible
failure of a Product to meet any of its specifications, such as quality, purity,
quantity, weight, pharmacologic activity, labeling, identity or appearance.

Section 1.158  “Product INDs” means Depomed’s Investigational New Drug
Applications filed with the FDA with respect to Products set forth on Schedule
1.158, including all supplements and amendments thereto.

Section 1.159  “Product Materials” has the meaning set forth in Section 3.2(a).

Section 1.160  “Product NDAs” means the NDAs filed with the FDA with respect to
Products set forth on Schedule 1.160, including all supplements and amendments
thereto.

Section 1.161  “Product Trademarks” means (a) the Trademarks listed on Exhibit B
of the Trademark License Agreement, including the NUCYNTA® Trademark, and
(b) such other Trademarks owned by Depomed as of the Closing Date that are used
exclusively for Commercialization of the Products in the Territory as of the
Closing Date.

Section 1.162  “Products” means the products set forth on Schedule 1.162 or any
Authorized Generic thereof.





15

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.163  “Professional” means a physician or other health care
practitioner who is permitted by law to prescribe Products or Line Extensions.

Section 1.164  “Promote,” “Promotional” and “Promotion” mean, with respect to a
Product or Line Extension, any activities undertaken to encourage sales or use
of such Product or Line Extension, including Details, product sampling, detail
aids, drop-offs, coupons, discount cards, journal advertising, direct mail
programs, direct-to-consumer advertising, convention exhibits and all other
forms of marketing, advertising, public relations or promotion.

Section 1.165  “Promotional Materials” has the meaning set forth in Section
4.5(a).

Section 1.166  “Proprietary Information” means any proprietary or confidential
information communicated from one party to the other in connection with or
relating to this Agreement or the Confidentiality Agreement (whether before or
after the Effective Date), which is identified as confidential or proprietary,
or which the other party knows or has reason to know is confidential or
proprietary, including financial, marketing, business, technical and scientific
information or data and, in the case of Depomed, the Depomed Product Know-How,
whether communicated in writing, orally or electronically.  Proprietary
Information shall not include information that the receiving party can show
through written documentation:

(a)        at the time of disclosure, is publicly known;

(b)        after the time of disclosure, becomes part of the public domain,
except by breach of an agreement between the disclosing party or any Affiliate
thereof and the receiving party or any Affiliate thereof;

(c)        is or was in the possession of the receiving party or any Affiliate
thereof at the time of disclosure by the disclosing party and was not acquired
directly or indirectly from the disclosing party or any Affiliate thereof or
from any other party under an agreement of confidentiality to the disclosing
party or any Affiliate thereof; or

(d)        is or was developed by the receiving party or its Affiliates without
use of or reference to the other party’s Proprietary Information.

Section 1.167  “Protocol” has the meaning set forth in Section 17.12(b)(vi).

Section 1.168  “Quarterly Shortfall” has the meaning set forth in Section
7.7(a)(i).

Section 1.169  “Regulatory Approval” means any and all consents or other
authorizations or approvals by the FDA or any other Regulatory Authority in the
Territory that are required to develop, test, manufacture, market and sell a
Product or Line Extension in the Territory, whether existing on the Closing Date
or filed thereafter, including but not limited to, Product NDAs and Product
INDs; but excluding (a) Third Party drug master files with respect to API or
Products, (b) state licenses, and (c) any form of reimbursement approval.





16

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 1.170 “Regulatory Authority” means any Governmental Authority, including
FDA, in the Territory that is involved in granting approvals for the
manufacturing, clinical testing, marketing, sale, reimbursement and/or pricing
of pharmaceutical products.

Section 1.171  “Regulatory Communications” means, collectively, whether existing
before or after the Closing Date: (a) all written or electronic filings or
submissions made with Regulatory Authorities in satisfaction of applicable
regulatory and notification requirements with respect to Products in the
Territory (including, without limitation, Annual Periodic Reports, Serious
Adverse Drug Experience Reports, Adverse Drug Experience Reports, and filings
and submissions regarding recalls); (b) all written or electronic correspondence
to or from the FDA with respect to any of the foregoing; (c) minutes of any
meeting between a party and the FDA regarding the Regulatory Approvals, or
Manufacture or Commercialization of the Products in or for the Territory; and
(d) written summaries of oral communications between a party and the FDA that
would impact, or would reasonably be expected to be material to, the
development, Manufacture or commercialization of the Products.

Section 1.172 “Regulatory Data” means (a) all processes and analytical
methodologies used in development, testing, analysis and manufacture of Products
and (b) all in vivo, clinical, pharmacology, toxicology, safety, efficacy and
other scientific data and results relating to Products, that, in each case
(clauses (a) and (b)), are either (i) contained in the Product NDAs or (ii) if
not contained in the Product NDAs, are known to a party and required to be
submitted to the FDA in support of the Product NDAs.

Section 1.173  “Representatives” has the meaning set forth in Section 14.5.

Section 1.174  “Retained Liabilities” means the following Liabilities (excluding
the Assumed Liabilities) of Depomed:

(a)        all Liabilities arising out of or relating to any Retained
Post-Marketing Commitments;

(b)        all Liabilities arising out of or relating to any ANDA Litigation;

(c)        all Liabilities arising out of or relating to Legal Proceedings
commenced prior to the Closing, irrespective of the legal theory asserted,
arising from the development, Commercialization, Manufacture or use of the
Products or the use of the Transferred Assets, in each case, (i) other than by
Collegium or its Affiliates pursuant to this Agreement and (ii) solely to the
extent relating to the period of time prior to the Closing;

(d)        all Liabilities arising out of or relating to products liability
claims to the extent relating to the Products Commercialized prior to the
Closing, including claims alleging defects in the Products and claims involving
the death of or injury to any individual relating to the Products;





17

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(e)        all Liabilities to Third Party customers, Third Party suppliers or
other Third Parties relating to the Products and delivered in the ordinary
course of business prior to the Closing;

(f)        all other Liabilities arising out of or relating to the Products or
the Transferred Assets, to the extent relating to the period of time prior to
the Closing;

(g)        all Taxes apportioned to Depomed pursuant to Section 2.9; and

(h)        all Liabilities arising out of or relating to the return of the
Products sold by Depomed prior to the Closing.

Section 1.175 “Retained Post-Marketing Commitments” means the ongoing clinical
and/or post-marketing studies set forth on Schedule 1.175.

Section 1.176  “Sales Account” has the meaning set forth in Section 7.7(b)(i).

Section 1.177  “Sales Representatives” means sales representatives employed by
Collegium or Depomed, or a Third Party engaged by Collegium or Depomed, to
Detail the Products and/or Line Extensions, as applicable, who have been trained
and equipped to Detail the Products (and with respect to Collegium, Line
Extensions) in accordance with this Agreement.

Section 1.178  “SEC” has the meaning set forth in Section 13.3.

Section 1.179  “Senior Executives” means, together, the Chief Executive Officer
of Collegium and the Chief Executive Officer of Depomed.

Section 1.180  “Serious Adverse Drug Experience” means any Adverse Drug
Experience, including those subject to expedited reporting as defined in the
regulations cited below, that is fatal or life-threatening, requires
hospitalization or prolongation of existing hospitalization, results in
persistent or significant disability or incapacity, is a congenital
anomaly/birth defect, or is of comparable medical significance or any other
event which would constitute a “serious” Adverse Drug Experience pursuant to the
terms of 21 C.F.R. 314.80 or 312.32.

Section 1.181  “Serious Adverse Drug Experience Report” means any Adverse Drug
Experience Report that involves a Serious Adverse Drug Experience.

Section 1.182  “Solvent” has the meaning set forth in Section 10.2(g).

Section 1.183  “Straddle Period” has the meaning set forth in Section 2.9(c).

Section 1.184 “Subcontracting” means subcontracting Collegium’s rights or
obligations hereunder (a) pursuant to which a Third Party will Manufacture any
Line Extension on behalf of Collegium; or (b) pursuant to which a Third Party
Sales Representative is engaged to Promote any





18

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Product or Line Extension on behalf of Collegium; “Subcontract” has the
correlative meaning.  “Subcontractor” means the Third Party with whom the
Subcontracting agreement is entered.

Section 1.185  “Sublicensee” has the meaning set forth in Section 2.2(c).

Section 1.186  “Supplied Products” has the meaning set forth in Section 3.2(a).

Section 1.187  “Tax” or “Taxes” mean all taxes, including income, corporation,
gross receipts, transfer, excise, property, sales, use, value-added, goods and
services, license, payroll, withholding, social security and franchise or other
governmental taxes, in each case, imposed by any Governmental Authority
(including any interest, penalties or additional tax attributable thereto).

Section 1.188  “Tax Return” means any return, report, declaration, information
return, statement or other document filed or required to be filed with any
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any Legal Requirements relating to any Tax.

Section 1.189  “Taxing Authority” means any Governmental Authority exercising
any authority to impose, regulate or administer the imposition of Taxes.

Section 1.190  “Term” has the meaning set forth in Section 9.1.

Section 1.191  “Territory” means the United States of America, the District of
Columbia and Puerto Rico.

Section 1.192  “Third Party” means any Person other than Collegium or Depomed or
their respective Affiliates.

Section 1.193  “Third Party Claim” has the meaning set forth in Section 12.3.

Section 1.194  “Third Party Sales Representative” has the meaning set forth in
Section 2.2.

Section 1.195 “Trademark License Agreement” means a trademark license agreement,
in the form attached hereto as Exhibit B, dated as of the Closing Date.

Section 1.196  “Transaction Documents” means, collectively, this Agreement, the
Ancillary Agreements and the certificates and other documents delivered pursuant
hereto or thereto.

Section 1.197  “Transactions” means, collectively, the transactions contemplated
by this Agreement and the Ancillary Agreements.

Section 1.198  “Transfer Taxes” mean any federal, state, county, local, foreign
and other sales, use, transfer, value added, conveyance, documentary transfer,
stamp duty, recording or other





19

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

similar Tax imposed in connection with the Transactions or the recording of any
sale, transfer or assignment of property (or any interest therein) effected
pursuant to this Agreement.

Section 1.199  “Transferred Asset Purchase Price” has the meaning set forth in
Section 2.8.

Section 1.200  “Transferred Assets” has the meaning set forth in Section 2.3(a).

Section 1.201  “Transferred Domain Names” means the domain names listed on
Schedule 1.201.

Section 1.202  “Transferred Inventory” means Depomed’s inventory of finished
Products, in each case with at least twelve (12) months of remaining expiration
dating as of the Closing Date.

Section 1.203  “Transferred Inventory Cost” means the amount equal to the
aggregate COGS of the Transferred Inventory, as set forth on the Transferred
Inventory Cost Statement.

Section 1.204  “Transferred Inventory Cost Statement” has the meaning set forth
in Section 7.1(b).

Section 1.205 “Transferred IP Rights” means the Transferred Domain Names and the
Transferred Websites.

Section 1.206  “Transferred Websites” means the Websites located at the domain
names listed on Schedule 1.206.

Section 1.207  “Transition Lots” means those lots of a Product for which Product
was partially sold prior to the Closing Date and partially sold on or after the
Closing Date.

Section 1.208  “Transition Plan” has the meaning set forth in Section 3.1.

Section 1.209  “Transition Services Agreement” has the meaning set forth in
Section 14.3.

Section 1.210  “Transition Team” has the meaning set forth in Section 3.1.

Section 1.211  “United States Bankruptcy Code” means the U.S. Bankruptcy Code,
11 U.S.C. §§ 101, et seq.

Section 1.212  “UPC” means Universal Product Code.

Section 1.213  “Upfront Payment” has the meaning set forth in Section 7.2.

Section 1.214  “Website” means the content of a website located at a specified
domain name and all copyrights in such content, excluding trademarks and
corporate names, content owned by Third Parties (such as stock photographs used
in such website) and content unrelated to any Product or Line Extension.





20

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

ARTICLE 2

GRANTS AND TRANSFERS; CLOSING

Section 2.1      Licenses

(a)        License Grants.  During the Term, subject to the terms and conditions
of this Agreement, Depomed hereby grants to Newco, and Newco hereby accepts:

(i)         a non-exclusive license under the Depomed Acuform Patents and the
Depomed Product Know-How to Commercialize and conduct Post-Marketing Development
activities with respect to the Payment-Bearing Products solely in the Territory.

(ii)        a non-exclusive license under the Depomed Acuform Patents and the
Depomed Product Know-How to Manufacture and have Manufactured Line Extensions
solely in the Territory for Commercialization.

(iii)       an exclusive sublicense under Depomed’s rights in and to the
Grünenthal IP Rights under the Grünenthal License Agreement to Commercialize and
conduct Post-Marketing Development activities with respect to the
Payment-Bearing Products solely in the Territory.  Such license shall be
exclusive even as to Depomed solely with respect to Commercialization and
Post-Marketing Development of the Payment-Bearing Products in the Territory,
subject to the Retained Post-Marketing Commitments, the responsibilities of
Depomed under the Transition Plan and Depomed’s rights under this Agreement,
including Section 4.9, Section 11.3 and Section 14.7.

(iv)       an exclusive sublicense under Depomed’s rights in and to the
Grünenthal IP Rights under the Grünenthal License Agreement to Manufacture and
have Manufactured Line Extensions solely in the Territory for
Commercialization.  Such license shall be exclusive even as to Depomed solely
with respect to the Manufacture of Line Extensions in the Territory for
Commercialization in the Territory, subject to Section 11.3.

(v)        the licenses granted pursuant to the Trademark License Agreement.

(b)        Generic Versions.  For clarity, the parties agree that Newco shall
have the exclusive (even as to Depomed) right to Commercialize Generic Versions
of Products in the Territory, either directly or indirectly through Authorized
Generic Distributors; provided, however, that, unless otherwise agreed by the
parties, Newco shall not be permitted to ship, or authorize an Authorized
Generic Distributor to ship, any Generic Version, including any Authorized
Generic, to Customers before Generic Entry for such Product.

Section 2.2      Enforcement Rights and Sublicenses

(a)        Subject to the terms and conditions of this Agreement, including
Section 11.3, Depomed hereby grants and delegates to Newco, and Newco hereby
accepts, all of Depomed’s rights to enforce the Grünenthal Patents in any Legal
Proceedings involving the





21

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Products or Line Extensions solely in the Territory during the Term (at Newco’s
sole cost and expense), in accordance with Section 11.4, to the extent set forth
in and limited by the Grünenthal License Agreement and the Joint Litigation
Agreement, and to the extent authorized by Grünenthal pursuant to the Consent
Agreement.  Upon request of Collegium, Depomed shall cause Grünenthal to join
any such Legal Proceeding initiated by Collegium as a party plaintiff if
reasonably determined by Collegium, based on advice of its outside counsel, to
be required for standing purposes.  No other enforcement rights with respect to
IP Rights are granted hereunder, except to the extent Newco or Collegium
cooperates with Depomed in a Depomed Acuform Patent Action pursuant to Section
11.2.  Newco shall have the right, in its sole discretion, to delegate its
rights under this Section 2.2(a), in whole or in part, to Collegium.

(b)        Subject to Section 2.2(c), Newco is entitled to grant sublicenses to
the rights granted to it under Section 2.1 to Collegium or other Affiliates of
Newco or Third Parties (each, a “Sublicensee”).  All sublicense agreements
granted by Newco hereunder shall be consistent with the terms and conditions of
this Agreement, and shall provide that the Sublicensee shall be bound by and
subject to all applicable terms and conditions of this Agreement in the same
manner and to the same extent as Newco is bound hereby.  Newco shall provide an
unredacted copy of each such sublicense agreement to Depomed, including the
sublicense agreement with Collegium.  Newco shall remain responsible for the
performance of its Sublicensees hereunder including Collegium.  The term of any
such sublicense will terminate upon the expiration or the termination of this
Agreement.

(c)        Subject to the terms and conditions of this Agreement, Newco shall
not, and Collegium shall cause Newco not to, sublicense any of its rights or
obligations under Section 2.1(a) without the express written consent of Depomed
(and, in the case of sublicenses granted under Section 2.1(a)(iii) and Section
2.1(a)(iv), without the express written consent of Grünenthal), unless such
sublicense is to Collegium (the “Collegium Sublicense”).  Collegium shall not
grant further sublicenses, unless Depomed provides prior written consent.

(d)        Collegium and Newco shall not, and Collegium shall cause Newco not
to, Subcontract any of their rights or obligations under Section 2.1(a) without
the express written consent of Depomed, unless such subcontract is in connection
with the use of Third Party sales representatives or distributors (each, a
“Third Party Sales Representative”) to Commercialize the Products and Line
Extensions solely in the Territory, provided that Newco and Collegium shall at
all times be responsible and liable to Depomed for any breach of this Agreement
by any such Third Party Sales Representatives.

Section 2.3      Transfers

(a)        Assets.  Subject to the terms and conditions of this Agreement,
effective as of the Closing, Depomed shall, and shall cause Depo NF to,
transfer, convey and assign to Newco, and Newco shall, and Collegium shall cause
Newco to, accept and obtain from Depomed and Depo NF, free and clear of all
Liens (other than Permitted Liens), all of Depomed’s and Depo





22

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

NF’s rights, titles and interests in, to or under the properties, rights,
interests and assets set forth below (collectively, the “Transferred Assets”):

(i)         the Transferred Inventory;

(ii)        the Transferred Domain Names; and

(iii)       the Transferred Websites.

Notwithstanding anything to the contrary in this Agreement, the Transferred
Inventory shall be delivered to Collegium, rather than to Newco.  For clarity,
Depomed and its Affiliates shall retain ownership of the Excluded Assets.

(b)        Liabilities.  Subject to the terms and conditions of this Agreement,
effective as of the Closing, Newco agrees, and Collegium shall cause Newco, to
assume and to timely satisfy and discharge the Assumed Liabilities, in each case
other than the Retained Liabilities.  For clarity, Depomed and its Affiliates
shall retain responsibility for the Retained Liabilities.

Section 2.4      Records

To the extent not already made available in the Data Room, within ten (10)
Business Days of the Closing Date, Depomed shall provide Collegium, at no
additional charge, with copies of all of the following records in the possession
of Depomed or any of its Affiliates, whether in hard copy format, electronic
format or otherwise, but excluding records or files not reasonably separable
from documents or databases that do not relate exclusively to the Products or
the Transferred Assets (collectively, the “Product Records”):

(a)        Regulatory Communications relating to the Products between Depomed
and a Regulatory Authority (or, to the extent in the possession and Control of
Depomed, between a Third Party and a Regulatory Authority);

(b)        Regulatory Data;

(c)        Current manufacturing, stability and release testing documentation
for Product Manufactured for the Territory, which shall include, to the extent
in the possession of Depomed, representative master and executed manufacturing
batch records, test methods, stability protocols, stability results,
manufacturing guides, conformance guides and specifications for the Products;

(d)        a list of suppliers and vendors relating to the Products;

(e)        a list of Customer and Professional targets of Depomed and Details
relating to the Products;





23

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(f)        a list of distributors relating to the Products;

(g)        pricing lists, history, calculations and submissions relating to the
Products;

(h)        Promotional Materials relating to the Products;

(i)         development, quality control and pharmacovigilance records relating
to the Products; and

(j)         historical sales and marketing data and analyses relating to the
Products.

With respect to the preceding clause (g), the Product Records shall exclude any
responsive items which are related to government programs identified in the Long
Term Collaboration Agreement and for the period of time prior to the Closing
Date (except where the terms of the Long Term Collaboration Agreement expressly
provide for the transfer of such items).  Depomed will notify Collegium at the
time it provides the Product Records to Collegium whether Depomed is in
possession or control of any of the records or files of the types described in
(a)-(j) which are not reasonably separable from documents or databases that do
not relate exclusively to the Products or the Transferred Assets, including a
summary of the information contained in such records and files.  Upon the
request of Collegium, the parties will work in good faith to find a way for
Depomed to provide Collegium with a copy of or access to the portions of such
records or files relating exclusively to the Products or Transferred Assets
which Collegium reasonably determines are necessary or useful for the exercise
of its rights or performance of its obligations hereunder.  In addition, upon
the reasonable request of Collegium, Depomed will provide Collegium with a copy
of or access to Product Records or other Regulatory Data related to the Retained
Post-Marketing Commitments.

Section 2.5      Limitation on Competing Products

Newco and its Affiliates shall not, directly or indirectly, develop,
manufacture, promote, market, distribute, sell or offer for sale any Competing
Product in the Territory during the Term of this Agreement, other than
Payment-Bearing Products as contemplated by this Agreement.

Section 2.6      Retention of Rights

(a)        Depomed hereby expressly reserves the exclusive right (as between the
parties) to practice, and to grant licenses under, the Depomed Acuform Patents
and the Depomed Product Know-How for any and all purposes.

(b)        Except as expressly set forth herein, nothing contained herein shall
be deemed to grant Newco or any of its Affiliates and Sublicensees, including
Collegium or its Affiliates, by implication, estoppel or otherwise, a license or
other right or interest in any patent, trademark or other similar property or IP
Rights of Depomed or its Affiliates.  Except as expressly set forth herein,
nothing contained herein shall be deemed to grant Depomed or any of its
Affiliates,





24

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

by implication, estoppel or otherwise, a license or other right or interest in
any patent, trademark or other similar property or IP Rights of Collegium or any
its Affiliates.

(c)        Depomed hereby expressly reserves the exclusive right (as between the
parties) to list all Orange Book-Listed Patents with respect to
Products.  Collegium shall have the exclusive right (as between the parties) to
list any Patents, not otherwise retained by Depomed in the preceding sentence,
in the Orange Book with respect to Line Extensions. To the extent any Patent may
be listed in the Orange Book for both Products and Line Extensions, Depomed
shall have the sole right to list such Patent in the Orange Book, and the
parties will cooperate with respect to listing any such Patent.

Section 2.7      Negative Covenants

(a)        Newco and Collegium, on behalf of themselves and their Affiliates,
hereby covenant not to practice, and not to authorize or cause any Sublicensee
or other Third Party to practice, any Depomed Acuform Patents, Depomed Product
Know-How, or Grünenthal IP Rights for any purpose other than as expressly
authorized in this Agreement.  Unless otherwise agreed by the parties, Newco and
Collegium, on behalf of themselves and their Affiliates, hereby further covenant
not to Commercialize, and not to authorize or cause any Sublicensee or other
Third Party to Commercialize a Generic Version, including an Authorized Generic,
in the Territory, either directly or indirectly through a Third Party, until
permitted under Section 2.1(b).

(b)        Except as otherwise contemplated in the Transition Plan with respect
to Detailing by Depomed, Depomed, on behalf of itself and its Affiliates, hereby
covenants not to Commercialize, and not to authorize or cause any licensee,
sublicensee or other Third Party to Commercialize, a Generic Version or any
Competing Product in the Territory, either directly or indirectly through a
Third Party.

Section 2.8      Allocation of Purchase Price of Transferred Assets

The parties will allocate the purchase price (including assumed liabilities)
paid for the Transferred Assets for Tax purposes (the “Transferred Asset
Purchase Price”) in the manner set forth in Schedule 2.8 (the
“Allocation”).  The parties covenant and agree (a) to report for Tax purposes
the allocation of the Transferred Asset Purchase Price among the Transferred
Assets in a manner entirely consistent with the Allocation, as it may be amended
upon any adjustment to the calculation of the Transferred Asset Purchase Price,
except upon a final determination (within the meaning of Section 1313(a) of the
Code) by an applicable Taxing Authority, (b) that the parties will cooperate
with each other in connection with the preparation, execution and filing of all
Tax Returns related to such allocation and will take no position inconsistent
with such allocation in the filing of any Tax Return, except upon a final
determination (within the meaning of Section 1313(a) of the Code) by an
applicable Taxing Authority and (c) that the parties will use commercially
reasonable efforts to advise each other regarding the existence of any Tax
audit, controversy or litigation related to such allocation.





25

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 2.9      Certain Taxes

(a)        All Transfer Taxes payable in connection with the transfer of the
Transferred Assets to Newco under this Agreement and the Transactions shall be
borne and paid one-half by Depomed (or its applicable Affiliate) and one-half by
Collegium, provided that Collegium shall be responsible for any such Transfer
Taxes resulting from the failure to comply with Section 14.5.  Such Transfer
Taxes shall be paid when due in compliance with applicable Transfer Tax laws by
the party that is required by applicable Legal Requirements to pay them, and the
other party shall, subject to receipt of satisfactory evidence of payment
thereof, promptly reimburse the other party fifty percent (50%) of the
amount.  Each party shall reasonably cooperate with the other parties in
minimizing the amount of, and obtaining any applicable exemptions with respect
to, any such Transfer Taxes.

(b)        All Tax Returns and other documentation with respect to any Transfer
Taxes shall be filed, or caused to be filed, by the party required to file such
Tax Returns or other documentation under applicable Legal Requirements.

(c)        Any property or similar ad valorem Taxes levied with respect to the
Transferred Assets for a taxable period that includes (but does not end on) the
Closing Date (“Straddle Period”), if any, shall be apportioned between the
pre-closing portion of the Straddle Period and the post-closing portion of the
Straddle Period based on the number of days of such taxable period included in
the pre-closing portion of the Straddle Period and the post-closing portion of
the Straddle Period.  Depomed shall be liable for the amounts of such taxes
apportioned to the pre-closing portion of the Straddle Period, and Collegium and
Newco shall be liable for the amounts of such Taxes apportioned to the
post-closing portion of the Straddle Period.  Within a reasonable period, the
parties shall present a statement to the others setting forth the amount of
reimbursement to which each is entitled under this Section 2.9(c), together with
such supporting evidence as is reasonably necessary to calculate the proration
amount.  The proration amount shall be paid by the party owing it to the other
party within ten (10) days after delivery of such statement.

(d)        The parties shall reasonably cooperate, and shall cause their
respective Affiliates to reasonably cooperate, in filing all Tax Returns and in
resolving all examinations, audits, actions and other proceedings relating to
the Business and the Transferred Assets.  Newco, Collegium and their Affiliates
shall provide Depomed access to (including the right to make copies of), and
retain in their possession until the expiration of the applicable statute of
limitations, such books and records relating to Taxes for which Depomed is
liable under this Agreement or otherwise.

Section 2.10    Risk of Loss; Casualty

Prior to the Closing, any loss or damage to the Transferred Inventory from fire,
casualty or otherwise shall be the sole responsibility of Depomed.  Thereafter,
any such loss or damage shall be the sole responsibility of Collegium.





26

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 2.11    Certain Costs

(a)        All out-of-pocket costs and expenses associated with shipping the
Transferred Inventory to a location designated by Collegium shall be borne and
paid by Collegium; provided, however, that if any out-of-pocket costs or
expenses should be incurred by Depomed in connection with shipping any of the
Transferred Inventory to a location designated by Collegium, Collegium shall,
subject to receipt of satisfactory evidence of Depomed’s incurrence thereof,
promptly pay Depomed its reasonable, customary and documented out-of-pocket
costs and expenses.

(b)        Subject to the terms and conditions of the applicable CMO Supply
Agreement, all out-of-pocket costs, expenses and Liabilities incurred directly
by or on behalf of Depomed or AbbVie Ltd. (“AbbVie”) in connection with the
transfer of all technology and equipment related to the Manufacture of Nucynta®
ER from the current manufacturer (Janssen Ortho LLC and Janssen Pharmaceuticals,
Inc. (collectively, “Janssen”)) to AbbVie, as contemplated in Exhibit B to that
certain Development and Manufacturing Services Agreement, by and between Depomed
and AbbVie, dated as of June 15, 2016 (the “Manufacturing Tech Transfer Plan”)
(including all of such costs and expenses associated with the following
(regardless of whether or not they are expressly contemplated in the
Manufacturing Tech Transfer Plan):  removing and moving any equipment, materials
or technology from Janssen’s current manufacturing facility in Puerto Rico to
AbbVie’s designated location in Puerto Rico, implementation of the
aforementioned technology in AbbVie’s facilities and the associated requirements
imposed by any Regulatory Authority (e.g., to perform bioequivalence studies))
will be borne and paid by Depomed when due, and all Liabilities arising in
connection therewith shall be borne by Depomed; provided, however, that if
Depomed incurs any costs, expenses or Liabilities in excess of the costs and
expenses associated with the aforementioned activities as a result of any
modifications or additions made to the Manufacturing Tech Transfer Plan at the
request of Collegium after the Closing Date, then Collegium shall, subject to
receipt of satisfactory evidence of Depomed’s incurrence thereof, promptly pay
Depomed such incremental amounts.  For clarity, the parties agree and
acknowledge that any modifications of the Manufacturing Tech Transfer Plan made
at the request of Collegium shall be subject to the prior written consent of
Depomed, which consent shall not be unreasonably withheld, conditioned or
delayed.

Section 2.12    Closing

(a)        The Closing shall take place at 12:01 A.M. Pacific Standard Time on
January 1, 2018, or such other date as mutually agreed by the parties in writing
(the “Closing Date”), provided that, as of the Closing Date: (i) the parties
have actual knowledge that all applicable waiting periods have expired or have
been terminated under the HSR Act, and (ii) the actions and conditions set forth
in Section 2.12(b) and Section 2.12(c) have been completed, or fulfilled, as
applicable.  The Closing shall take place at the offices of Wilson Sonsini
Goodrich & Rosati, 650 Page Mill Road, Palo Alto, California (including any
Persons connected by remote access to the Closing) or at such other location as
the parties may mutually agree in writing.





27

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(b)        At the Closing, Depomed shall deliver, or cause to be delivered, to
Collegium the following instruments and documents:

(i)        A good standing certificate from the Secretary of State of California
for Depomed;

(ii)       A certificate executed by an authorized officer of Depomed certifying
that (A) the representations and warranties of Depomed contained in the
Agreement are true and correct on and as of the Closing Date as though made on
and as of the Closing Date (other than representations and warranties made as of
a specified date, which shall be true and correct as of the date specified),
except for breaches and inaccuracies of such representations and warranties
(without giving effect to any limitation as to “materiality” or “material
adverse effect” set forth therein, but giving effect to any dollar threshold
specified therein) that would not reasonably be expected to have a material
adverse effect on the ability of Depomed to consummate the Transactions, and (B)
Depomed shall have performed and complied in all material respects with all of
its covenants and agreements under the Agreement and the other Transaction
Documents to be complied with and performed by Depomed at or before the Closing.

(iii)      A certificate executed by an authorized officer of Depo NF certifying
that the rights and licenses necessary to grant and delegate the rights and
licenses contemplated in this Agreement (excluding the rights and licenses not
applicable to Depo NF) have been granted by Depo NF to Depomed.

(iv)      A certificate of the Secretary or an Assistant Secretary of Depomed
enclosing a copy of (A) its articles of incorporation certified by the Secretary
of State of California, (B) its bylaws and (C) if applicable, board of director
resolutions authorizing Depomed to enter into this Agreement and the other
Transaction Documents and to consummate the Transactions;

(v)       A bill of sale, in substantially the form attached hereto as Exhibit C
(the “Bill of Sale”), dated as of the Closing Date, executed by Depomed;

(vi)      A Domain Name Assignment, executed by Depomed;

(vii)     A Trademark License Agreement, executed by Depomed;

(viii)    The Consent Agreement, executed by Grünenthal and Depomed;

(ix)      The Control Agreement, dated as of the Closing Date, executed by
Depomed;

(x)       The Master Letter of Credit Agreement, dated as of the Closing Date,
executed by Depomed;

(xi)      The Long Term Collaboration Agreement, dated as of the Closing Date,
executed by Depomed;





28

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(xii)     The Collateral Agreement, dated as of the Closing Date, executed by
Depomed; and

(xiii)    The Transition Services Agreement, dated as of the Closing Date,
executed by Depomed.

(c)        At the Closing, Collegium or Newco, as applicable, shall (1) deliver
to Depomed the Transferred Inventory Cost, the Upfront Payment and the Collegium
Prepaid Business Expense Allocation by wire transfer of immediately available
funds, in accordance with written instructions given by Depomed to Collegium not
less than two (2) Business Days prior to the Closing Date, and (2) deliver, or
cause to be delivered, to Depomed the following instruments and documents:

(i)        A good standing certificate from the Secretary of the Commonwealth of
Virginia for Collegium;

(ii)       A good standing certificate from the Secretary of State of Delaware
for Newco;

(iii)      A certificate executed by an authorized officer of Collegium
certifying that (A) the representations and warranties of Collegium and Newco
contained in the Agreement are true and correct on and as of the Closing Date as
though made on and as of the Closing Date (other than representations and
warranties made as of a specified date, which shall be true and correct as of
the date specified), except for breaches and inaccuracies of such
representations and warranties (without giving effect to any limitation as to
“materiality” or “material adverse effect” set forth therein, but giving effect
to any dollar threshold specified therein) that would not reasonably be expected
to have a material adverse effect on the ability of Collegium to consummate the
Transactions, and (B) Collegium and Newco shall have performed and complied in
all material respects with all of its covenants and agreements under the
Agreement and the other Transaction Documents to be complied with and performed
by Collegium at or before the Closing.

(iv)      A certificate of the Secretary or an Assistant Secretary of Collegium
enclosing a copy of (A) its articles of incorporation certified by the Secretary
of the Commonwealth of Virginia, (B) its bylaws and (C) if applicable, board of
director resolutions authorizing Collegium to enter into this Agreement and the
other Transaction Documents and to consummate the Transactions;

(v)       A certificate of the Secretary or an Assistant Secretary of Newco
enclosing a copy of (A) its certificate of formation certified by the Secretary
of the State of Delaware, (B) its operating agreement, in substantially the form
attached hereto as Exhibit D, and (C) if applicable, board of director
resolutions and the member consent, authorizing Newco to enter into this
Agreement and the other Transaction Documents and to consummate the
Transactions;





29

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(vi)      The Bill of Sale, dated as of the Closing Date, executed by Newco;

(vii)     The Domain Name Assignment dated as of the Closing Date, executed by
Newco;

(viii)    The Trademark License Agreement, dated as of the Closing Date,
executed by Newco;

(ix)      The Joinder Agreement, executed by Newco;

(x)       The Control Agreement, dated as of the Closing Date, executed by Newco
and Collegium;

(xi)      The Master Letter of Credit Agreement dated as of the Closing Date,
executed by Newco and the Financial Institution;

(xii)     The Letter of Credit, dated as of the Closing Date, executed by Newco
and the Financial Institution;

(xiii)    The Long Term Collaboration Agreement, dated as of the Closing Date,
executed by Collegium and Newco;

(xiv)    The Collateral Agreement, dated as of the Closing Date, executed by
Collegium and Newco;

(xv)     The Pledge Agreement, dated as of the Closing Date, executed by
Collegium and Newco;

(xvi)    The Transition Services Agreement, dated as of the Closing Date,
executed by Collegium;

(xvii)   The Collegium Sublicense, dated as of the Closing Date, executed by
Collegium and Newco;

(xviii)  The Intercreditor Agreement, dated as of the Closing Date, executed by
Collegium, Newco and Silicon Valley Bank; and

(xix)    Executed exemption certificates identified by Depomed prior to the
Closing.





30

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

ARTICLE 3

TRANSITION PLAN

Section 3.1      Transition Plan

No later than five (5) Business Days following the Effective Date, a Transition
Team shall be established by the parties (the “Transition Team”) and shall be
comprised of six (6) members, three (3) of whom shall be appointed by Newco and
Collegium and three (3) of whom shall be appointed by Depomed.  The Transition
Team shall discuss, and to the extent necessary and mutually agreed by the
parties, meet in person, to develop and draft a Transition Plan that outlines
and facilitates the processes and mechanisms for transferring the Products and
the Transferred Assets from Depomed to Newco and Collegium, in accordance with
this Agreement, on mutually agreeable terms and conditions consistent with the
terms of this Agreement (the “Transition Plan”).  The parties agree that the
Transition Plan shall provide that Depomed’s services provided thereunder shall
be at no charge to Collegium; provided that Collegium shall reimburse Depomed
for any reasonable, documented out-of-pocket costs and expenses incurred by
Depomed with respect to such services.  The parties agree to (a) formulate the
Transition Plan as soon as reasonably practical and not later than the Closing
Date and (b) use commercially reasonable efforts to perform their respective
obligations as set forth in the Transition Plan within the timelines set forth
therein.  The Transition Plan shall provide, without limitation, for Depomed to
continue supporting the Products on a limited basis dependent upon the
then-current Depomed Sales Force, to be described in the Transition Plan, until
January 19, 2018.  The parties will discuss in good faith any changes to the
Transition Plan that become required or advisable.  Except as otherwise set
forth in the Transition Plan, the Ancillary Agreements or elsewhere in this
Agreement, each party shall be responsible for its respective costs and expenses
incurred in performing the Transition Plan.  In connection with developing or
implementing the Transition Plan, the parties may elect to enter into additional
agreements on mutually acceptable terms as the parties deem reasonably necessary
or advisable.

The parties acknowledge that implementation of the Transition Plan will require
the cooperation and/or consent of Third Parties as indicated therein, and, as a
result, the timing of such implementation is not within the sole control of the
parties.

Section 3.2      Manufacture and Supply Arrangements

(a)        Manufacture by CMO.  Subject to Section 2.1(b), all Manufacturing of
the Products (excluding Line Extensions and NUCYNTA® oral solution, which is not
currently Commercialized in the Territory) (the “Supplied Products”) (including
the components, intermediates and active pharmaceutical ingredients of such
Supplied Products, collectively, the “Product Materials”) for Commercialization
in the Territory will be performed by one or more established, generally
reliable Third Party contract manufacturers of pharmaceutical products engaged
by Depomed (each, a “CMO”).





31

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(b)        Notice by Depomed.  Depomed shall promptly inform Collegium in the
event that, prior to the Closing Date, Depomed becomes aware of any matters
which would reasonably be expected to have an adverse impact on the ability of
the applicable CMO to supply Supplied Products for Commercialization in the
Territory in a timely manner.

(c)        Supply by Depomed.  Depomed has obtained and will continue to use
commercially reasonable efforts to obtain supply of the Supplied Products for
Commercialization in the Territory pursuant to one or more CMO Supply
Agreements, and from and after the Closing Date shall supply the Supplied
Products in finished goods form to Collegium on a pass-through basis, under the
terms and conditions applicable to the supply of the Supplied Products, as
applicable, to Depomed under the applicable CMO Supply Agreements.  Collegium
and its Affiliates and any other Sublicensees shall purchase all of their
Supplied Product requirements for Commercialization in the Territory from
Depomed in accordance with the terms and conditions of the applicable CMO Supply
Agreements, unless otherwise agreed to by Collegium and Depomed.  Collegium and
its Affiliates agree that all Supplied Products supplied hereunder will be
solely for Commercialization in the Territory by or on behalf of Collegium and
its Affiliates and any other Sublicensees, as permitted hereunder and in
accordance with applicable Legal Requirements.  Depomed shall obtain such supply
for Collegium and its Affiliates and any other Sublicensees from the applicable
CMO(s) and shall cooperate reasonably to extend to Collegium, its Affiliates and
any other Sublicensees all of the benefits of such CMO Supply Agreements with
respect to such supply, including with respect to forecasting, ordering,
delivery, inspection and audit rights, warranties, specifications and (subject
to Section 3.2(c)(viii) below) changes thereto, subject to Collegium’s
compliance with the corresponding provisions of such CMO Supply Agreements.  In
addition, Depomed shall use commercially reasonable efforts to pursue any rights
and remedies Depomed may have under the CMO Supply Agreements for the benefit of
Collegium or any of its Affiliates or any other Sublicensees with respect to
supply of the Product Materials or Supplied Products for Commercialization in
the Territory, as reasonably requested by Collegium in writing in its sole
discretion, provided that Collegium shall reimburse Depomed for any reasonable,
documented out-of-pocket expenses incurred by Depomed with respect to pursuit of
such rights and remedies.  Any such written request by Collegium to Depomed must
be delivered within the applicable time frame provided for Depomed to exercise
such rights or remedies in the applicable CMO Supply Agreement.  To the extent
Depomed is permitted to do so under a CMO Supply Agreement, Depomed will
delegate or assign to Collegium the right to enforce the terms of a CMO Supply
Agreement against the applicable CMO to the extent such enforcement is related
to any Supplied Product ordered by Collegium under such CMO Supply
Agreement.  In connection with such supply:

(i)         Collegium shall provide Depomed with all forecasts and purchase
orders for any Product Materials or Supplied Products in the form and content,
and at least five (5) Business Days prior to the applicable deadline, specified
in the applicable CMO Supply Agreement, which forecasts and purchase orders
shall be binding upon Collegium to the extent the same are binding on Depomed as
provided in the applicable CMO Supply Agreement, and Depomed shall forward the
same to the applicable CMO not later than such applicable deadline.





32

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(ii)        Promptly following Collegium’s receipt of its own NDC Numbers for
the Products, and in any event not later than October 31, 2018, Collegium shall
provide to Depomed a new label and package insert for each Product bearing
Collegium’s name and such NDC Numbers, in compliance with applicable Legal
Requirements and in such electronic format as requested by Depomed or the
applicable CMO.

(iii)       The price charged by Depomed for the Manufacture and supply of each
Supplied Product in finished goods form hereunder shall equal the sum of the
transfer price charged for such Supplied Product by the applicable CMOs plus any
shipping and packaging expenses, insurance expenses, Taxes, duties, imposts and
other amounts charged specifically for such Supplied Product by the applicable
CMOs pursuant to the applicable CMO Supply Agreements, plus any other Taxes,
duties, imposts or similar charges or fees incurred by Depomed in connection
with the Manufacture and supply of such Supplied Product.

(iv)       The price charged by Depomed for the manufacture and supply of any
other Product Material purchased separately hereunder, including for use in the
Manufacture of any Supplied Product, such as API, shall equal the sum of the
transfer price charged for such Product Material by the applicable CMOs plus any
shipping and packaging expenses, insurance expenses, Taxes, duties, imposts and
other amounts charged specifically for such Product Material by the applicable
CMOs pursuant to the applicable CMO Supply Agreements, plus any other Taxes,
duties, imposts or similar charges or fees incurred by Depomed in connection
with the manufacture and supply of such Product Material.

(v)        Collegium shall have financial responsibility for any other amounts
due pursuant to the CMO Supply Agreements with respect to the Manufacture and
supply of Supplied Products for Commercialization in the Territory, including
any minimum purchase obligations, provided that any Supplied Products
Manufactured and supplied for Commercialization outside the Territory pursuant
to the CMO Supply Agreements will be included in the calculation of any minimum
purchase obligations.

(vi)       Collegium shall pay the foregoing amounts referenced in subsections
(iii), (iv) and (v) of this Section 3.2(c) with five (5) Business Days following
receipt of any invoice therefor from Depomed, which amounts will be paid in U.S.
Dollars, by wire transfer, pursuant to the instructions of Depomed.  Collegium
shall also pay to Depomed any interest assessed on late payments (to the extent
attributable to Collegium’s failure to pay Depomed within the aforementioned
time period) under the applicable CMO Supply Agreements.

(vii)      Collegium shall inspect all shipments of Product Materials and
Supplied Products and provide Depomed with written notice of any defects or
other non-conformities at least five (5) Business Days prior to the applicable
deadline specified in the applicable CMO Supply Agreement, and Depomed shall
forward the same to the applicable CMO not later than such applicable
deadline.  Any disputes regarding any defects or other non-conformities of
Product Materials or Supplied Products will be resolved in accordance with the
provisions of the applicable CMO Supply Agreement.





33

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(viii)     To the extent permitted under the applicable CMO Supply Agreement,
title to the Supplied Products ordered hereunder by or on behalf of Collegium
shall transfer to Collegium or its designated recipient upon fulfillment of the
applicable CMO’s delivery obligation pursuant to the applicable CMO Supply
Agreement (which delivery is directed to Collegium or its designated recipient)
and at no time shall title to such Supplied Products transfer to Depomed.

(ix)       If Collegium requests that modifications be made to any Supplied
Product or Product Materials supplied by the applicable CMO that do not apply to
such Supplied Product or Product Materials supplied for use by Depomed (or the
manufacture, storage or other aspects of such Supplied Product or Product
Materials), then Depomed shall cooperate reasonably with Collegium in
Collegium’s efforts to cause such CMO to implement such modifications for
Collegium’s benefit, and to supply such modified Supplied Product or Product
Materials to Collegium under a separate supply agreement to be negotiated
between Collegium and such CMO, provided that Collegium shall reimburse Depomed
for any reasonable, documented out-of-pocket costs incurred by Depomed in
providing such assistance.

(x)        Depomed has provided to Collegium a complete and correct copy of each
CMO Supply Agreement existing as of the Effective Date, and will provide to
Collegium a complete and correct copy of any new CMO Supply Agreements entered
into by Depomed and a CMO during the Term within thirty (30) days after the
execution thereof, provided all such CMO Supply Agreements will be treated as
Depomed’s Proprietary Information under this Agreement.  Depomed shall not, and
shall not permit or authorize its Affiliates to, amend, modify, terminate or
cause to be terminated any CMO Supply Agreement or release or waive its rights
under any CMO Supply Agreement in any manner that would reasonably be expected
to be materially adverse to Collegium’s rights or obligations under this
Agreement without the prior written consent of Collegium, which consent shall
not be unreasonably withheld, conditioned or delayed.  Notwithstanding anything
herein to the contrary, Depomed shall not assign any CMO Supply Agreement, other
than to an Affiliate of Depomed or otherwise in connection with an assignment of
this Agreement in accordance with Section 17.9, without Collegium’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  Prior to entering into any new CMO Supply Agreement, Depomed shall
provide Collegium with reasonable advance notice that such new agreement is
being negotiated as well as a draft copy to Collegium and consider in good faith
any reasonable comments or suggestions with respect to the provisions thereof
that Collegium may provide (it being understood that Depomed is not obligated to
obtain Collegium’s approval of any such new CMO Supply Agreement or the
provisions thereof, unless such new CMO Supply Agreement includes any terms or
conditions that provide for any material increase in the price of any Supplied
Products or Product Materials or that otherwise would materially affect the
overall price of any Supplied Products (e.g., minimum purchase commitments),
which Collegium reasonably determines would reasonably be expected to be
materially adverse to its interests under this Agreement, in which case
Collegium’s prior written approval will be required).  Depomed shall, and shall
cause its Affiliates to, fulfill all of its obligations, including payment
obligations, under any CMO Supply Agreement.  Depomed shall promptly notify
Collegium of any default under or breach of any CMO Supply Agreement by





34

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Depomed or any of its Affiliates.  In the event that Depomed, or any of its
Affiliates, shall fail to make any payment when due or any other default or
breach arises under any CMO Supply Agreement, Collegium shall have the right
(but not the obligation) to make such payment or otherwise cure such default or
breach on behalf of Depomed or its Affiliate.  In such event, Depomed shall
promptly reimburse Collegium any such amounts paid and/or costs and expenses
incurred by Collegium or, at Collegium’s election, Collegium may offset such
amounts paid and/or costs and expenses incurred by Collegium against any amounts
payable to Depomed hereunder.

(xi)       Except in the event of Material Supply Failure as set forth in
Section 7.3(f), and without limiting any of Depomed’s obligations under Section
3.2(c), Depomed will not be liable for any default or failure of supply of any
Supplied Product or other Product Material to the extent due to a default or
failure of supply of the applicable CMO.

(xii)      The objective of this Section 3.2 is that Collegium be able to obtain
supply of the Supplied Products produced by the applicable CMO in sufficient
quantities, on such timelines, at such prices and otherwise as is reasonably
necessary and customary in the pharmaceutical industry for Collegium to
Commercialize the Supplied Products in the Territory in accordance with and as
contemplated by this Agreement.  If for any reason Collegium or Depomed believes
that the provisions of this Section 3.2 are insufficient for purposes of such
supply (e.g., in substance or clarity), the parties shall bring such matter to
the attention of the JMC for discussion and, if requested either by Depomed or
Collegium following such discussion, Depomed and Collegium shall negotiate in
good faith and enter into a supplemental agreement containing such provisions as
are appropriate and reasonable to fulfill such objective.

(d)        Coordination.  From and after the Closing Date, Collegium shall
coordinate its purchase orders for the Supplied Products so as to transition to
Collegium’s NDC Numbers as soon as practicable after the Closing Date, and in
any event not later than October 31, 2018.  Depomed and Collegium will cooperate
to submit Supplied Product labels bearing Collegium’s NDC Numbers to the FDA as
soon as practicable after the Closing Date, as contemplated by the Transition
Plan.

(e)        Joint Manufacturing Committee.  In order to coordinate the detailed
activities of Depomed and Collegium under the Transition Plan, including with
regard to the Manufacturing Tech Transfer Plan, and to oversee, coordinate and
manage the parties’ respective rights and obligations with regard to the
Manufacture and supply of all Products, Line Extensions and Product Materials
hereunder, Depomed and Collegium shall form a joint manufacturing committee
(“JMC”) within thirty (30) days after the Closing Date.  The JMC shall consist
of four (4) members, with Depomed and Collegium each designating two (2)
members, each of whom shall be an employee of such party (other than a party’s
respective Senior Executives).  Each party may replace any or all of its member
representatives on the JMC at any time upon written notice to the other
party.  Depomed and Collegium may designate a substitute employee to temporarily
attend and perform the functions of such party’s designee at any meeting of the
JMC.  The JMC shall remain in existence for as long as Depomed is responsible
for supplying all Products or Line Extensions under this Agreement.





35

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(i)         Responsibilities.  The JMC shall perform the following functions:

(1)        Review and discuss the progress of manufacturing activities with
respect to the Product Materials, Products and Line Extensions, including any
significant production, quality or timing difficulties encountered or
anticipated to be encountered by Depomed, Collegium or any CMO in connection
therewith;

(2)        Review and attempt to determine and resolve with the applicable CMO
the root cause of any Material Supply Failure;

(3)        Review and discuss any feedback from Collegium with regards to any
production or quality issues related to the Products or Line Extensions at the
CMO level, including challenges faced by Collegium in obtaining supply of the
Products or Line Extensions produced by the CMOs in sufficient quantities, on
such timelines, at such prices and otherwise as is reasonably necessary and
customary for Collegium to Commercialize the Products and Line Extensions in the
Territory;

(4)        Assess the need for, and review the details of, any proposed
amendments to the Manufacturing Tech Transfer Plan;

(5)        Review and discuss the regulatory strategy and interactions with
Regulatory Authorities, including Regulatory Communications, with respect to the
Products and Line Extensions as it relates to Manufacturing activities,
including the results of any inspections by any Regulatory Authority of any CMO
facility;

(6)        Assess the need to conduct any inspections of CMO facilities for
purposes of validating and ensuring required quality and legal requirements are
met by the applicable CMO;

(7)        Review any changes in circumstances or market conditions which are
negatively affecting or are reasonably likely to negatively affect Collegium’s
ability to meet the minimum purchase obligation contained in any CMO Supply
Agreement; and

(8)        Assess the need for establishing any alternative or back-up sources
of supply of any Products, Product Materials or Line Extensions.

(ii)        Meetings.  The JMC shall convene in person or remotely via
electronic means at least once each calendar quarter, and more frequently (A) as
mutually agreed between Depomed and Collegium and (B) as required to resolve
disputes or disagreements between the parties concerning matters within the
JMC’s purview; provided that Depomed and Collegium shall endeavor to have the
first meeting of the JMC not later than thirty (30) days after its
establishment.

(iii)       Decisions.  The JMC may make decisions with respect to any subject
matter within the JMC’s responsibility and functions as set forth in Section
3.2(e)(i).  All





36

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

such decisions shall be decided by unanimous resolution at the JMC; provided
that, (A) in the event of deadlock at the JMC, such matter shall be escalated to
the Senior Executives for resolution and (B) in the event that Depomed and
Collegium are unable to resolve such deadlock through diligent review and
deliberation by the Senior Executives within thirty (30) days from the day that
the issue was first referred to them, then Depomed shall have final
decision-making authority with regard to the matter subject to the deadlock.

(iv)       COLLEGIUM, ON BEHALF OF ITSELF AND ITS AFFILIATES AND ANY PERMITTED
SUBLICENSEES, HEREBY ACKNOWLEDGES AND AGREES THAT ITS RIGHTS AND REMEDIES WITH
RESPECT TO THE SUPPLY OF PRODUCT MATERIALS AND PRODUCTS FOR COMMERCIALIZATION IN
THE TERRITORY HEREUNDER SHALL BE LIMITED TO THE RIGHTS AND REMEDIES OF DEPOMED
UNDER THE CMO SUPPLY AGREEMENTS, AS APPLICABLE, AND DEPOMED’S MAXIMUM LIABILITY
FOR ANY REASON WHATSOEVER UNDER THIS AGREEMENT FOR SUPPLYING PRODUCT MATERIALS
AND PRODUCTS FOR COMMERCIALIZATION IN THE TERRITORY TO COLLEGIUM AND ITS
AFFILIATES AND PERMITTED SUBLICENSEES, OTHER THAN AS A RESULT OF DEPOMED’S
GROSSLY NEGLIGENT OR WILLFUL ACTS OR OMISSIONS IN CONNECTION WITH ANY APPLICABLE
CMO SUPPLY AGREEMENTS, SHALL NOT EXCEED THE TOTAL LIABILITY OF THE CMO UNDER THE
APPLICABLE CMO SUPPLY AGREEMENT.

(v)        Cooperation.  In the event that (A) (1) a CMO breaches its
obligations pursuant to the applicable CMO Supply Agreement such that Depomed is
unable to fulfill its obligations to supply the applicable Supplied Product(s)
to Collegium at any time during the Term, and (2) Depomed exercises its right to
terminate such CMO Supply Agreement based upon such breach or (B) Collegium
requests that Depomed establish an alternative or back-up CMO to supply the
Supplied Product hereunder, then Depomed will, at Collegium’s cost and expense,
cooperate with Collegium to identify such a CMO and, at the reasonable direction
of Collegium, shall qualify and engage directly (i.e., as the contracting party)
an alternative CMO to supply such Supplied Product(s) on commercially reasonable
terms, in accordance with Section 3.2(c)(x) (as such section pertains to new CMO
Supply Agreements).  For the avoidance of doubt, the establishment of any
alternative or back-up CMO pursuant to this Section 3.2(e)(v) and Collegium’s
purchase of any Supplied Product(s) from such CMO will not relieve Collegium of
any of its obligations (including any minimum purchase obligations) under any
other existing CMO Supply Agreement.





37

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

ARTICLE 4

PRODUCT COMMERCIALIZATION

Section 4.1      Diligence

During the Term, Collegium, either directly or through its Affiliates or any
other Sublicensees, shall use Commercially Reasonable Efforts to Commercialize
the Products in the Territory.  Collegium will cause the Collegium Sales Force
and Collegium employees and agents acting on Collegium’s behalf to comply with
this Agreement and all applicable Legal Requirements in connection with the
Commercialization of the Products.  It is understood, and Collegium agrees, that
it will be accountable for the acts or omissions of the Collegium Sales Force
and its employees and agents.

Section 4.2      Commercial Terms

Subject to the terms and conditions of this Agreement, including Section 4.1,
Section 4.9, Section 6.2 and Section 9.7(b), from and after the Closing Date,
Collegium shall have sole authority over and control of the Commercialization of
the Products and Line Extensions in the Territory, including all matters
relating to the Promotion, sale, distribution and pricing (including the
negotiation of pricing with Regulatory Authorities and other Third Parties, as
applicable) and other terms of sale of the Products and Line Extensions.  It is
understood, and Collegium agrees, that Depomed will not provide medical science
liaison (MSL) support for Collegium’s Commercialization of the Products or Line
Extensions in the Territory.

Section 4.3      Representations to Customers

Collegium will not make any representations to Professionals, customers or
others regarding Depomed or the Products which Collegium knows are false or
misleading and will not  make any representations, warranties or guarantees with
respect to the specifications, features or capabilities of the Products that are
not consistent with the applicable then-current FDA approved labeling and
package insert.  Collegium agrees to undertake timely and complete corrective
action for any deviations from this Section 4.3.

Section 4.4      Staffing; Training

As between the parties, Collegium shall be solely responsible for all costs and
expenses of compensating its Sales Representatives.  Consistent with applicable
Legal Requirements, Collegium shall pay incentive compensation to its Sales
Representatives with respect to the Products which are consistent with
Collegium’s incentive compensation plan for Collegium’s other
products.  Collegium shall periodically provide training to each of its Sales
Representatives, and shall update its training materials as appropriate.





38

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 4.5      Promotional Materials; Educational Materials

(a)        Collegium and its Affiliates shall, at its and their own expense,
have the right to create, develop, produce or otherwise obtain, and utilize
sales, promotional, advertising, marketing, educational and training materials
(“Promotional Materials”) to support the Promotion and sales of the Products and
Line Extensions, including the right to modify and create derivative works of
the Promotional Materials used by Depomed in connection with the Products prior
to the Closing Date, provided that any such modified and derivative forms do not
include any Depomed Names.  Such Promotional Materials may include, by way of
example, detailing aids; leave behind items; journal advertising; educational
programs; formulary binders; appropriate reprints and reprint carriers; product
monographs; patient support kits; convention exhibit materials; direct mail;
market research surveys and analysis; training materials; and scripts for
telemarketing and teleconferences.  All Promotional Materials created and used
by, or on behalf of, Collegium and its Affiliates shall be in strict compliance
with all applicable Legal Requirements, including but not limited to FDA’s
regulations and guidelines related to prescription drug promotion.

(b)        Collegium shall own all copyrights to all Promotional Materials that
are created during the Term of this Agreement in connection with and to the
extent relating to the Promotion of the Products or Line Extensions.

Section 4.6      Medical Inquiries

(a)        The parties acknowledge that each may receive requests for medical
information concerning the Product and Line Extensions from members of the
medical and paramedical professions and consumers regarding the Product and Line
Extensions.

(b)        From and after the Closing Date, any such requests will be referred
to Collegium’s medical department, and, as between the parties, Collegium shall
be solely responsible for responding to such requests in compliance with all
applicable Legal Requirements and the Product NDAs.  Collegium shall be
obligated for any costs associated with its responsibilities pursuant to this
Section 4.6.

Section 4.7      Trademarks

(a)        Subject to this Section 4.7 and applicable Legal Requirements,
Collegium shall have the right to use the Collegium Trademarks, and include the
name “Collegium” or any variation thereof in connection with its
Commercialization activities and any materials related thereto.

(b)        During the Term, subject to the terms and conditions of this
Agreement, Collegium hereby grants to Depomed a non-assignable,
non-sublicensable (except to any Third Party Sales Representatives),
non-exclusive, royalty-free right and license to use the Collegium Trademarks in
the Territory solely in connection with Depomed’s Detailing of the Products in
the Territory in accordance with this Agreement in the event Depomed elects to
Detail the Products as set forth in Section 4.9.  Depomed recognizes that
Collegium owns the entire right, title and





39

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

interest in and to the Collegium Trademarks and shall not at any time, during or
after the Term, do or knowingly suffer to be done any act or thing which will in
any way impair the rights of Collegium in or to the Collegium
Trademarks.  Depomed acknowledges and agrees that it shall not acquire and shall
not claim any right (except as expressly granted under this Section 4.7(b) or
Section 4.9), title or interest in or to the Collegium Trademarks by virtue of
the rights granted under this Agreement or through Depomed’s use of the
Collegium Trademarks, and the parties agree that all goodwill and improved
reputation associated with the Collegium Trademarks arising out of the use
thereof by Depomed shall inure to the benefit of Collegium.  Depomed shall as
soon as practicable notify Collegium of any apparent infringement by a Third
Party of any of the Collegium Trademarks of which Depomed becomes
aware.  Depomed agrees to cooperate with Collegium to enable Collegium to verify
that the use of the Collegium Trademarks is consistent with Collegium’s quality
standards.

Section 4.8      Domain Names and Website

Depomed shall cooperate with Collegium and follow Collegium’s reasonable
instructions in order to effect the transfer of the Transferred Domain Name
registrations, the hosting provider account(s) for the Transferred Domain Names
and the Transferred Websites (including any third party content contained
therein which Depomed is authorized to transfer to Collegium) promptly (and in
any event within thirty (30) days) after the Closing Date.  Specifically with
respect to the Transferred Domain Names, Depomed agrees to prepare and transmit
the necessary InterNic Registrant Name Change Agreement (RNCA) and or to
correspond with InterNic to authorize transfer of the Transferred Domain Names,
effective as of the Closing Date.

Section 4.9      Election by Depomed to Detail in the Territory

(a)        Depomed may elect, at any time during the Term, to have the Depomed
Sales Force Detail the Products directly to Professionals in the Territory who
are not on any of Collegium’s then-current call plans with respect to the
Products.

(b)        If Depomed desires to make this election and to use the Depomed Sales
Force for this purpose:

(i)         Depomed will inform Collegium at least six (6) months in advance of
the commencement of Details by the Depomed Sales Force.  During such six (6)
month period, Collegium shall provide Depomed with a list of Professionals in
the Territory on Collegium’s then-current call plans to be Detailed by the
Collegium Sales Force so as to avoid overlap with Detailing performed by the
Depomed Sales Force.  To that end, the parties shall review and discuss any
changes made by Collegium to its call plan on an annual basis so to ensure that
they continue to coordinate their respective Detailing of the Products to
Professionals in the Territory.

(ii)        Depomed may purchase from Collegium, at Collegium’s actual
out-of-pocket costs of reproduction and shipment, copies of any Promotional
Materials created by Collegium for the Products that are in Collegium’s
possession or Control.  Upon Depomed’s request, Collegium will provide to
Depomed electronic copies of such Promotional Materials,





40

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

which Promotional Materials may be modified for use by Depomed, and Depomed may
create and develop its own Promotional Materials for use by the Depomed Sales
Force (“Depomed Promotional Materials”).  Depomed shall provide Collegium with
the requisite number of copies of the final printed form of such Depomed
Promotional Materials in a timely manner so as to allow Collegium to satisfy its
obligation to file such Depomed Promotional Materials with the FDA prior to the
first use by the Depomed Sales Force of such Depomed Promotional Materials, if
applicable, and, upon request by Depomed, Collegium shall make such filing with
the FDA within five (5) Business Days of its receipt of such copies.

(iii)       Depomed may purchase from Collegium, at Collegium’s actual
out-of-pocket costs of reproduction and shipment, copies of training materials
developed and Controlled by Collegium related to the Products for use by Depomed
in the training of the Depomed Sales Force.  Depomed shall be responsible for
training of the Depomed Sales Force, and may, at its own expense, develop
training materials for the Depomed Sales Force in other media or forms.

(iv)       Prior to the initiation of any Detailing of Products by Depomed, the
parties shall enter into a reasonable and customary pharmacovigilance agreement
on mutually acceptable terms.

(v)        Depomed shall be solely responsible for the costs and expenses
related to any activities of the Depomed Sales Force, including for all
compensation payable to the Depomed Sales Force in connection with their
Detailing of the Products, costs for Depomed Promotional Materials, and training
or training materials or the purchase from Collegium of Promotional Materials
for the Depomed Sales Force.  Without limiting the foregoing, Depomed shall be
solely responsible for all taxes, benefits, withholding, worker's compensation,
unemployment insurance and similar requirements pertaining to its Depomed Sales
Force, and no member of the Depomed Sales Force shall be deemed an agent or
employee of Collegium or have any authority to bind or act on behalf of
Collegium.

(vi)       Depomed will cause the Depomed Sales Force and Depomed employees and
agents acting on Depomed’s behalf (a) to comply with this Agreement and all
applicable Legal Requirements in connection with the Promotion of the Products
and (b) not to make any representations to Professionals, customers or others
regarding the Products which Depomed knows are false or misleading and will
not  make any representations, warranties or guarantees with respect to the
specifications, features or capabilities of the Products that are not consistent
with the applicable then-current FDA approved labeling and package insert.  It
is understood, and Depomed agrees, that it will be accountable for the acts or
omissions of its employees and agents and agrees to undertake timely and
complete corrective action for any deviations from this Section 4.9(b)(vi).

(c)        For the avoidance of doubt, Collegium and its Affiliates shall book
all sales of the Products in the Territory, including Products Detailed by the
Depomed Sales Force pursuant to this Section 4.9.  Collegium and its Affiliates
shall also be solely responsible for





41

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

entering into any contracts and other arrangements with any Person regarding the
sale of Products, and for establishing and approving the form, content and terms
and conditions thereof, including any discount, allowance, rebate, chargeback or
other term granted therein, including with respect to all Products Detailed by
the Depomed Sales Force hereunder.  Further, unless otherwise expressly agreed
by the parties in the Transition Plan or by Collegium, Depomed shall not, during
the Term, Detail the Products directly to Professionals in the Territory who are
on any of Collegium’s then-current call plans with respect to the Products.

ARTICLE 5

REGULATORY AFFAIRS

Section 5.1      Authorized Agent

(a)        From and after the Closing Date, Depomed shall appoint Collegium as
its authorized agent during the Term for regulatory activities relating to
Products in the Territory, in accordance with the terms and conditions described
in this Agreement.  Depomed shall provide written notification to FDA, including
any specific offices and reviewing divisions within FDA as needed, and other
applicable Regulatory Authorities of the appointment of Collegium as its
authorized agent within fifteen (15) days after the Closing Date.  This written
notification shall specify: (i) the scope of the authorized agency, (ii) the
names and contact information for the responsible individuals at Collegium who
shall have the authority to communicate with FDA as Depomed’s authorized agent,
(iii) that this authorized agency shall remain in effect until written
notification modifying or terminating the authorized agency is provided to FDA
or the applicable Regulatory Authority by Depomed, and (iv) any other
information requested by FDA or the applicable Regulatory Authority to make
effective the appointment of Collegium as Depomed’s authorized agent.  Collegium
agrees to cooperate, as required, to make effective its appointment as Depomed’s
authorized agent, and to make effective the elimination of such appointment upon
termination or expiration of this Agreement (to the extent that notification
from Depomed is insufficient).

(b)        As Depomed’s authorized agent, Collegium shall not take any action
with respect to Products that could reasonably be expected to have an adverse
impact upon the regulatory status or potential sales of Products; provided that
the foregoing shall not restrict Collegium from taking actions reasonably
required to avoid or address any safety or human health problems as required by
Regulatory Authorities or Legal Requirements.

Section 5.2      Regulatory Approvals

(a)        Prior to the Closing Date, Depomed shall properly maintain and keep
current and active all Regulatory Approvals for the Products that are in effect
in the Territory as of the Effective Date, including payment of any
administrative fees required by FDA or applicable Regulatory Authorities with
respect to the Regulatory Approvals.  Depomed shall consult with Collegium
regarding any proposed supplement, amendment or alteration to the Regulatory
Approvals prior to the Closing Date, provided that Depomed shall have final
decision-making





42

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

authority as to whether and how to supplement, amend or otherwise alter the
Regulatory Approvals for the Products in the Territory prior to the Closing
Date.

(b)        Depomed agrees that, from and after the Closing Date, all Regulatory
Approvals, in the Territory with respect to the Products shall be in the name
of, and shall be owned by, Depomed, except as provided otherwise by this
Agreement.

(c)        From and after the Closing Date, Collegium shall properly maintain
and keep current and active all Regulatory Approvals for the Products that are
in effect in the Territory as of the Effective Date.  From and after the Closing
Date, Collegium shall promptly prepare and file with the applicable Regulatory
Authorities all applications, reports and related documentation and shall pay
any administrative fees in order to maintain and continue all Regulatory
Approvals for the Products in the Territory, including the Prescription Drug
User Fee Act (PDUFA) fees and any additional fees that FDA may require for the
Regulatory Approvals for the Products in the Territory.  At the time of any such
submission or payment of fees, Collegium shall provide a copy of the submission
or evidence of such payment to Depomed.  Upon reasonable notice to Collegium,
Depomed reserves the right to review and approve any documents before submission
by Collegium to the Regulatory Authority.

(d)        As applicable, Depomed shall keep Collegium reasonably informed of
regulatory developments relating to Products outside the Territory of which
Depomed becomes aware and shall promptly notify Collegium in writing of any
material action or decision by any Regulatory Authority outside the Territory
with respect to Products of which Depomed becomes aware.

(e)        Depomed shall not take any action inside or outside the Territory
with respect to Products that would reasonably be expected to have a material
adverse impact upon the regulatory status or potential sales of Products in the
Territory; provided that the foregoing shall not restrict Depomed from taking
actions reasonably required to avoid or address any safety or human health
problems as required by Regulatory Authorities or Legal Requirements.

(f)        During the Term, Collegium will have full responsibility for the
development, Manufacture and Commercialization of any Line Extensions in the
Territory, at Collegium’s sole cost.  All INDs and Regulatory Approvals related
to any Line Extensions will be submitted in the name of Collegium, its
Affiliates or other Sublicensees, and all such Regulatory Approvals will be
owned or controlled solely by Collegium, its Affiliates or other Sublicensees,
as applicable.  To the extent requested in writing by Collegium, Depomed shall
(i) promptly grant to Collegium or its Affiliates or Sublicensees a right of
reference to all regulatory documentation related to the Products, (ii) provide
copies of such regulatory documentation and underlying data, under the control
of Depomed that is necessary for Collegium, any of its Affiliates or other
Sublicensees, to develop, register, Manufacture or Commercialize any Line
Extensions, and (iii) reasonably cooperate with Collegium to implement such
technology and equipment necessary to perform such Manufacture of Line
Extensions, at Collegium’s expense, in accordance with a mutually agreed plan.





43

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 5.3      Compliance with Regulatory Requirements

(a)        Unless otherwise required by Legal Requirement or expressly required
by this Agreement, prior to the Closing Date, Depomed will be responsible for
complying with all regulatory requirements with respect to the Products in the
Territory, including complying with and updating all Regulatory Approvals and
The Extended-Release and Long-Acting Opioid Analgesics Risk Evaluation and
Mitigation Strategy (“ER/LA Opioid Analgesics REMS”), handling complaints,
reporting any Adverse Drug Experiences to the FDA, submitting Promotional
Materials to the FDA, complying with pre-clinical and clinical study
requirements, and communicating with applicable Regulatory Authorities; provided
that Depomed shall (i) consult with Collegium prior to submitting any related
documentation to the FDA or applicable Regulatory Authority, and (ii) within two
Business Days after receipt of any communication from the FDA or from any other
Regulatory Authority relating to the Products, forward a copy of the same to
Collegium and reasonably respond to all inquiries by Collegium relating
thereto.  In addition, Depomed will collaborate with Collegium to make such
filings as are required for Collegium to Commercialize the Products under
Collegium’s NDC Numbers.

(b)        Unless otherwise required by Legal Requirement or expressly required
by this Agreement, from and after the Closing Date, Collegium will be
responsible for complying with all regulatory requirements with respect to the
Products in the Territory, including but not limited to, complying with and
updating all Regulatory Approvals and the ER/LA Opioid Analgesics REMS, handling
complaints, reporting any Adverse Drug Experiences to the FDA, submitting
Promotional Materials to the FDA, complying with pre-clinical and clinical study
requirements, and communicating with applicable Regulatory Authorities.  Depomed
reserves the right to consult with Collegium on these regulatory activities, and
Collegium agrees to cooperate with Depomed as may be reasonably requested.

Section 5.4      Communications with Regulatory Authorities

(a)        All communications with Regulatory Authorities concerning the
Products prior to the Closing Date shall be the responsibility of
Depomed.  Depomed shall consult with Collegium regarding any such
communication.  Depomed shall, within two Business Days after receipt of any
communication from the FDA or from any other Regulatory Authority relating to
the Products, forward a copy of the same to Collegium and reasonably respond to
all inquiries by Collegium relating thereto.

(b)        All communications with Regulatory Authorities concerning the
Products and arising from Collegium’s Commercialization of the Products from and
after the Closing Date shall be the responsibility of Collegium, provided that
Depomed shall have the right to communicate with the FDA or any other Regulatory
Authority in the Territory regarding the Products if such communication is
reasonably necessary to comply with the terms of this Agreement or any Legal
Requirement or is related to Commercialization activities undertaken by or on
behalf of Depomed or the Depomed Sales Force.





44

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(c)        Collegium shall, within two Business Days after receipt of any
communication from the FDA or from any other Regulatory Authorities relating to
the Products, forward a copy of the same to Depomed and reasonably respond to
all inquiries by Depomed relating thereto.  Depomed shall have the right to
request review and approve, with reasonable notice, any and all Regulatory
Communications, Regulatory Approvals, and related regulatory documents that
pertain to the Product NDAs before they are submitted to FDA or other Regulatory
Authorities by Collegium or Newco.  At the time of any submission to FDA or
other Regulatory Authorities, Collegium shall provide a copy of the
communication to Depomed.

Section 5.5      Healthcare Compliance

As of the Effective Date and continuing throughout the Term, Collegium shall
maintain a robust healthcare compliance program that complies with the
Department of Health and Human Services Office of Inspector General’s  “OIG
Compliance Program Guidance for Pharmaceutical Manufacturers,” 68 Fed. Reg.
23731 (May 5, 2003), including but not limited to: (a) implementing written
policies and procedures governing compliance; (b) designating a compliance
officer and compliance committee that is charged with overseeing compliance
across the organization; (c) conducting effective employee training and
education on at least an annual basis; (d) developing effective lines of
communication including maintaining an anonymous reporting hotline; (e)
conducting internal monitoring and auditing of marketing, sales and medical
affairs activities; (f) enforcing compliance standards through disciplinary
guidelines; and (g) responding promptly to detected problems and undertaking
corrective action.

Section 5.6      Advertising and Promotion Compliance

(a)        In performing its duties hereunder and without limiting any of
Depomed’s  obligations under the Long Term Collaboration Agreement, each party
shall, and shall cause the Collegium Sales Force or Depomed Sales Force, as
applicable, and its employees and agents to, comply with all Legal Requirements,
including the FDA’s regulations and guidelines concerning the advertising and
promotion of prescription drug products, OPDP’s promotional guidance, the PhRMA
Code on Interactions with Healthcare Providers, the Prescription Drug Marketing
Act of 1987, as amended, and the rules and regulations promulgated thereunder,
equal employment, non-discrimination and federal and state anti-kickback Legal
Requirements, and Legal Requirements with respect to submission of false claims
to governmental or private health care payors, which may be applicable to the
activities to be performed by such party hereunder.  None of Collegium, Depomed,
the Collegium Sales Force, the Depomed Sales Force or either party’s employees
or agents shall offer, pay, solicit or receive any remuneration to or from
Professionals in order to reward or induce referrals of or purchase of the
Products in violation of applicable Legal Requirements, including without
limitation federal or state anti-kickback Legal Requirements.  The Collegium
Sales Force and the Depomed Sales Force shall have been trained in compliance
with applicable Legal Requirements prior to engaging in Promotion of the
Products and shall be required to complete regularly scheduled training each
fiscal year on Promotion of the Products.





45

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(b)        After the Closing Date, Collegium shall bear sole responsibility for
submitting any Promotional Materials to the FDA and other applicable Regulatory
Authorities and complying with all Legal Requirements applicable to the
Commercialization of the Products by Collegium described in Article 4.

Section 5.7      Product Complaints

(a)        From and after the Closing Date, Depomed shall refer any oral or
written Product Complaints which it receives concerning the Products to
Collegium as soon as reasonably practicable, but not more than two Business
Days, after its receipt thereof; provided that all complaints concerning
suspected or actual Product tampering, contamination or mix-up shall be
delivered within twenty-four (24) hours after Depomed’s receipt
thereof.  Depomed shall not take any other action in respect of any such
complaint without the consent of Collegium unless otherwise required by Legal
Requirements.  If requested by Collegium, Depomed will collaborate with
Collegium to resolve any Product Complaints.  All Product Complaints shall be
directed to the attention of Collegium’s customer service provider.

(b)        From and after the Closing Date, Depomed reserves the right to obtain
reasonable access to Product Complaint records and to obtain summaries of the
Product Complaints from Collegium in a format to be agreed upon by the
parties.  Collegium shall provide Depomed with: (a) copies of all written
Product Complaints which Collegium receives that relate to Products; and (b) a
summary of all oral Product Complaints that Collegium receives that relate to
Products, in each case (clauses (a) and (b)) as soon as reasonably practicable,
but not more than two Business Days, after Collegium’s receipt thereof; provided
that all complaints concerning suspected or actual Product tampering,
contamination or mix-up that relate to Products shall be delivered within
twenty-four (24) hours after Collegium’s receipt thereof.

(c)        From and after the Closing Date, Collegium reserves the right to
obtain reasonable access to Depomed’s Product Complaint records and to obtain
summaries of the Product Complaints from Depomed in a format to be agreed upon
by the parties.  Depomed shall provide Collegium with: (i) copies of all written
Product Complaints which Depomed has received or receives that relate to
Products; and (ii) a summary of all oral Product Complaints that Depomed has
received or receives that relate to Products, in each case (clauses (i) and
(ii)) as soon as reasonably practicable, but not more than two Business Days,
after its receipt thereof; provided that all complaints concerning suspected or
actual Product tampering, contamination or mix-up that relate to Products shall
be delivered within twenty-four (24) hours after Depomed’s receipt thereof.

Section 5.8      Adverse Drug Experience Reports

(a)        Each party shall notify the other:  (i) of all Serious Adverse Drug
Experience Reports within forty-eight (48) hours after the time such Serious
Adverse Drug Experience Report becomes known to such party (including its
employees); and (ii) of all Adverse Drug Experience Reports as soon as
reasonably practicable, but not more than two Business Days,





46

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

after the time such Adverse Drug Experience Report becomes known to such party
(including its employees).

(b)        Until the Closing Date, (i) responsibility for maintaining the
Adverse Drug Experience Report database shall be retained by Depomed at its sole
expense, and (ii) Depomed shall maintain the Adverse Drug Experience Report
database in accordance with all applicable Legal Requirements.  Until the
Closing Date, Depomed shall (A) review the scientific literature for safety
report information, (B) report Adverse Drug Experience Reports, Periodic Adverse
Drug Experience Reports (PADER) and Periodic Safety Update Reports (PSUR) in
accordance with International Conference on Harmonization Clinical Safety Data
Management: Periodic Safety Update Reports for Marketed Drugs (ICH E2C) and 21
C.F.R. § 314.80, and (C) conduct all follow-up investigations concerning any
reports described in this subsection.

(c)        From and after the Closing Date, Collegium shall use [***], at its
sole expense, for maintaining the Adverse Drug Experience Report database and
performing the activities described in this subsection.  From and after the
Closing Date, Collegium shall reimburse Depomed for all fees and costs it incurs
with [***] relating to Products.  Depomed shall send an invoice to Collegium at
the end of each calendar quarter that summarizes such fees and costs for such
just-ended quarter, and Collegium shall pay such invoice promptly (and in any
event within thirty (30) days of receipt).  From and after the Closing Date,
Collegium shall (i) review the scientific literature for safety report
information, (ii) report Adverse Drug Experience Reports, Periodic Adverse Drug
Experience Reports (PADER) and Periodic Safety Update Reports (PSUR) in
accordance with International Conference on Harmonization Clinical Safety Data
Management: Periodic Safety Update Reports for Marketed Drugs (ICH E2C) and 21
C.F.R. § 314.80, and (iii) conduct all follow-up investigations concerning any
reports described in this subsection.

(d)        Depomed shall have the right to participate in any such
investigations relating to Products upon its request.  Depomed shall provide
reasonable cooperation with any such follow-up investigation, including
documentation, as may be requested by Collegium from time to time.  Depomed
reserves the right to obtain reasonable access to the Adverse Drug Experience
Reports and related records that are maintained by Collegium.  Likewise,
Collegium shall have the right to participate in any Depomed investigations
relating to Products upon its request.  Collegium shall provide reasonable
cooperation with any such follow-up investigation, including documentation, as
may be requested by Depomed from time to time.  Collegium reserves the right to
obtain reasonable access to the Adverse Drug Experience Reports and related
records that are maintained by Depomed.

Section 5.9      Recalls or Other Corrective Action

(a)        Prior to the Closing Date, Depomed shall have final decision-making
authority with respect to any recall (including recall of packaging and
Promotional Materials), market withdrawals or any other corrective action as may
be reasonably required related to the commercial distribution of the
Products.  Depomed shall promptly consult with Collegium with respect to any
such actions proposed to be taken by Depomed (and in all events prior to the
taking





47

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

of such actions), including all actions that are reasonably likely to result in
a material adverse effect on the marketability of the Products in the
Territory.  Prior to the Closing Date, Depomed shall be responsible for all
communications with the FDA with respect to any Product recall, market
withdrawal or other corrective action related to the commercial distribution of
the Products; provided that (i) Depomed shall consult with Collegium prior to
submitting any related documentation to the FDA and (ii) Depomed shall provide
Collegium with copies of all communications received from or submitted to the
FDA with respect to any such recall, market withdrawal or other corrective
action within two Business Days after receipt or submission thereof.  After the
Closing Date, Depomed shall promptly consult with Collegium with respect to any
recall, market withdrawal or other corrective actions proposed to be taken by
Depomed outside the Territory, if any, that are reasonably likely to result in a
material adverse effect on the marketability of the Products in the
Territory.  Depomed shall provide Collegium with copies of all communications
received from regulatory authorities located outside the Territory with respect
to any such recall, market withdrawal or other corrective action within two (2)
Business Days after Depomed’s receipt; and Depomed shall provide Collegium with
a copy of any related communications sent by Depomed to such regulatory
authorities at the time of submission.

(b)        From and after the Closing Date, Collegium shall have final
decision-making authority with respect to any recall (including recall of
packaging and Promotional Materials), market withdrawals or any other corrective
action related to the commercial distribution of the Products, and Collegium
shall be responsible for the implementation thereof; provided that Collegium
shall promptly consult with Depomed with respect to any such recall or
corrective actions proposed to be taken by Collegium (and in all events prior to
the taking of such actions), including all actions that are reasonably likely to
result in a material adverse effect on the marketability of the Products in the
Territory.  Collegium shall be responsible for all communications with the FDA
with respect to any Product recall, market withdrawal or other corrective action
related to the commercial distribution of the Products.  Collegium shall provide
Depomed with copies of all communications received from FDA with respect to any
such recall, market withdrawal or other corrective action within two (2)
Business Days after receipt; and Collegium shall provide Depomed with a copy of
any related communications sent by Collegium to FDA at the time of submission.

(c)        With respect to any recall, market withdrawal or corrective action
with respect to Products, (i) Depomed shall be responsible for all Liabilities
associated with such recall, market withdrawal or corrective action to the
extent relating to Product Manufactured prior to the Closing Date, and
(ii) Collegium shall be responsible for all Liabilities associated with such
recall, market withdrawal or corrective action to the extent relating to Product
Manufactured on or after the Closing Date for sale in the Territory.  To the
extent the recall, market withdrawal or corrective action relates to Product
Manufactured both before and after the Closing Date, the responsibility for
Liabilities associated therewith shall be equitably apportioned between the
parties based on the relative amount of Product affected that was Manufactured
before the Closing Date and the relative amount of Product affected that was
Manufactured on or after the Closing Date.





48

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 5.10    Regulatory Inspections or Audits

(a)        If FDA or other Regulatory Authority desires to conduct an inspection
or audit at Collegium’s facility or a facility under contract with Collegium
with respect to the Products, including any facility that, tests, develops,
stores, or handles Products (“Collegium Regulatory Inspection”), Collegium shall
permit and cooperate with such Collegium Regulatory Inspection and cause any
contract facility to permit and cooperate in the Collegium Regulatory
Inspection.  Upon receipt of notice or any other indication from any Regulatory
Authority of such Collegium Regulatory Inspection, Collegium will promptly
notify Depomed within forty-eight (48) hours after receiving such
notice.  Collegium will permit a representative of Depomed to be present during
applicable portions of the Collegium Regulatory Inspection, upon reasonable
request by Depomed.  Collegium will provide timely access to Depomed of all
documents and any other relevant information available about the progress of the
Collegium Regulatory Inspection.  Collegium will provide to Depomed copies of
any inspection reports or notifications received during or after the Collegium
Regulatory Inspection, including any notices of observation or other reports of
the outcome of such Collegium Regulatory Inspection.  Collegium will prepare a
written response to any communications from Regulatory Authorities relating to
the Collegium Regulatory Inspection, and will provide a copy for Depomed’s
review before submission to the Regulatory Authority.  Collegium agrees to
conform its activities under this Agreement to any commitments made in response
to a Collegium Regulatory Inspection, except to the extent any such commitment
violates Legal Requirements.

(b)        If FDA or other Regulatory Authority desires to conduct an inspection
or audit at Depomed’s facility or a facility under contract with Depomed with
respect to the Products, including any facility that, tests, develops, stores,
or handles Products (“Depomed Regulatory Inspection”), Depomed shall permit and
cooperate with such Depomed Regulatory Inspection and cause any contract
facility to permit and cooperate in the Depomed Regulatory Inspection.  Upon
receipt of notice or any other indication from any Regulatory Authority of such
Depomed Regulatory Inspection, Depomed will promptly notify Collegium within
forty-eight (48) hours after receiving such notice.  Depomed will permit a
representative of Collegium to be present during applicable portions of the
Depomed Regulatory Inspection, upon reasonable request by Collegium.  Depomed
will provide timely access to Collegium of all documents and any other relevant
information available about the progress of the Depomed Regulatory
Inspection.  Depomed will provide to Collegium copies of any inspection reports
or notifications received during or after the Depomed Regulatory Inspection,
including any notices of observation or other reports of the outcome of such
Depomed Regulatory Inspection.  Depomed will prepare a written response to any
communications from Regulatory Authorities relating to the Depomed Regulatory
Inspection, and will provide a copy for Collegium’s review before submission to
the Regulatory Authority.  Depomed agrees to conform its activities under this
Agreement to any commitments made in response to a Depomed Regulatory
Inspection, except to the extent any such commitment violates Legal
Requirements.





49

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 5.11    Review of Regulatory Compliance

Each fiscal quarter after Closing, Depomed and its duly authorized
representatives shall have the right to review, audit, and inspect the
activities conducted by Collegium and Newco under this Agreement as they pertain
to compliance with Health Laws and the Regulatory Approvals.  Collegium and
Newco agree to provide reasonable access to any records, facilities, or
personnel requested for this review.  All reviews by Depomed will be conducted
without any undue disruption to the business and operations of Collegium.  Any
Third Parties conducting such reviews on behalf of Depomed will enter into
confidentiality agreements with Collegium.  Collegium will correct, or cause the
correction of, any deficiencies which are discovered by any such review.

If Depomed elects not to conduct a review in a fiscal quarter, Depomed shall
have the right to request written certification by Collegium and Newco that they
are in compliance with all applicable Health Laws, Regulatory Approvals, and
this Article 5 of this Agreement.

Section 5.12    Assistance

Each party agrees to provide to the other all reasonable assistance and take all
actions reasonably requested by the other party that are necessary to enable the
other party to comply with its regulatory obligations under this Agreement and
with any Legal Requirement applicable to the Products and Line Extensions in the
Territory.

ARTICLE 6

SALES AND PRICING

Section 6.1      Sales

Commencing as of the Closing Date, Collegium or its Affiliates shall book all
sales of the Products and Line Extensions in the Territory and shall be
responsible for entering into any contracts and other arrangements with any
Person regarding the sale of the Products or Line Extensions, and for
establishing and approving the form, content and terms and conditions thereof,
including any discount, allowance, rebate, chargeback or other term granted
therein; provided, however, that Collegium may not sell Products as part of a
bundled product without the prior written consent of Depomed.  For purposes of
this Section 6.1, a “bundled product” means Product that is sold together with
at least one other pharmaceutical product for a single price or discounted
price, whether sold together in the same package or merely price bundled.

Section 6.2      Pricing

Commencing as of the Closing Date, except as expressly set forth in Section 6.1,
Collegium will have the sole authority to determine the prices of the Products
or Line Extensions sold by it and to establish its own terms and conditions of
sale and pricing policies for the Products and Line Extensions in the Territory,
including price increases or decreases and the timing thereof, provided that, in
the event Collegium elects to terminate the Agreement pursuant to Section
9.2(b),





50

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Collegium shall not, and shall cause its Affiliates not to, increase the price
of any Product by more than [***] per annum at any time during the twelve (12)
month period following the delivery of Collegium’s notice of termination and
prior to the effective date of termination, unless otherwise mutually agreed in
writing by the parties.

ARTICLE 7

COMPENSATION

Section 7.1      Payment for Transferred Inventory

(a)        In consideration of the transfer of the Transferred Inventory
pursuant to Section 2.3(a)(i), Collegium shall pay to Depomed, on the Closing
Date, the Transferred Inventory Cost as set forth on the Transferred Inventory
Cost Statement.  Such payment shall be non-refundable, and shall not be
creditable against any other amount due hereunder.

(b)        No more than five (5) Business Days prior to the Closing Date,
Depomed shall deliver to Collegium a statement listing the Transferred Inventory
and the Transferred Inventory Cost (the “Transferred Inventory Cost Statement”).

Section 7.2      Upfront Payment

In partial consideration of the rights granted to Collegium hereunder, Collegium
shall pay to Depomed, on the Closing Date, an initial fee in the amount of Ten
Million Dollars ($10,000,000) (the “Upfront Payment”).  The Upfront Payment
shall be non-refundable, and shall not be creditable against any other amount
due hereunder.

Section 7.3      Payments on Annual Net Sales

(a)        Annual Net Sales through 2021.  From and after the Closing Date
through December 31, 2021 during the Payment Term, and subject to Section
7.3(f), Collegium shall pay to Depomed amounts based upon Annual Net Sales of
Payment-Bearing Products in the Territory according to the schedule set forth
below:





51

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Portion of Annual Net Sales of Payment-Bearing Products

    

Amount / Rate

 

 

 

Up to Two Hundred Thirty-Three Million Dollars ($233,000,000)

 

One Hundred Thirty-Five Million Dollars ($135,000,000)

 

 

 

Above Two Hundred Thirty-Three Million Dollars ($233,000,000) up to Two Hundred
Fifty-Eight Million Dollars ($258,000,000)

 

25% of such portion of Annual Net Sales

 

 

 

Above Two Hundred Fifty-Eight Million Dollars ($258,000,000)

 

17.5% of such portion of Annual Net Sales

 

For illustration purposes only, if Annual Net Sales of Payment-Bearing Products
in the Territory are $253,000,000 for a particular calendar year, then the
amount owed for such period would be $135,000,000 plus 25% of $20,000,000 for a
total amount owed of $140,000,000. 

Payments under this Section 7.3(a) (i) with respect to Annual Net Sales of
Payment-Bearing Products up to Two Hundred Thirty-Three Million Dollars
($233,000,000), shall be due and payable in equal installments of Thirty-Three
Million Seven Hundred and Fifty Thousand Dollars ($33,750,000) (each, a “Minimum
Quarterly Payment”) within forty-five (45) days after the last day of each
calendar quarter, and (ii) with respect to any portion of Annual Net Sales of
Payment-Bearing Products above Two Hundred Thirty-Three Million Dollars
($233,000,000), shall be due and payable within sixty (60) days after the last
day of each calendar year.  Notwithstanding anything in this Agreement to the
contrary, if for any reason (other than a reason directly attributable to an
action or omission entirely within the control of Collegium or Newco) the
Closing Date occurs after January 8, 2018 but during the first calendar quarter
of 2018, then the amount of the first Minimum Quarterly Payment (and thus the
obligation to pay Depomed One Hundred Thirty-Five Million Dollars ($135,000,000)
with respect to calendar year 2018) will be reduced, on a pro rata basis, to
account for the total number of days in the first calendar quarter after the
Closing during which Collegium was entitled to sell Payment-Bearing
Products.  Such reduction in the first Minimum Quarterly Amount, if any, shall
be applied to all other provisions in this Agreement applicable to the first
Minimum Quarterly Payment, including for purposes of determining whether there
was any Quarterly Shortfall with respect to such calendar quarter pursuant to
Section 7.7(a)(i).  If the Closing Date occurs at any time after the last day of
the first calendar quarter of 2018, then the parties will work in good faith to
determine the appropriate adjustment, if any, to one or more of the Minimum
Quarterly Payments to account for the reduced number of days in such calendar
year during which Collegium is entitled to sell Payment-Bearing Products.

(b)        Annual Net Sales after 2021.  From and after January 1, 2022 during
the Payment Term, Collegium shall pay to Depomed amounts based upon Annual Net
Sales of Payment-Bearing Products in the Territory according to the schedule set
forth below:





52

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Portion of Annual Net Sales of Payment-Bearing Products

    

Rate

 

 

 

Up to Two Hundred Thirty-Three Million Dollars ($233,000,000)

 

58% of such portion of Annual Net Sales

 

 

 

Above Two Hundred Thirty-Three Million Dollars ($233,000,000) up to Two Hundred
Fifty-Eight Million Dollars ($258,000,000)

 

25% of such portion of Annual Net Sales

 

 

 

Above Two Hundred Fifty-Eight Million Dollars ($258,000,000)

 

17.5% of such portion of Annual Net Sales

 

For illustration purposes only, if Annual Net Sales of Payment-Bearing Products
are $358,000,000 for a particular calendar year, then the amount owed for such
period would be 58% of $233,000,000 plus 25% of $25,000,000 plus 17.5% of
$100,000,000 for a total amount owed of $158,890,000.

Payments under this Section 7.3(b) (i) with respect to Annual Net Sales of
Payment-Bearing Products up to Two Hundred Thirty-Three Million Dollars
($233,000,000), shall be due and payable within forty-five (45) days after the
last day of each calendar quarter, and (ii) with respect to any portion of
Annual Net Sales of Payment-Bearing Products above Two Hundred Thirty-Three
Million Dollars ($233,000,000), shall be due and payable within sixty (60) days
after the last day of each calendar year.

(c)        Payment Term.  Collegium’s payment obligations under Section 7.3(a)
and Section 7.3(b) shall commence on the Closing Date and remain in effect (with
respect to each such Product and Line Extension in the following clauses (i) and
(ii), as applicable, the “Payment Term”):

(i)         with respect to each Product, for so long as Collegium or any of its
Affiliates or other Sublicensees continues to sell the applicable Product in the
Territory; provided, however, that following the occurrence of Generic Entry
with respect to any Product (an “Expired Product”), the Annual Net Sales tiers
in Section 7.3(a) and Section 7.3(b), as applicable, will thereafter be
automatically adjusted downward on a percentage basis equal to ninety percent
(90%) of the percentage of the prior calendar year’s Annual Net Sales of all
Payment-Bearing Products represented solely by such Product that became an
Expired Product and the adjusted Annual Net Sales tiers will be applied, on a
prospective basis, to calculate the royalties payable by Collegium to Depomed on
the sales of Payment-Bearing Products occurring thereafter; provided further,
that such adjustment shall occur only once, upon the occurrence of the first
Expired Product, and shall not occur again thereafter upon the occurrence of
other Expired Products.  For example, with respect to Expired Products, if the
Net Sales associated with any Expired Product were sixty percent (60%) of the
Annual Net Sales of all Payment-Bearing Products during the prior calendar year,
then the Annual Net Sales tiers in Section 7.3(a) and Section 7.3(b), as
applicable, would





53

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

each be reduced by fifty-four percent (54%, i.e., 60% x 90%) (i.e., the first
tier would be up to $107,180,000, the second tier would be between $107,180,000
and $118,680,000, and the third tier would be above $118,680,000); and

(ii)        with respect to each Line Extension, for so long as Collegium or any
of its Affiliates or Sublicensees continues to sell the applicable Line
Extension in the Territory until the expiration of the last Orange Book-Listed
Patent associated with such Line Extension.

(d)        Payments after Payment Term for Line Extensions.  From and after the
earlier of the termination of this Agreement or the expiration of the Payment
Term with respect to Line Extensions, (i) Collegium shall pay to Depomed nine
percent (9%) of Annual Net Sales of Line Extensions throughout the Territory,
due and payable within forty-five (45) days after the last day of each calendar
quarter, and (ii) the Net Sales of Line Extensions shall be excluded from the
calculation of Annual Net Sales for purposes of payments due pursuant to Section
7.3(a) and Section 7.3(b) with respect to Products and Authorized Generics.

(e)        Grünenthal Obligations.

(i)         Collegium, on behalf of Depomed, shall calculate, report directly to
Grünenthal and, subject to Section 7.3(e)(ii) and Section 7.3(e)(iii),  pay
directly to Grünenthal all royalties (including minimum royalties, if
applicable) due from Depomed pursuant to the Grünenthal License Agreement (but
not, for clarity, any royalties or other payments due pursuant to the Consent
Agreement, other than for “New Products” (as defined in the Consent Agreement)
as set forth in Section 7.3(e)(iv)) with respect to the sale by Collegium and
its Affiliates and any other Sublicensees of Payment-Bearing Products in the
Territory, in each case in accordance and consistent with the terms and
conditions of the Grünenthal License Agreement.  Collegium shall provide Depomed
with a copy of all such reports concurrently with the delivery thereof to
Grünenthal.  All such reports provided to Depomed by Collegium will be treated
as Collegium’s Proprietary Information under this Agreement, provided that
Depomed may disclose such reports to Grünenthal (subject to the confidentiality
provisions of the Grünenthal License Agreement).  Further, the sublicenses
granted to Newco in Section 2.1(a)(iii) and Section 2.1(a)(iv) shall be subject
to the applicable terms and conditions of the Grünenthal License Agreement,
which are hereby deemed to be incorporated into this Agreement, and if the
practice of such sublicenses by Newco and its Sublicensees directly results in
any payment obligations to Grünenthal pursuant to Sections 4.6(b), 6.1(f), 7.10,
7.13, 11.5(b) (with regard to the OMP Territory and the EU (as such terms are
defined in the Grünenthal License Agreement), subject to Depomed’s obligations
to pay for Retained Post-Marketing Commitments as set forth in Section 14.7
below), 11.12 and 12.2 of the Grünenthal License Agreement, Depomed shall pass
through such payment obligations to Collegium and Collegium, on behalf of
Depomed, shall make the applicable payment(s) directly to Grünenthal and
concurrently provide Depomed with evidence thereof.

(ii)        From and after the Closing Date through December 31, 2021 during the
Payment Term, Collegium shall pay to Grünenthal and/or Depomed, as applicable,
amounts based upon annual “Net Sales” of “Products” (each, as defined the
Grünenthal License





54

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Agreement), but excluding “New Products” (as defined in the Consent Agreement),
in the Territory that would otherwise be payable solely to Grünenthal pursuant
to Section 7.3(e)(i) according to the schedule set forth below:

Portion of annual “Net Sales” of “Products”

    

Rate Payable to
Grünenthal

    

Rate Payable to
Depomed

 

 

 

 

 

Up to Two Hundred Forty-Three Million Dollars ($243,000,000)

 

[***]

 

[***]

 

 

 

 

 

Above Two Hundred Forty-Three Million Dollars ($243,000,000) and up to Two
Hundred Fifty-Eight Million Dollars ($258,000,000)

 

[***]

 

[***]

 

 

 

 

 

Above Two Hundred Fifty-Eight Million Dollars ($258,000,000) and less than Three
Hundred Million Dollars ($300,000,000)

 

[***]

 

[***]

 

 

 

 

 

Equal to or greater than Three Hundred Million Dollars ($300,000,000) and less
than Six Hundred Million Dollars ($600,000,000)

 

[***]

 

[***]

 

 

 

 

 

Equal to or greater than Six Hundred Million Dollars ($600,000,000)

 

[***]

 

[***]

 

For illustration purposes only, if annual “Net Sales” of “Products” are
$358,000,000 for a particular calendar year, then the amount owed for such
period pursuant to this Section 7.3(e)(ii) (A) to Grünenthal would be [***] of
$243,000,000 plus [***] of $15,000,000 plus [***] of $100,000,000 for a total
amount owed of [***], and (B) to Depomed would be [***] of $243,000,000 plus
[***] of $15,000,000 plus [***] of $42,000,000 plus [***] of $58,000,000 for a
total amount owed of [***].

(iii)       From and after January 1, 2022 during the Payment Term, Collegium
shall pay to Grünenthal and/or Depomed, as applicable, amounts based upon annual
“Net Sales” of “Products” but, excluding “New Products” as defined in the
Consent Agreement, in the Territory that would otherwise be payable solely to
Grünenthal pursuant to Section 7.3(e)(i) according to the schedule set forth
below:





55

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Portion of annual “Net Sales” of “Products”

    

Rate Payable to Grünenthal

    

Rate Payable to Depomed

 

 

 

 

 

Up to Two Hundred Thirty-Three Million Dollars ($233,000,000)

 

[***]

 

[***]

 

 

 

 

 

Above Two Hundred Thirty-Three Million Dollars ($233,000,000) and up to Two
Hundred Fifty-Eight Million Dollars ($258,000,000)

 

[***]

 

[***]

 

 

 

 

 

Above Two Hundred Fifty-Eight Million Dollars ($258,000,000) and less than Three
Hundred Million Dollars ($300,000,000)

 

[***]

 

[***]

 

 

 

 

 

Equal to or greater than Three Hundred Million Dollars ($300,000,000) and less
than Six Hundred Million Dollars ($600,000,000)

 

[***]

 

[***]

 

 

 

 

 

Equal to or greater than Six Hundred Million Dollars ($600,000,000)

 

[***]

 

[***]

 

For illustration purposes only, if annual “Net Sales” of “Products” are
$358,000,000 for a particular calendar year, then the amount owed for such
period pursuant to this Section 7.3(e)(iii) (A) to Grünenthal would be [***] of
$233,000,000 plus [***] of $25,000,000 plus [***] of $100,000,000 for a total
amount owed of [***], and (B) to Depomed would be [***] of $233,000,000 plus
[***] of $25,000,000 plus [***] of $42,000,000 plus [***]of $58,000,000 for a
total amount owed of [***].

(iv)       From and after the expiration of the Payment Term with respect to
Line Extensions which are “New Products” as defined in the Consent Agreement,
Collegium shall pay to Grünenthal [***] of annual “Net Sales” of such “New
Products” throughout the Territory, due and payable in accordance with Section
7.3(e)(i).

(v)        Depomed shall cooperate reasonably to extend to Collegium, its
Affiliates and any other Sublicensees all of the benefits of the terms and
conditions of the Grünenthal License Agreement applicable to Collegium’s
obligations under this Section 7.3(e), subject to Collegium’s compliance with
this Section 7.3(e).  In addition, Depomed shall use commercially reasonable
efforts to pursue any rights and remedies Depomed may have under the Grünenthal
License Agreement for the benefit of Collegium or any of its Affiliates or any
other Sublicensees with respect to their practice of sublicenses under the
Grünenthal License Agreement in the Territory, solely as requested by Collegium
in writing, provided that Collegium shall reimburse Depomed for any reasonable,
documented out-of-pocket expenses (including legal expenses) incurred by Depomed
with respect to its pursuit of such rights and remedies.  In addition,
notwithstanding anything in Section 7.3(e)(ii) or Section 7.3(e)(iii) to the
contrary, in the event





56

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

any royalty rate reduction under Section 6.9 (Cost of Goods Sold Cap in OMP
Territory) in the Grünenthal License Agreement would apply with respect to the
sale of Payment-Bearing Products (except “New Products” as defined in the
Consent Agreement) in the Territory, Collegium shall be entitled to apply such
royalty rate reduction to the royalty rates owed to Depomed pursuant to Section
7.3(e)(ii) or Section 7.3(e)(iii).  In the event such royalty rate reduction
exceeds the royalty rate owed to Depomed pursuant to Section 7.3(e)(ii) or
Section 7.3(e)(iii), then Depomed shall reimburse Collegium within sixty (60)
days after the end of each calendar year for the portion of the amount paid by
Collegium to Grünenthal during such calendar year that is equivalent to the
amount Collegium would have been entitled to withhold from Depomed pursuant to
the foregoing sentence.  Except for (A) Collegium’s payment obligations to
Grünenthal, (B) Collegium’s indemnification obligations under clause (vii) of
Section 12.2(a), and (C) Depomed’s activities in pursuing rights and remedies
under the Grünenthal License Agreement for the benefit of Collegium upon
Collegium’s written request, in the case of (A) and (C), as set forth in this
Section 7.3(e), Collegium shall not be liable to Grünenthal or to Depomed or any
of its Affiliates for any costs, Liabilities or expenses associated with
Depomed’s acts or omissions under or in connection with the Grünenthal License
Agreement.

(vi)       Depomed shall, and shall cause its Affiliates to, fulfill all of its
and their respective obligations, including payment obligations, under the
Grünenthal License Agreement and Consent Agreement.  Depomed shall not, and
shall cause its Affiliates not to, amend or waive, or take any action or omit to
take any action that would alter, any of its rights under the Grünenthal License
Agreement or Consent Agreement in any manner that adversely affects, or would
reasonably be expected to adversely affect, Collegium’s rights and benefits
under this Agreement.  Depomed shall promptly notify Collegium of any default or
breach under the Grünenthal License Agreement or Consent Agreement.  In the
event that Depomed, or any of its Affiliates, shall fail to make any payment
when due or any other default or breach arises under the Grünenthal License
Agreement or Consent Agreement, Collegium shall have the right (but not the
obligation) to make such payment or otherwise cure such default or breach on
behalf of Depomed or its Affiliate.  In such event, Depomed shall promptly
reimburse Collegium any such amounts paid and/or costs and expenses incurred by
Collegium or, at Collegium’s election, Collegium may offset such amounts paid
and/or costs and expenses incurred by Collegium against any amounts payable to
Depomed hereunder.  Notwithstanding anything herein to the contrary, Depomed
shall not assign the Grünenthal License Agreement, other than in connection with
a permitted assignment by Depomed of this Agreement under Section 17.9, without
Collegium’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  In addition, Depomed shall not consent to an
assignment of the Grünenthal License Agreement without Collegium’s consent,
which consent shall not be unreasonably withheld, conditioned, or delayed
(provided that Collegium shall not withhold its consent in a manner that would
cause Depomed to breach any of Depomed’s obligations under the Grünenthal
License Agreement).

(f)        Material Supply Failure.  Notwithstanding anything to the contrary in
this Agreement, in the event of a Material Supply Failure occurring after the
Closing and not later than December 31, 2018, Collegium shall promptly (and in
any event within fifteen (15) Business Days after the occurrence thereof)
provide Depomed with written notice thereof (a “Material Supply





57

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Failure Notice”) and indicate in such notice whether Collegium elects to
exercise the option to modify its rights and obligations under this Agreement
such that:

(i)         (A) the payment obligations under Section 7.3(a) solely with respect
to Annual Net Sales of Payment-Bearing Products during the period from January
1, 2018 through December 31, 2018 (including the obligation to pay Minimum
Quarterly Payments with respect to such period) shall no longer apply, and (B)
Collegium shall instead be subject to the payment obligations under Section
7.3(b) with respect to such period;

(ii)        if, after payment of all amounts due under Section 7.3(b) by
Collegium to Depomed with respect to Annual Net Sales of Payment-Bearing
Products during the period from January 1, 2018 through December 31, 2018, the
amount of Annual Net Sales with respect to such period retained by
Collegium  (i.e., Annual Net Sales less any payments to Depomed pursuant to
Section 7.3(a) or Section 7.3(e), any payments to Grünenthal pursuant to the
Grünenthal License Agreement, and COGS) is less than Forty Million Dollars
($40,000,000), then Collegium shall provide Depomed with written notice thereof
not later than forty-five (45) days after the end of such period, including
reasonable supporting documentation, and Depomed shall pay to Collegium the
difference between Forty Million Dollars ($40,000,000) and such amount actually
retained by Collegium, within thirty (30) days after receipt of an invoice
therefor; and

(iii)       Collegium's right to give notice of termination of this Agreement
pursuant to Section 9.2(b) shall not become effective until the second (2nd)
anniversary of the Closing Date, such that any such termination of this
Agreement pursuant to Section 9.2(b) shall not become effective until on or
after the third (3rd) anniversary of the Closing Date after taking into account
the one (1) year notice period set forth in Section 9.2(b).

In the event of a Material Supply Failure, if Collegium does not provide a
Material Supply Failure Notice by the deadline set forth above or does not
affirmatively elect to exercise the foregoing option in conjunction with timely
delivery of a Material Supply Failure Notice, then Collegium's rights and
obligations under this Agreement shall remain in full force and effect without
modification, and without limitation of any other rights or remedies available
to Collegium.  Without limiting the foregoing, neither party will take any
action or omit to take any action under this Agreement which it knows or
reasonably should know is likely to result in a Material Supply Failure.

(g)        Reports.  Payments due to Depomed pursuant to this Section 7.3 shall
be made via the sweep account mechanism set forth in Section 7.7(b)(i).  Within
forty-five (45) days after the last day of each calendar quarter, Collegium
shall deliver a report in a mutually agreed form specifying: (A) the total gross
invoiced amount from sales of Payment-Bearing Products by Collegium and its
Affiliates; (B) the amounts deducted by category from gross invoiced amounts to
calculate Net Sales; (C) Annual Net Sales (to date, as applicable) for the
applicable calendar year; (D) amounts payable under this Section 7.3; and (E)
any refund amounts due under Section 7.7(b).  Within twenty-five (25) days after
the last day of each month, Collegium shall provide a good faith estimate of Net
Sales for the prior month.  Within twenty-five (25) days after the last





58

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

day of each calendar quarter, Collegium shall provide a good faith estimate of
Net Sales for the prior quarter and estimated payments of all amounts due under
this Section 7.3 for the prior quarter.

Section 7.4      Maintenance of Records

(a)        Newco and Collegium agree, and Collegium shall cause Newco, to keep,
for a period of at least three (3) years after the date of entry (or such longer
period as may be required by Legal Requirements) full and accurate records
maintained in accordance with GAAP in sufficient detail to enable a Third Party
to accurately calculate all payments, reports and similar obligations of
Collegium under this Agreement, including all payments, reports and similar
obligations of Collegium with respect to the Grünenthal License Agreement
pursuant to Section 7.3(e).  Upon thirty (30) days prior written notice, such
records shall be made available by Collegium for audit by an independent
certified public accounting firm designated by Depomed and reasonably acceptable
to Collegium.  The auditor shall be required to enter into a non-disclosure
agreement with Collegium prior to commencing its auditing activities.  The
auditor shall disclose to Depomed and Collegium only a summary of the audit
results.  The auditor will only examine such books and records during business
hours but not more than once each calendar year while this Agreement remains in
effect and for three (3) years thereafter.  The fees and expenses of the auditor
performing such verification examination shall be borne by Depomed; provided,
however, that if any verification reveals that Collegium has reported
incorrectly, and the amount of such discrepancy is at least five percent (5%) of
the aggregate amount that should have been reported for the period examined,
then Collegium shall pay the entire amount of the fees and expenses for such
verification.

(b)        Whenever in this Agreement a party is required to report its costs,
or is entitled to receive or obligated to make a payment based on its costs,
such costs (including COGS) shall be determined in accordance with GAAP,
consistent with the terms of this Agreement.  The term “out-of-pocket” costs or
expenses means cost or expenses paid to Third Parties and shall not include any
fixed costs or expenses, personnel costs or expenses, overhead costs or
expenses, or other costs or expenses of a similar nature.

Section 7.5      Allocation of Prepaid Business Expenses

The Prepaid Business Expenses shall be prorated on a per diem basis such that
Depomed shall have financial responsibility for the portion of the applicable
billing period prior to the Closing Date and Collegium shall have financial
responsibility for the portion of the applicable billing period after the
Closing Date (the “Collegium Prepaid Business Expense Allocation”).  Collegium
shall pay to Depomed, on the Closing Date, the Collegium Prepaid Business
Expense Allocation.  Such payment shall be non-refundable, and shall not be
creditable against any other amount due hereunder.

Section 7.6      Payments

Any payments required to be made by either party under this Agreement shall be
made in United States Dollars via wire transfer of immediately available funds
to such bank account as the





59

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

other party shall designate in writing prior to the date of such payment.  All
payments shall bear interest from the date due until paid at a rate equal to the
lesser of: (a) the prime rate effective for the date that payment was due (as
quoted by the Wall Street Journal, Internet Edition) plus eight percent (8%) or
(b) the maximum rate permitted by applicable Legal Requirements.

Section 7.7      Security

(a)        Letter of Credit.

(i)         As of the Closing Date, Newco shall, and Collegium shall cause Newco
to, deliver to Depomed an irrevocable standby letter of credit from a nationally
recognized financial institution (the “Financial Institution”), in form and
substance reasonably acceptable to Depomed, in favor of Depomed (the “Letter of
Credit”) in an aggregate amount of Thirty-Three Million Seven Hundred Fifty
Thousand Dollars ($33,750,000) (the “Maximum Stated Value”), to be issued
pursuant to a master agreement in form and substance reasonably acceptable to
Depomed (the “Master Letter of Credit Agreement”, and together with the Letter
of Credit, the “Letter of Credit Documents”).  Depomed shall have the right to
draw upon the Letter of Credit, up to the Maximum Stated Value, in the event
that there is a shortfall in the Minimum Quarterly Payment made to Depomed by
Collegium pursuant to Section 7.3(a) hereof, solely to the extent of such
quarterly shortfall as determined in good faith by Depomed (a “Quarterly
Shortfall”), provided that Collegium does not pay the amount of such Quarterly
Shortfall to Depomed within forty-five (45) days after the last day of such
calendar quarter.

(ii)        At any time prior to the Expiration Date (as defined below), Depomed
may provide a written notice to the Financial Institution and Newco asserting a
Quarterly Shortfall (the “Claim Notice”).  The Claim Notice shall state the
amount of such Quarterly Shortfall (the “Claim Amount”).  Following its receipt
of a Claim Notice, the Financial Institution shall permit Depomed to draw upon
the Letter of Credit in the amount of the Claim Amount and shall deliver the
applicable funds under the Letter of Credit in accordance with the Claim Notice.

(iii)       Newco shall, and Collegium shall cause Newco to, maintain the Letter
of Credit in effect until the earliest of (A) 5:00 p.m. eastern time on the day
that is sixty-one (61) days after the fourth anniversary of the Closing Date,
(B) the date on which the Financial Institution honors a drawdown on the Letter
of Credit which exhausts the Maximum Stated Amount and (C) the termination of
this Agreement by either party ((A), (B) or (C), the “Expiration Date”).  For
clarity, if there is any drawdown on the Letter of Credit pursuant to this
Section 7.7(a)(iii), Newco shall not be obligated, and Collegium shall not be
obligated to cause Newco to, reissue the Letter of Credit at the full Maximum
Stated Value or at any value.  Further, if there is any drawdown on the Letter
of Credit pursuant to this Section 7.7(a)(iii), Newco shall not be obligated,
and Collegium shall not be obligated to cause Newco, to maintain the Letter of
Credit in an aggregate amount of the Maximum Stated Value for the term of this
Agreement.

(b)        Accounts





60

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(i)         Depomed and Newco shall, and Collegium shall cause Newco to,
establish and maintain with a Financial Institution reasonably satisfactory to
Depomed, in the name of Depomed and Newco a sales account (the “Sales
Account”).  Such account and any amounts deposited therein shall be pledged in
favor of Depomed to secure the payment obligations of Newco and Collegium owed
to Depomed pursuant to Section 7.3, and shall be subject to a first priority
Lien and “control” (as defined in the applicable Uniform Commercial Code)
pursuant to a deposit account control agreement or securities account control
agreement in form and substance reasonably acceptable to Depomed (the “Control
Agreement”).  The Control Agreement shall be entered into by Depomed, Newco and
the applicable Financial Institution as of the Closing Date.

(ii)        Newco shall, and Collegium shall cause Newco to, cause all amounts
from gross sales of the Payment-Bearing Products to be deposited directly into
the Sales Account (including, requiring all Customers of the Payment-Bearing
Products to remit all payments owed to Collegium or any of its Affiliates or any
other Sublicensees directly into the Sales Account) and, on a daily basis,
thirty-five percent (35%) of such day’s deposits (the “Newco Deposits”) shall be
swept into an account designated by Depomed until the Minimum Quarterly Payment
obligation is satisfied for each calendar quarter, and sixty-five percent (65%)
shall be swept into an account designated by Newco.  Once the Minimum Quarterly
Payment obligation is satisfied for a given calendar quarter, then one hundred
percent (100%) of the Newco Deposits shall be swept into an account designated
by Newco.  The sweep mechanism shall not be subject to change and shall be the
only mechanism for disbursing funds from the Sales Account, unless in a writing
signed by both Depomed and Newco; provided that upon an “Event of Default” (as
defined in the Collateral Agreement), Depomed may exercise all remedies granted
under the Collateral Agreement.  Based on Newco’s reports provided to Depomed
calculating amounts payable under Section 7.3, Depomed shall refund to Newco any
amounts overpaid to Newco from the Newco Deposits within ten (10) Business Days
of receiving such reports.

(iii)      Newco shall, and Collegium shall cause Newco to, pay all fees,
expenses and charges of the Financial Institution at which the Sales Account is
maintained.  Neither Newco nor Collegium shall have any right to terminate the
Financial Institution at which the Sales Account is maintained without Depomed’s
prior written consent.  Any such consent, which Depomed may grant or withhold in
its sole and absolute discretion, shall be subject to the satisfaction of each
of the following conditions to the satisfaction of Depomed:  (A) the successor
Financial Institution shall be acceptable to Depomed; (B) Depomed shall have
received evidence that all of the applicable parties making payments in respect
of sales of the Payment-Bearing Product have been instructed to remit all future
payments in respect of sales of the Payment-Bearing Product to the new accounts
held at the successor Financial Institution; and (C) Depomed shall have received
evidence to its satisfaction necessary to secure Depomed’s security interest in
the Sales Account, including the execution and delivery of the Control Agreement
in favor of Depomed in form and substance satisfactory to Depomed.





61

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 7.8      Other Fees

From and after the Closing Date, and without limiting Collegium’s obligations
under Section 5.2(c), Collegium shall reimburse Depomed for all fees and costs
that Depomed incurs with respect to Third Parties (including Governmental
Authorities) based upon its ownership and maintenance of the Regulatory
Approvals for the Products, including branded prescription drug fees payable to
the Internal Revenue Service and fees related to the ER/LA Opioid Analgesics
REMS.  Depomed shall send an invoice to Collegium at the end of each calendar
quarter that summarizes such fees and costs for such quarter, and Collegium
shall pay such invoice promptly (and in any event within thirty (30) days of
receipt).

ARTICLE 8

TRANSITION MATTERS

Section 8.1      Customer Notifications

Within ten (10) days after the Closing Date, Depomed shall notify all of its
Customers in the Territory that future orders for the Products in the Territory
on or after the Closing Date shall be placed with Collegium.  Depomed shall
forward to Collegium any orders for the purchase of Products in the Territory by
Customers that are unfulfilled as of the Closing Date within five (5) days after
the Closing Date.  Depomed shall refer to Collegium any orders for Products that
it receives in the Territory that it receives any time after the Closing Date
which provide for delivery after the Closing Date.  From and after the Closing
Date and subject to Depomed’s manufacture of such Product, Collegium shall be
responsible for supplying Products in fulfillment of such orders.

Section 8.2      NDC Numbers

Following the Closing, and in any event not later than October 31, 2018,
Collegium shall obtain its own NDC Numbers for the Products and shall use
commercially reasonable efforts to have in place as soon as reasonably
practicable all authorizations from Governmental Authorities necessary for
Collegium to use such NDC Numbers for the Products.  Thereafter, Collegium shall
use its new NDC Numbers on all invoices, orders and other communications with
customers and Governmental Authorities.

Section 8.3      Product Returns, Rebates and Chargebacks

(a)        Product Returns.

(i)         Depomed shall be financially responsible for all returns of Product
that are labeled with Depomed’s lot numbers for lots sold prior to the Closing
Date, provided, however, that Collegium shall be financially responsible for any
incremental return credit amounts resulting from any price increases implemented
by Collegium after the Closing Date for such lots.





62

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(ii)        Collegium shall be financially responsible for all returns of
Product that are labeled with Collegium’s lot numbers or Depomed’s lot numbers
for lots sold on or after the Closing Date.

(iii)       Collegium and Depomed shall each be financially responsible for
returns of the Transition Lots, on a proportional basis equal to the proportion
of Product in such Transition Lots sold prior to and on or after the Closing
Date, provided, however, that Collegium shall be financially responsible for any
incremental return credit amounts resulting from any price increases implemented
by Collegium after the Closing Date for such lots.

(b)        Commercial Rebates.

(i)         Depomed shall be responsible for (A) all commercial rebates with
respect to Products (“Commercial Rebates”) dispensed to patients prior to the
Closing Date and (B) all Commercial Rebates with respect to Products dispensed
to patients through the Depomed Responsibility Period, provided, however, that
Collegium shall be financially responsible for any incremental rebate amounts
resulting from any price increases implemented by Collegium after the Closing
Date for such lots.

(ii)        Collegium shall be responsible for all Commercial Rebates with
respect to Products dispensed to patients after the Depomed Responsibility
Period.

(c)        Government Rebates.

(i)         Depomed shall be responsible for (A) all government rebates with
respect to Products (“Government Rebates”) dispensed to patients prior to the
Closing Date and (B) all Government Rebates with respect to Products dispensed
to patients through the Depomed Responsibility Period, provided, however, that
Collegium shall be financially responsible for any incremental rebate amounts
resulting from any price increases implemented by Collegium after the Closing
Date.

(ii)        Collegium shall be responsible for all Government Rebates with
respect to Products dispensed to patients after the Depomed Responsibility
Period.

(d)        GPO and Government Chargeback Claims.

(i)         Depomed shall be financially and legally responsible for all group
purchase organization (“GPO”) and government chargeback claims (“Chargeback
Claims”) related to Products sold by the wholesaler or distributor prior to the
Closing Date and through the Depomed Responsibility Period, provided, however,
that Collegium shall be financially responsible for any incremental chargeback
amounts resulting from any price increases implemented by Collegium after the
Closing Date.





63

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(ii)        Collegium shall process and be financially and legally responsible
for all Chargeback Claims related to Products sold by the wholesaler or
distributor after the Depomed Responsibility Period.

(e)        Co-Pay Card Program.  Responsibility for co-pay card discounts with
respect to Products (“Co-Pay Card Discounts”) shall be allocated between Depomed
and Collegium as follows:

(i)         Depomed shall be responsible for (1) all Co-Pay Card Discounts with
respect to Products dispensed to patients prior to the Closing Date and (2) all
Co-Pay Card Discounts with respect to Products dispensed to patients through the
Depomed Responsibility Period, provided, however, that Collegium shall be
financially responsible for any incremental discount amounts resulting from any
price increases implemented by Collegium after the Closing Date.

(ii)        Collegium shall be responsible for all Co-Pay Card Discounts with
respect to Products dispensed to patients beginning after the Depomed
Responsibility Period.

(f)        Limitation of Liability.  Notwithstanding the foregoing, Collegium
agrees that (i) Depomed’s financial liability for GPO Commercial Rebates and
Co-Pay Card Discounts shall be limited to those commercial customers with which
the Business has a rebate obligation as of the Closing Date, and (ii) any
payments by Depomed with respect to sales after the Closing Date shall be made
in accordance with Depomed’s rebate obligations on the Closing Date with respect
to each commercial customer and shall be solely based on the terms and
conditions of Depomed’s agreements with the respective customer, as such terms
and conditions existed as of the Closing Date.

(g)        Long Term Collaboration Agreement.  For the avoidance of doubt, the
provisions of this Section 8.3 shall not apply to any matters addressed in the
Long Term Collaboration Agreement.

(h)        Commercial Agreements.  After the Closing, Depomed shall use
commercially reasonable efforts to maintain in full force and effect all
commercial agreements relating to the Products (including GPO and Medicare part
D) (each such commercial agreement, a “Commercial Agreement”) through April 30,
2019; provided, however, that if Collegium enters into a commercial agreement
relating to the Products with the counterparty or counterparties to a Commercial
Agreement, Depomed shall be permitted to immediately terminate any such
Commercial Agreement.

Section 8.4      Collegium Use of Depomed Names

(a)        During the period commencing on the Closing Date and ending upon
Collegium’s receipt of its own NDC Numbers for the Products in accordance with
Section 8.2 (the “Limited License Period”), Depomed grants, and shall cause its
Affiliates to grant, to Collegium and its Affiliates a limited, non-exclusive,
royalty-free right and license to use the Depomed





64

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Names, and the UPCs and, subject to Section 8.2, the NDC Numbers for each of the
Products, in each case solely for the purpose of utilizing the labels,
packaging, and Promotional Materials for the Products as they exist on the
Closing Date.

(b)        Promptly upon the expiration of the Limited License Period, Collegium
shall, and shall cause its Affiliates to, destroy and dispose of all labels and
packaging, and all Promotional Materials, in each case in its possession or
subject to its control, bearing any Depomed Names; provided, however, that the
expiration of the Limited License Period shall not restrict Collegium and its
Affiliates from selling the Transferred Inventory or any finished goods
inventory of Product acquired by Collegium pursuant to an order that was
outstanding as of the Closing Date.  For clarity, the expiration of the Limited
License Period shall not restrict Collegium or its Affiliates from exercising
any of the rights granted to them with respect to the Promotional Materials
under Section 4.5.

(c)        In no event shall Collegium or any of its Affiliates (i) use any
Depomed Names in any manner or for any purpose different from the use of such
Depomed Names by Depomed and its Affiliates immediately prior to the Closing
Date to market, distribute and sell the Products or (ii) manufacture or produce,
or cause or authorize any Third Party to manufacture or produce, any new labels,
packaging or advertising, marketing, sales and promotional materials using or
otherwise incorporating any Depomed Names in any manner.

(d)        Collegium shall use commercially reasonable efforts to ensure that
the quality of the finished goods inventory of Products sold by Collegium under
any Depomed Names is of a sufficiently high quality to be generally comparable
to the quality of the Products sold by Depomed prior to the Closing Date.  At
the reasonable request of Depomed, Collegium will send Depomed samples of such
finished goods inventory of Products.  In the event Collegium materially
breaches this Section 8.4(d) and fails to cure such breach within sixty (60)
days after Depomed notifies Collegium in writing of such breach, Depomed may
terminate the license granted under Section 8.4(a) by delivery to Collegium of a
written notice of termination.  If Collegium disputes in good faith the
existence or materiality of an alleged breach specified in a notice provided by
Depomed pursuant to this Section 8.4(d), and provides notice to Depomed of such
dispute within the sixty (60) day period following the date that Depomed
notified Collegium of the breach, Depomed will not have the right to terminate
such license unless and until the existence of such material breach has been
finally determined in accordance with the dispute resolution provisions of
Section 17.12 and Collegium fails to cure such breach within twenty (20) days
following such determination.

(e)        Notwithstanding the transfer of any labels or packaging, or any
advertising, marketing, sales and promotional materials, Collegium acknowledges
that this Agreement does not, and shall not, transfer, convey or assign any
right, title, license or interest in any trademarks of Depomed or any of its
Affiliates other than the Licensed Trademarks pursuant to the Trademark License
Agreement.





65

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(f)        Notwithstanding the foregoing, the parties acknowledge that this
Agreement does not, and shall not, transfer, convey or assign any right, title,
license or interest in any trademark of any Third Party.

Section 8.5      Customer Service

For the period from the Effective Date up to the Closing Date, Depomed will
continue to provide all customer service with respect to the Products at a level
comparable to that which was provided prior to the Effective Date.  On and from
the Closing Date, through the completion of the Term, Collegium shall assume all
customer service responsibility and provide all customer service required by its
customers with respect to the Products.  As of the Closing Date, and through the
completion of the Term, all customer service requests relating to the Product
received by Depomed will be referred to Collegium to the attention of
Collegium’s customer service provider as designated by Collegium.

ARTICLE 9

TERM AND TERMINATION

Section 9.1      Term

(a)        The term of this Agreement shall commence on the Effective Date and
shall, unless terminated sooner in accordance with this Article 9, continue for
so long as Collegium is engaging in any Commercialization activities with
respect to a Payment-Bearing Product (the “Term”).

Section 9.2      Early Termination

(a)        Depomed may terminate this Agreement:  (i) upon at least ninety (90)
days’ prior written notice to Collegium in the event that the aggregate Net
Sales of the Payment-Bearing Products in the Territory during any period of
twelve (12) consecutive calendar months ending on or before December 31, 2021
are less than One Hundred Eighty Million Dollars ($180,000,000) and Depomed does
not receive the full amount of any Minimum Quarterly Payment that becomes due
and payable during that same twelve (12) month period, either through direct
payment of the Minimum Quarterly Payment by Collegium or by Depomed’s recourse
to the Letter of Credit or Sales Account pursuant to Section 7.7(a) or Section
7.7(b); (ii) without cause, upon at least sixty (60) days’ prior written notice
to Collegium given not later than December 31, 2018, provided that Depomed pays
to Collegium a termination fee in the amount of Eighty Million Dollars
($80,000,000) not later than the effective date of termination; or (iii) upon at
least ninety (90) days’ prior written notice to Collegium in the event that the
Annual Net Sales of Payment-Bearing Products for any period after December 31,
2021 are less than One Hundred Forty Million Dollars ($140,000,000).

(b)        At any time on or after the first anniversary of the Closing Date
(subject to Section 7.3(f)(iii)), Collegium and Newco may tender a written
notice to Depomed terminating this Agreement for any reason, with such
termination to be effective one year from the delivery of





66

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

such notice; provided that, if the effective date of termination designated in
such notice is prior to the fourth anniversary of the Closing Date, then such
termination shall be contingent upon the payment by Collegium to Depomed, not
later than the termination date, of a termination fee in the amount of
Twenty-Five Million Dollars ($25,000,000).  After the delivery of notice of
termination and prior to the effective date of termination pursuant to this
Section 9.2(b), Collegium shall continue to comply with its diligence
obligations as set forth in the first sentence of Section 4.1 and otherwise
operate and maintain the business and assets relating to this Agreement in the
ordinary course of business and consistent in all material respects with the
twelve (12) month period prior to such delivery of notice of termination.

(c)        Collegium and Newco may terminate this Agreement upon ten (10) days’
prior written notice to Depomed, if the Grünenthal License Agreement is
terminated by Grünenthal as a result of any breach of the Grünenthal License
Agreement by Depomed (other than a breach of the Grünenthal License Agreement by
Depomed which is caused by a breach by Newco or its Affiliates or Sublicensees,
including Collegium or its Affiliates, of any of their obligations under this
Agreement or any of Depomed’s obligations under the Grünenthal License
Agreement).

Section 9.3      Termination for Cause

(a)        In the event of a material breach of this Agreement other than a
failure to make any undisputed payment(s) hereunder, the non-breaching party
shall have the right to terminate this Agreement by written notice to the
breaching party specifying the nature of such breach in reasonable detail.  Such
termination shall become effective sixty (60) days from receipt of such notice
by the breaching party, unless the allegedly breaching party disputes such
breach in good faith.

(b)        In the event of a material breach of this Agreement by a party as a
result of any failure to make any undisputed payment(s) under this Agreement,
the non-breaching party (excluding Newco, in the event the breaching party is
Collegium, and Collegium, in the event the breaching party is Newco) shall have
the right to terminate this Agreement by written notice to the breaching party
and such termination shall become effective ten (10) days from receipt of such
notice by the breaching party unless the breaching party has cured such breach
within such period.  If such breach is due to the action of Collegium, then this
Agreement shall automatically terminate immediately, without the need for notice
by the non-breaching party.  For clarity, Collegium shall not be deemed to be in
breach of its obligation to make any Minimum Quarterly Payment to Depomed under
this Agreement in the event that Depomed does not receive its full Minimum
Quarterly Payment through the Sales Account and Depomed is eligible to, and
does, draw on the Letter of Credit in accordance with Section 7.7(a) to satisfy
any such Quarterly Shortfall.

(c)        If Collegium or Depomed disputes in good faith the existence or
materiality of an alleged material breach specified in a notice provided by the
other party pursuant to this Section 9.3, and provides notice to the other party
of such dispute within the sixty (60) day period or ten (10) day period, as
applicable, following the date that the other party notified the breaching party
of the breach, the other party will not have the right to terminate this
Agreement





67

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

unless and until the existence of such material breach has been finally
determined in accordance with the dispute resolution provisions of Section 17.12
and the breaching party fails to cure such breach within twenty (20) days
following such determination.  Notwithstanding the foregoing, Collegium shall
not be entitled to dispute its obligation to make any of the Minimum Quarterly
Payments to Depomed due and payable under Section 7.3(a).

Section 9.4      Termination for Bankruptcy.

To the extent permitted by law, each party (excluding Newco, in the event the
other party is Collegium, and Collegium, in the event the other party is Newco)
will have the right to terminate this Agreement immediately upon notice to the
other party, in the event of (a) the entry of an order for relief under the
United States Bankruptcy Code (or any corresponding remedy under successor laws)
against the other party, (b) the filing of a petition by or against the other
party under any bankruptcy, insolvency or similar law (which petition is not
dismissed within sixty (60) days after filing), (c) the appointment of a
receiver for the other party’s business or property or (d) the other party’s
making of a general assignment for the benefit of its creditors.  Where
Collegium is the “other party,” such term “other party” is hereby deemed to mean
either Collegium or Newco.  Notwithstanding the occurrence of any of the events
specified in this Section 9.4, the parties acknowledge and agree that, to the
extent Section 365(n) of the United States Bankruptcy Code applies to this
Agreement, the non-insolvent party may elect to retain and exercise the rights
granted to it hereunder with respect to the intellectual property owned or
controlled by the insolvent party.

Section 9.5      Termination for Failure to Obtain HSR Clearance

If the HSR Clearance Date has not occurred on or before seventy (70) days after
the Effective Date, then any party shall have the right to terminate this
Agreement in its entirety upon notice to the other parties referencing this
Section 9.5, and except for Article 13 and Section 17.12, none of the provisions
of this Agreement shall remain in effect after such termination.

Section 9.6      Termination for Failure to Close

If the parties fail to close on or prior to February 28, 2018, then any party
shall have the right to terminate this Agreement in its entirety upon notice to
the other parties referencing this Section 9.6, and except for Article 13 and
Section 17.12, none of the provisions of this Agreement shall remain in effect
after such termination; provided, however, that the failure of the parties to
close shall not be due to the action or inaction of the party invoking its right
to terminate this Agreement pursuant to this Section 9.6; and provided, further,
that if Depomed is unable for any reason to extend the termination date set
forth in the Consent Agreement beyond January 31, 2018 on the same terms and
conditions as are set forth in the Consent Agreement as of the Effective Date
(other than the revision to such termination date), then any party will have the
right to terminate this Agreement pursuant to this Section 9.6 if the parties
fail to close on or prior to January 31, 2018.





68

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 9.7      Effects of Termination

(a)        General Effects of Termination.  Upon expiration or termination of
this Agreement for any reason, the following terms and conditions shall apply:

(i)         Expiration or termination of this Agreement shall not relieve either
party of any obligations that accrued prior to such expiration or termination,
including accrued payment obligations.  For clarity, Collegium shall not be
obligated to make any Minimum Quarterly Payments with respect to any period of
time or sales of any Payment-Bearing Product following the effective date of
termination and, following receipt or issuance of any notice of termination
pursuant to Section 9.2 or Section 9.3, Collegium’s obligation to pay any
further Minimum Quarterly Payment(s) (or portion thereof) shall only apply with
respect to the period of time between its receipt or issuance of the termination
notice and the effective date of termination.

(ii)        Except in the case of termination of this Agreement pursuant to
Section 9.5 (the effects of which are addressed in Section 9.5), the following
provisions shall survive expiration or termination of this Agreement and remain
in effect, along with any other provisions to the extent required to interpret
and enforce the parties’ rights and obligations under this Agreement:  Sections
3.2(e)(iv), 4.5(b), 5.1(a) (solely the last sentence), 7.3(d) (solely with
respect to Line Extensions), 7.3(e)(iv) (solely with respect to Line Extensions
which are “New Products”), 7.4, 7.6, 9.7 and 10.3 and Articles 1, 12, 13, 15, 16
and 17.

(iii)       Expiration or termination of this Agreement shall be without
prejudice to (A) any remedies which any party may then or thereafter have
hereunder or at law or in equity, (B) a party’s right to receive any payment
accrued under the Agreement prior to the termination date but which becomes
payable thereafter and (C) either party’s right to obtain performance of any
obligations provided for in clause (ii) above which survive termination.  Except
as expressly set forth herein, the rights to terminate this Agreement as set
forth in this Agreement shall be in addition to all other rights and remedies
available under this Agreement, at law, in equity or otherwise.

(iv)       All licenses, rights, and sublicenses granted by Depomed to Newco
pursuant to Section 2.1 and Section 2.2(a) shall automatically terminate and no
longer be effective.

(v)        Any sublicenses granted by Newco hereunder (including to Collegium
and/or its Affiliates) shall automatically terminate and no longer be effective.

(vi)       Depomed shall retain exclusive ownership of all Products.  Collegium
shall retain exclusive ownership of all Line Extensions.

(vii)      Section 7.3(d) and Section 7.3(e)(iv) shall survive solely with
respect to Line Extensions sold in the Territory by Collegium or its Affiliates
or other Sublicensees after termination, with the payments specified in Section
7.3(d) becoming payable commencing as of the effective date of termination.





69

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(viii)     As soon as is reasonably practicable after expiration or termination
of this Agreement, Collegium shall (and shall cause its Affiliates to) return to
Depomed all applications, reports and related documentation that it prepared for
filing with the applicable Regulatory Authorities, as well as the
pharmacovigilance database and any other related data, in each case solely with
respect to Products.

(ix)       As soon as is reasonably practicable after expiration or termination
of this Agreement, except as necessary or useful for the exercise of rights
continuing after expiration or termination, the recipient party shall (and shall
cause its Affiliates to) return to the disclosing party or destroy all originals
of documents (in paper, electronic or other tangible form) and physical
materials then in the recipient party’s possession, and copies thereof,
containing or embodying Proprietary Information received from the disclosing
party, and destroy all documents and other materials that the recipient party
created containing any such Proprietary Information, provided, however, that the
recipient party may retain in confidence (a) one archival copy of the
Proprietary Information of the disclosing party in its legal files solely to
permit the recipient party to determine compliance with its obligations
hereunder and (b) any portion of the Proprietary Information of the disclosing
party which such recipient party is required by applicable Legal Requirements to
retain.  Notwithstanding the return or destruction of the documents and
materials described above, the parties will continue to be bound by their
obligations under Article 13.

(b)        Additional Effects of Termination.  Upon termination of this
Agreement pursuant to Section 9.2, Section 9.3 or Section 9.4, the following
additional terms and conditions shall apply:

(i)         At Depomed’s request, Collegium shall, and shall cause Newco to,
promptly transfer, convey and assign to Depomed or its designee either, at
Depomed’s option, (A) each Transferred Asset then in existence that is selected
by Depomed for assignment, or (B) all then outstanding membership interests in
Newco.

(ii)        At Depomed’s request, Collegium shall cooperate in undertaking a
reasonable wind-down or orderly transition to Depomed or its designee of
Collegium’s development and/or Commercialization activities with respect to the
Products (including taking such reasonable actions in regard to Regulatory
Approvals as may be directed by Depomed pending the assignment and transfer of
such Regulatory Approvals pursuant to Section 9.7(b)(v)).

(iii)       At Depomed’s request, if on the effective date of such termination,
there are any on-going clinical studies (including post-approval commitments,
but not including investigator-initiated clinical studies) of any Product
conducted by or on behalf of Collegium, Collegium shall transition such clinical
studies to Depomed or its designee as promptly as practicable, at Depomed’s cost
and expense.

(iv)       For any investigator-initiated clinical studies, Collegium shall
either terminate such studies, such that Depomed is not responsible for any
costs thereof, or continue such studies at Collegium’s own cost and expense.





70

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(v)        At Depomed’s request, Collegium shall promptly (A) transfer, convey
and assign to Depomed or its designee all regulatory filings and Regulatory
Approvals then owned by Collegium or its Affiliates that relate solely to the
Products, and deliver to Depomed or its designee all pre-clinical and clinical
data and information in Collegium’s possession or Control relating solely to the
Products, and (B) deliver or make available to Depomed or its designee copies of
those reports, records and regulatory correspondence in Collegium’s possession
or Control that relate solely to the development of the Products.

(vi)       At Depomed’s request, Collegium shall promptly assign (or use
commercially reasonable efforts to assign if the applicable contract does not
freely permit assignment) to Depomed or its designee any manufacturing,
supplier, distributor, clinical study, or other contracts relating solely to the
development, Manufacture or Commercialization of the Products entered into by
Collegium with Third Parties (in addition to any contracts assigned pursuant to
Section 9.7(b)(i)) or otherwise use reasonable efforts to facilitate Depomed’s
establishment of similar relationships with such Third Parties.

(vii)      At Depomed’s request, Collegium shall promptly transfer, convey and
assign to Depomed or its designee all right, title and interest in and to all
then-existing inventory of Products in finished goods form that is in
Collegium’s possession or control (whether intended for clinical or commercial
supply), subject to Depomed reimbursing Collegium’s COGS with respect to such
inventory.

(viii)     At Depomed’s request, Collegium shall promptly provide to Depomed or
its designee all Promotional Materials used in connection with the Products in
the Territory that are in Collegium’s possession or Control (including
electronic files of such Promotional Materials), subject to Depomed reimbursing
Collegium’s out-of-pocket cost for printing and delivering such Promotional
Materials.

(ix)       Collegium shall continue to be responsible for returns, Commercial
Rebates, Chargeback Claims and Co-Pay Card Discounts with respect to Products
Commercialized by Collegium prior to such termination, in accordance with
Section 8.3.

(x)        To the extent that Depomed has not previously commenced such
activities pursuant to Section 4.9, Depomed may elect, at any time after
delivery of the notice of termination, to have the Depomed Sales Force Detail
the Products directly to Professionals in the Territory in accordance with
Section 4.9, except that the notice period set forth in Section 4.9(b)(i) shall
not apply.

(xi)       Each party agrees to execute, acknowledge and deliver such further
instruments, consents and other documents, and to do all such other acts, as may
be necessary or appropriate in order to carry out the purposes and intent of
this Section 9.7(b), for no further consideration.





71

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

Section 10.1    Representations and Warranties of Depomed

Depomed hereby represents and warrants to Collegium as follows:

(a)        Organization.  Depomed is a corporation duly incorporated, validly
existing and in good standing under the Legal Requirements of the State of
California.  Depo NF Sub, LLC is a limited liability company duly formed,
validly existing and in good standing under the Legal Requirements of the State
of Delaware.  Each Depomed Entity is authorized to do business under the Legal
Requirements of all jurisdictions in which it is required to be so authorized.

(b)        Authority; Binding Effect.

(i)         Each Depomed Entity has all requisite corporate power and authority
to own and operate its properties and assets and to carry on its business as it
is now being conducted and as it is related to the Transferred Assets and the
Business.  Depomed has all requisite corporate power and authority to execute
and deliver this Agreement and the Ancillary Agreements, and to carry out, or to
cause to be carried out, the Transactions.  The execution and delivery by
Depomed of this Agreement and the Ancillary Agreements, and the performance by
each Depomed Entity of its obligations hereunder and thereunder, have been duly
authorized by all requisite corporate action on the part of such Depomed Entity.

(ii)        This Agreement has been duly executed and delivered by Depomed and,
assuming the valid execution and delivery by Collegium, constitutes a legal,
valid and binding obligation of Depomed, enforceable against Depomed in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or law).

(iii)       Each of the Ancillary Agreements has been duly authorized by all
necessary action on the part of Depomed and has been, or will be at the Closing,
duly executed and delivered by Depomed and, assuming the valid execution and
delivery by Collegium, constitutes or will constitute a legal, valid and binding
obligation of Depomed, enforceable against Depomed in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or law).

(c)        Non-Contravention.  The execution, delivery and performance of this
Agreement and the other Transaction Documents by Depomed, and the consummation
of the Transactions, do not and will not (i) violate any provision of the
articles of incorporation or bylaws of Depomed and the comparable organizational
documents of Depo NF Sub, LLC; (ii) subject to





72

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

obtaining the consents referred to in Schedule 10.1(c), result in the creation
of any Lien (other than Permitted Liens) upon any of the Transferred Assets; or
(iii) assuming compliance with the matters set forth in Section 10.1(d) and
Section 10.2(d), violate or result in a breach of, or constitute a default under
any Legal Requirement or other restriction of any Governmental Authority to
which any Depomed Entity is subject, except, with respect to clause (iii), for
any violations, breaches, or defaults, that would not, individually or in the
aggregate, reasonably be expected to be materially adverse to the Transferred
Assets or to the conduct of the Business, taken as a whole.

(d)        Governmental Authorization.  Except as set forth on Schedule 10.1(d)
or in connection with the filings required by the Competition Laws, the
execution and delivery of this Agreement and the other Transaction Documents by
Depomed, and the consummation of the Transactions, do not require any consent or
approval of, or any notice to or other filing with, any Governmental Authority.

(e)        No Litigation.

(i)         Except as set forth on Schedule 10.1(e)(i), no Legal Proceeding or
Order that (A) is or is reasonably likely to be material to the Business, the
Transferred Assets or the Assumed Liabilities, taken as a whole, (B) would
enjoin, restrict or prohibit the transfer of all or any part of the Transferred
Assets, or the performance by any Depomed Entity, as contemplated by this
Agreement or the Ancillary Agreements, or (C) seeks to impose any material
limitation on the ability of any Depomed Entity to operate the Business or the
Transferred Assets as currently conducted or after the Closing or would impose
any material limitation on the ability of Collegium to operate the Business or
the Transferred Assets as currently conducted, is pending or outstanding against
or, to the Knowledge of Depomed, threatened against any Depomed Entity.  This
Section 10.1(e)(i) does not relate to Legal Proceedings relating solely to the
Licensed IP Rights, which are the subject of Section 10.1(i).

(ii)        Except as set forth on Schedule 10.1(e)(ii), from April 2, 2015
through the date hereof, no Legal Proceeding related to product liability,
product defect, fraud, misrepresentation, unjust enrichment, conspiracy or
economic loss has been initiated or filed against any Depomed Entity or their
agents and, to the Knowledge of Depomed, no such Legal Proceeding has been
threatened against any Depomed Entity relating to any of the Products.

(f)        Compliance with Legal Requirements.  Except as to matters set forth
in Schedule 10.1(f):

(i)         Each Depomed Entity is, and since April 2, 2015 has been, in
material compliance with all Legal Requirements applicable to the ownership of
the Transferred Assets or the operation of the Business, including applicable
Health Laws and Environmental Laws.

(ii)        Each Depomed Entity possesses, and is in compliance with, all
Governmental Authorizations necessary for the conduct of the Business as it is
currently conducted, except where the failure to possess or comply with any such
Governmental





73

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Authorization would not, individually or in the aggregate, be materially adverse
to the operation of the Business, and all such Governmental Authorizations are
valid and in full force and effect.  Each Depomed Entity, as applicable, have
completed and filed all reports, documents, claims, permits and notices required
by any Governmental Authority in order to maintain the Governmental
Authorizations, except where failure to file such reports would not be
materially adverse to the Business.  To the Knowledge of Depomed, all such
reports, documents, claims, permits and notices were complete and accurate in
all material respects on the date filed (or were corrected in or supplemented by
a subsequent filing).  No event has occurred that would reasonably be expected
to result in a penalty under or the revocation, cancellation, non-renewal or
adverse modification of any Governmental Authorization, except as has not been
and would not, individually or in the aggregate, reasonably be expected to be
materially adverse to the Business.

(iii)       To the Knowledge of Depomed, Depomed has calculated and reported all
prices reported to or used to calculate pricing or discounts under the Medicaid
Program (42 U.S.C. § 1396r-8), the 340B Drug Discount Program (42 U.S.C. §
256b), and Section 603 of the Veterans Healthcare Act of 1993 (Pub. L. 102-585)
for the Products in compliance with applicable Legal Requirements.

(g)        Regulatory Matters.

(i)         Schedule 10.1(g) sets forth, as of the Effective Date, a list of all
material Regulatory Approvals granted to any Depomed Entity by, or application
therefor pending with, any Governmental Authority to manufacture, have made,
test, market, package, import, distribute, sell and commercialize the Products
in the Territory.

(ii)        All Products sold under the Regulatory Approvals are manufactured,
marketed, distributed and sold in accordance with such Regulatory Approvals,
including the specifications and standards contained therein, except as has not
been and would not, individually or in the aggregate, reasonably be expected to
be materially adverse to the Business.

(iii)       With respect to the Business, neither any Depomed Entity, nor, to
the Knowledge of Depomed, any officer, employee, or agent of any Depomed Entity,
(A) has made an untrue statement of a material fact or a fraudulent statement to
the FDA, failed to disclose a material fact required to be disclosed to the FDA
or committed an act, made a statement, or failed to make a statement that, at
the time such disclosure was made, would reasonably be expected to provide a
basis for the FDA to invoke its Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities policy set forth in the FDA’s Compliance Policy
Guide Sec. 120.100 (CPG 7150.09), or (B) has been convicted of any crime or
engaged in any conduct  that would reasonably be expected to result in debarment
under 21 U.S.C. 335a or any similar Legal Requirement.

(iv)       Since April 2, 2015, no Depomed Entity has (A) voluntarily nor
involuntarily initiated, conducted or issued, or caused to be initiated,
conducted or issued, any recall, field alerts, market withdrawal or replacement,
safety alert, “dear doctor” letter, investigator notice, or other notice or
action relating to an alleged lack of safety, or efficacy of any Product,





74

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

and to the Knowledge of Depomed, there are no facts which are reasonably likely
to cause (1) the recall, market withdrawal or replacement of any Product sold or
intended to be sold by any Depomed Entity, (2) a change in the marketing
classification or a material change in the labeling of any such Products or (3)
a termination or suspension of the marketing of such Products; or (B) received
any written notice that any Governmental Authority has (1) commenced, or
threatened to initiate, any action to request the recall or to enjoin the
manufacture or distribution of any Product sold or intended to be sold by any
Depomed Entity or (2) commenced, or threatened to initiate, any action to
withdraw any Regulatory Approvals issued relating to any Product.

(v)        Except for ordinary course inquiries or as set forth on Schedule
10.1(g)(v), since April 2, 2015, Depomed has not received, with respect to the
Products marketed and sold in the Territory, any written notice or
communications from any Governmental Authority alleging any safety or quality
concerns with respect to any Product or noncompliance with any applicable Legal
Requirements or Regulatory Approvals, except as would not, individually or in
the aggregate, reasonably be expected to be materially adverse to the operation
of the Business.  Depomed is not subject to any enforcement proceedings by the
FDA related to the Products and, to the Knowledge of Depomed, no such
proceedings have been threatened.

(vi)       All clinical trials and studies for the Products that have been or
are being conducted by or on behalf of Depomed or its Affiliates, were
conducted, and are being conducted, in all material respects in accordance with
all applicable Legal Requirements, including Health Legal Requirements.  To the
Knowledge of Depomed, there is no Legal Proceeding pending or threatened by any
Governmental Authority to suspend, investigate or terminate any ongoing clinical
trials or studies for any Product.

(h)        Contracts.

(i)         As of the Effective Date, the Grünenthal License Agreement is valid
and binding on Depomed and, to the Knowledge of Depomed, Grünenthal, and is in
full force and effect in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting creditors’ rights
generally or by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or law).  Neither Depomed nor, to the
Knowledge of Depomed, Grünenthal is in material breach of or material default
under, or has provided notice of its intent to terminate, the Grünenthal License
Agreement, and no event has occurred that, with the giving of notice or lapse of
time or both, would constitute a material breach or material default
thereunder.  During the Term, Depomed shall not amend, terminate or cause to be
terminated the Grünenthal License Agreement in any manner that would reasonably
be expected to be materially adverse to Collegium’s rights or obligations under
this Agreement without the prior written consent of Collegium, which consent
shall not be unreasonably withheld, conditioned or delayed.

(ii)        As of the Effective Date, Grünenthal has consented, in writing, to
the grant of the sublicense under Section 2.1(a)(iii) and Section 2.1(a)(iv),
and such consent has not been rescinded, revoked, modified or conditioned in any
manner.





75

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(i)         Intellectual Property.

(i)         Except as set forth on Schedule 10.1(i)(i):

(1)        to the Knowledge of Depomed, the Transferred IP Rights and Licensed
IP Rights are subsisting, the issued Patents and registered Trademarks included
within the Transferred IP Rights and Licensed IP Rights are valid and
enforceable, and there is no objection or claim being asserted or threatened in
writing by any Person challenging the scope, ownership, inventorship, validity
or enforceability of any Transferred IP Rights or Licensed IP Rights, other than
the ANDA Litigation; provided that the foregoing “Knowledge of Depomed”
qualifier shall not apply with respect to the Licensed Trademarks, the
Transferred Domain Names or the Depomed Acuform Patents;

(2)        on the Effective Date, a Depomed Entity is, and at the Closing, will
be, (I) the sole and exclusive beneficial and, with respect to applications and
registrations, record owner of, and hold good, saleable and sole title to the
Transferred IP Rights and Licensed IP Rights, other than the Licensed IP Rights
that are licensed to a Depomed Entity, in which case, a Depomed Entity is the
holder of an assignable valid right or license to such Licensed IP Rights, and
(II) the beneficial owner of the Depomed Product Know-How;

(3)        no license of any kind relating to any Transferred IP Right or
Licensed IP Right has been granted by any Depomed Entity to any Third Parties
(except for immaterial, non-exclusive licenses to use Transferred IP Rights or
Licensed IP Rights to customers and suppliers in the ordinary course of
business);

(4)        the Transferred IP Rights and the Licensed IP Rights are (in the case
of the Grünenthal IP Rights, to the Knowledge of Depomed and subject to the
Grünenthal License Agreement) free and clear of any Liens, other than Permitted
Liens;

(5)        there are no Legal Proceedings or other claims pending or threatened
by a Depomed Entity against any Person, and no Depomed Entity has provided
notice of any Person’s Infringement of any Transferred IP Right or the Licensed
IP Right or misappropriation of Depomed Product Know-How;

(6)        there are no Legal Proceedings or other claims pending, or to the
Knowledge of Depomed, threatened in writing against Depomed or any of its other
Affiliates by any Person, and none of Depomed or any of its other Affiliates
received written notice (including in the form of offers, invitations to obtain
a license or cease-and-desist letters) from any Person that the conduct of the
Business (including the use of Depomed Product Know-How), including the
marketing and sale of the Products in the United States, constitutes
Infringement of any IP Right of such Person;

(ii)        Except as set forth on Schedule 10.1(i)(ii), the Transferred IP
Rights and the Licensed IP Rights constitute all of the IP Rights owned or
licensed to or by Depomed and its Affiliates at the Closing that are used to
commercialize the Products, except in respect of the





76

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

manufacture and packaging of the Products.  To the Knowledge of Depomed, all
assignments, declarations and powers of attorney with respect to the Transferred
IP Rights and the Licensed IP Rights have been properly obtained and recorded,
provided that the foregoing “Knowledge of Depomed” qualifier shall not apply
with respect to the Licensed Trademarks, Depomed Acuform Patents or the
Transferred Domain Names.

(iii)       Each Depomed Entity has taken and currently takes commercially
reasonable measures to protect the confidentiality of confidential information
material to the conduct of the Business and owned, used or held for use in the
conduct of the Business by any Depomed Entity, and to the Knowledge of Depomed,
there has not been any disclosure of any trade secret or confidential
information owned, used or held for use in the conduct of the Business to any
Person in a manner that has resulted in the loss of such trade secret or other
rights in and to such information.

(iv)       Schedule 10.1(i)(iv) lists all of the United States Patents licensed
from Grünenthal under the terms of the Grünenthal License Agreement that relate
to the Products (the “Grünenthal Patents”).

(v)        Nucynta® ER constitutes a Grünenthal-ADF-Formulation (as defined in
the Grünenthal License Agreement).

(j)         Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finders or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of any Depomed Entity.

(k)        Transferred Assets.  Except as set forth on Schedule 10.1(k), the
Depomed Entities (a) own, lease or have the legal right to use all of the
Transferred Assets, and (b) have good title to all the Transferred Assets (other
than those Transferred Assets that are licensed) free and clear of all Liens,
except for Permitted Liens.  Other than Depo NF, no Affiliate of Depomed has any
right, title or interest in, to or under the Transferred Assets.  Following the
Closing, neither Depomed nor any of its Affiliates will own any right, title or
interest in or to any of the Transferred Assets, except as otherwise expressly
set forth in Section 9.7(b) and Article 13 or any of the Ancillary
Agreements.  This Section 10.1(k) does not relate to intellectual property,
which is the subject of Section 10.1(i).

(l)         Absence of Material Changes.  Since September 30, 2017, and through
the date hereof, and as of the Closing Date, except as set forth on Schedule
10.1(l), the Business has been operated in the ordinary course and there has not
been:

(i)         any sale, pledge, disposition, transfer, lease, license, encumbrance
or authorization of the sale, pledge, disposition, transfer, lease, license or
encumbrance of any assets, including any IP Rights, that are (or would otherwise
be) Transferred Assets, other than (A) sales of Products in the ordinary course
of business consistent with past practice or (B) Permitted Liens;





77

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(ii)        any waiver of any material claims or rights of material value that
relate to the Transferred Assets;

(iii)       any acquisition of any material properties, assets or IP Rights that
constitute Transferred Assets, other than Transferred Assets that would not
reasonably be expected to result in any material Assumed Liabilities;

(iv)       any settlement of any Legal Proceeding or waiver of any material
claims or rights of material value in a manner that constitutes an Assumed
Liability or otherwise would reasonably be expected to be materially adverse to
the Transferred Assets or the operation of the Business, taken as a whole;

(v)        any termination, cancellation, lapse, amendment, waiver or
modification of any Regulatory Approvals material to the Business or the
Transferred Assets;

(vi)       any abandonment, termination or lapse of any Transferred IP Rights or
Licensed IP Rights, or rights relating to any Transferred IP Rights or Licensed
IP Rights, in each case, relating to the Transferred Assets or the Business;

(vii)      any failure to take any action necessary to protect or maintain any
Transferred IP Rights or Licensed IP Rights or to prosecute any pending
applications for any trademarks or file any documents or other information or
pay any maintenance or other fees related thereto, in each case, relating to the
Transferred Assets or the Business;

(viii)     any transfer, assignment or grant of any license or sublicense of any
rights under or with respect to any Transferred IP Rights or Licensed IP Rights
relating to the Transferred Assets, the Products or the Business, other than
immaterial, non-exclusive licenses to use Transferred IP Rights or Licensed IP
rights to customers and suppliers in the ordinary course of business;

(ix)       any (A) change in any Depomed Entity’s activities and practices with
respect to inventory levels of the Products maintained at the wholesale, chain
or institutional levels inconsistent with past practice, (B) any change in the
selling, distribution, advertising, pricing, terms of sale or collection
practices inconsistent with past practice or (C) the entry into any program,
activity or other action (including any rebate, discount, chargeback or refund
policy or practice), in each case, that would reasonably be expected to result
in a trade buy-in that is materially in excess of normal customer purchasing
patterns consistent with past course of dealing with the Business during the
twelve (12) months prior to the date hereof; or

(x)        any agreement, commitment to take or authorization of any action
described in this Section 10.1(l).

(m)       Transferred Inventory.   The Transferred Inventory is of usable or
saleable quality in the ordinary course of business and has the expiration dates
set forth on the Transferred Inventory Cost Statement (except for such
inaccuracies as would not be material).  All of the





78

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Transferred Inventory is, as of the Closing Date, free of material defects
(including defects in packaging, labeling, and storage) and systematic or
chronic problems and comply in all material respects with all applicable
specifications and all applicable Legal Requirements, including all Health Legal
Requirements and Environmental Legal Requirements.  All Transferred Inventory
that has been returned, has expired or has been deemed unusable or not fit for
sale has been or will be destroyed in accordance with the policies of Depomed
and applicable Legal Requirements.

(n)        Taxes.  Except as set forth on Schedule 10.1(n) to the extent a
breach or inaccuracy of any of the following could result in a liability of
Newco, Collegium (or any of their Affiliates) to any Person: (a) all material
Tax Returns required to be filed by Depomed or its subsidiaries with respect to
the ownership or use of the Transferred Assets have been duly and timely filed;
(b) all material Taxes due and payable by Depomed or its subsidiaries with
respect to the ownership or use of the Transferred Assets have been timely paid;
(c) none of the Transferred Assets is subject to any Liens as a result of a
failure to pay any Tax (excluding, any Permitted Liens); and (d) other than as
relates to income taxes, there are no ongoing or pending Tax audits or
administrative or similar proceedings with respect to any Tax Returns of Depomed
relating to the ownership or use of the Transferred Assets.  Notwithstanding any
provisions of this Agreement to the contrary, Section 10.1(e)(i) and the
foregoing provisions of this Section 10.1(n) constitute the sole representations
and warranties of Depomed and its Affiliates relating to Taxes.

Section 10.2    Representations and Warranties of Collegium and Newco

Collegium and Newco hereby jointly and severally represent and warrant to
Depomed as follows:

(a)        Organization.  Collegium is a corporation duly organized, validly
existing and in good standing under the Legal Requirements of the State of
Virginia. Newco is a limited liability company duly formed, validly existing and
in good standing under the Legal Requirements of Delaware.  Collegium and Newco
are each authorized to do business under the Legal Requirements of all
jurisdictions in which they are required to be so authorized, except as would
not, individually or in the aggregate, have a material and adverse effect on the
ability of Collegium and Newco to consummate the Transactions (a “Collegium
Material Adverse Effect”).

(b)        Authority; Binding Effect.

(i)         Collegium has all requisite corporate power and authority to own and
operate its properties and assets, to carry on its business as it is now being
conducted and to execute and deliver this Agreement and the Ancillary
Agreements, and to carry out or cause to be carried out, the
Transactions.  Newco has all requisite power and authority to own and operate
its properties and assets, to carry on its business as it is now being conducted
and to execute and deliver this Agreement and the Ancillary Agreements, and to
carry out or cause to be carried out, the Transactions.  The execution and
delivery by Collegium and Newco of this Agreement and the Ancillary Agreements,
and the performance by Collegium and Newco of their obligations





79

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

hereunder and thereunder, have been duly authorized by all requisite corporate
action on the part of Collegium and Newco.

(ii)        This Agreement has been duly executed and delivered by Collegium and
Newco, and assuming the valid execution and delivery by Depomed, constitutes a
legal, valid and binding obligation of each of Collegium and Newco, enforceable
against Collegium and Newco in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting creditors’ rights generally or by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or law).

(iii)       Each of the Ancillary Agreements has been duly authorized by all
necessary corporate action on the part of Collegium and Newco, and has been, or
will be at the Closing, duly executed and delivered by Collegium and Newco, and
assuming the valid execution and delivery by Depomed, constitutes or will
constitute a legal, valid and binding obligation of each of Collegium and Newco,
enforceable against Collegium and Newco in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting creditors’ rights
generally or by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or law).

(c)        Non-Contravention.  The execution, delivery and performance by
Collegium and Newco of this Agreement and the other Transaction Documents, and
the consummation of the Transactions, do not and will not (i) violate any
provision of the certificate of formation, bylaws or other organizational
documents of Collegium and the comparable organization documents of Newco; (ii)
conflict with, or result in a breach of, constitute a default under or result in
the termination, cancellation or acceleration (whether after the giving of
notice or the lapse of time or both) of any right or obligation of Collegium or
any of its Affiliates under, or to a loss of any benefit to which Collegium or
any of its Affiliates is entitled under, any agreement, lease of real estate or
license of intellectual property to which Collegium or any of its Affiliates is
a party or to which its properties or assets are subject; or (iii) assuming
compliance with the matters set forth in Section 10.1(d) and Section 10.2(d),
violate or result in a breach of or constitute a default under any Legal
Requirement or other restriction of any Governmental Authority to which
Collegium or Newco is subject, except, with respect to clause (iii), for any
violations, breaches, or defaults that would not, individually or in the
aggregate, reasonably be expected to have a Collegium Material Adverse Effect.

(d)        Governmental Authorization.  Except as set forth on Schedule 10.2(d)
and in connection with the filings required by the Competition Laws, the
execution and delivery of this Agreement and the other Transaction Documents,
and the consummation of the Transactions, do not require any consent or approval
of, or any notice to or other filing with, any Governmental Authority.





80

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(e)        Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finders or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Collegium or any of
its Affiliates.

(f)        Financial Capability.  As of the Closing, Collegium will have
sufficient cash available to pay the Transferred Inventory Cost, the Upfront
Payment and the Collegium Prepaid Business Expense Allocation on the terms and
conditions contemplated by this Agreement.

(g)        Solvency.  As of the Effective Date, after giving effect to all of
the Transactions, including the payment of the Transferred Inventory Cost, the
Upfront Payment and the Collegium Prepaid Business Expense Allocation, Collegium
and Newco shall be Solvent.  For the purposes of this Section 10.2(g), the term
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (i) the “fair saleable value” of the assets of such Person will,
as of such date, exceed (A) the value of all “liabilities of such Person,
including contingent and other liabilities,” as of such date, as such quoted
terms are generally determined in accordance with applicable federal laws
governing determinations of the insolvency of debtors, and (B) the amount that
will be required to pay the probable liabilities of such Person on its existing
debts (including contingent liabilities) as such debts become absolute and
matured, (ii) such Person will not have, as of such date, unreasonably small
capital for the operation of the businesses in which it is engaged or proposed
to be engaged following such date and (iii) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature.

(h)        No Litigation.  No Legal Proceeding or Order that (i) would enjoin,
restrict or prohibit the transfer of all or any part of the Transferred Assets,
or the performance by Collegium or Newco, as contemplated by this Agreement or
the Ancillary Agreements, or (ii) seeks to impose any material limitation on the
ability of Collegium or Newco to operate the Business or the Transferred Assets
after the Closing is pending or outstanding against or, to the Knowledge of
Collegium, threatened in writing against Collegium.

(i)         Regulatory Matters.

(i)         Since April 26, 2016, Xtampza® ER FDA approval date, Collegium has
manufactured, tested, marketed, distributed, and sold all of the products owned
or controlled by it and subject to FDA regulation (“Collegium Products”) in
accordance with all applicable Legal Requirements, including all Health Laws,
and applicable regulatory approvals, including the specifications and standards
contained therein, except as has not been and would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect.

(ii)        Since April 26, 2016, Xtampza® ER FDA approval date, Collegium has
not (A) voluntarily nor involuntarily initiated, conducted or issued, or caused
to be initiated, conducted or issued, any recall, field alerts, market
withdrawal or replacement, safety alert, “dear doctor” letter, investigator
notice, or other notice or action relating to an alleged lack of safety, or
efficacy of any Collegium Products, and to the Knowledge of Collegium, there are
no facts which





81

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

are reasonably likely to cause (1) the recall, market withdrawal or replacement
of any Collegium Products, or (2) a termination or suspension of the marketing
of any Collegium Products.  Neither Collegium nor Newco has received any written
notice that any Governmental Authority has (1) commenced, or threatened to
initiate, any action to request the recall or to enjoin the manufacture or
distribution of any Collegium Products, or (2) commenced, or threatened to
initiate, any action to withdraw any regulatory approvals relating to Collegium
Products.

(iii)       Except for ordinary course inquiries or as set forth on Schedule
10.2(i)(iii), since April 26, 2016, Xtampza® ER FDA approval date, Collegium has
not received any written notice or communications from any Governmental
Authority alleging any safety or quality concerns with respect to any Collegium
Products or noncompliance with any applicable Legal Requirements, including
Health Laws relating to the sale and marketing of Collegium Products, or
applicable regulatory approvals, except as would not, individually or in the
aggregate, reasonably be expected to have a material effect.  Collegium is not
subject to any enforcement proceedings by the FDA related to Collegium Products
and, to the Knowledge of Collegium, no such proceedings have been threatened.

(iv)       All clinical trials and studies that have been or are being conducted
by or on behalf of Collegium with respect to Collegium products, were conducted,
and are being conducted, in all material respects in accordance with all
applicable Legal Requirements, including Health Laws.  To the Knowledge of
Collegium and Newco, there is no Legal Proceeding pending or threatened by any
Governmental Authority to suspend, investigate or terminate any ongoing clinical
trials or studies conducted by or on behalf of Collegium.

(v)        Neither Collegium nor, to the Knowledge of Collegium, any officer,
employee, or agent of Collegium, (A) has made an untrue statement of a material
fact or a fraudulent statement to the FDA, failed to disclose a material fact
required to be disclosed to the FDA or committed an act, made a statement, or
failed to make a statement that, at the time such disclosure was made, would
reasonably be expected to provide a basis for the FDA to invoke its Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities policy set
forth in the FDA’s Compliance Policy Guide Sec. 120.100 (CPG 7150.09), or (B)
has been convicted of any crime or engaged in any conduct  that would reasonably
be expected to result in debarment under 21 U.S.C. 335a or any similar Legal
Requirement.

Section 10.3    Warranty Disclaimer

EXCEPT AS EXPRESSLY PROVIDED HEREIN, EACH PARTY DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, WITH REGARD TO THE PRODUCTS AND LINE EXTENSIONS, INCLUDING
THE WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE.





82

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

ARTICLE 11

INTELLECTUAL PROPERTY MATTERS

Section 11.1    Acuform Patent Prosecution and Maintenance

Depomed shall have the sole right, but not the obligation, to prosecute and
maintain the Depomed Acuform Patents in the Territory.  Depomed shall keep
Collegium reasonably informed regarding material developments relating to the
prosecution and maintenance of the Depomed Acuform Patents in the Territory that
would reasonably be expected to have a material impact on any Product or Line
Extension in the Territory.

Section 11.2    Acuform Patent Infringement

Each party shall promptly notify the other party in writing of any alleged or
threatened Infringement of the Depomed Acuform Patents in the Territory by a
Third Party of which such party becomes aware.  Depomed shall have the sole
right, but not the obligation, to prosecute any such infringement of the Depomed
Acuform Patents in the Territory at its sole expense and Depomed shall retain
control of the prosecution of such claim, suit or proceeding (an “Acuform Patent
Action”).  Newco and Collegium shall cooperate fully with, and as reasonably
requested by, Depomed in any Acuform Patent Action, and Depomed shall reimburse
Newco and Collegium, as applicable, for such party’s out-of-pocket expenses
incurred in providing such cooperation.  Newco and Collegium may be represented
by counsel of its own selection at its own expense in any Acuform Patent Action.

Section 11.3    ANDA Litigation

As between Depomed and Collegium, from and after the Closing, Depomed shall, at
its cost and expense, continue to control, direct and maintain control over the
ANDA Litigation.  Depomed shall keep Collegium reasonably informed with respect
to the status of and any material developments in the ANDA Litigation, including
any settlement discussions in connection therewith, and shall consider in good
faith any reasonable input provided by Collegium or its counsel with respect
thereto.  As between Depomed and Collegium, Depomed may settle or otherwise
resolve the ANDA Litigation, in its sole and absolute discretion, including by
granting ANDA Settlement Distributors the right to Commercialize Generic
Versions of Products in the Territory.  Any awards for any motions, applications
or other filings for recovery of funds (regardless of type or category),
including costs, fees and sanctions related to the ANDA Litigation, whether or
not they were on file prior to the Closing Date, shall be retained in full by
Depomed.

Section 11.4    Grünenthal Patent Infringement

Each party shall promptly notify the other party in writing of any alleged or
threatened Infringement of the Grünenthal Patents in the Territory by a Third
Party of which such party becomes aware.  Except for the ANDA Litigation,
Depomed and Newco shall cooperate fully with, and as reasonably requested by,
Collegium in any action to enforce any Grünenthal Patent in any





83

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Legal Proceedings (including ANDA litigation proceedings) initiated by Newco or
Collegium after the Closing Date and involving the Products or Line Extensions,
to the extent permitted under the Grünenthal License Agreement, the Joint
Litigation Agreement and the Consent Agreement (a “Grünenthal Patent Action”),
including agreeing to be joined as a party to any such action as Collegium
determines is necessary for standing purposes.  Collegium shall reimburse
Depomed for its out-of-pocket expenses incurred in providing such cooperation
and shall be represented in any Grünenthal Patent Action by counsel of its
choosing that is reasonably acceptable to Depomed.  For any such Grünenthal
Patent Action, Newco and Collegium shall use counsel reasonably acceptable to
Depomed.  Any recovery received as a result of any such Grünenthal Patent Action
pursuant to this Section 11.4 shall, as between the parties, be used first to
reimburse the parties’ documented, out-of-pocket costs and expenses (including
court, attorneys’ and professional fees) incurred in connection with such
Grünenthal Patent Action, and the remainder of the recovery shall be retained by
Collegium, provided that the imputed net sales upon which such remaining
recovery was based shall be treated as Net Sales of Payment-Bearing Products
with respect to the applicable periods for which such recovery was calculated,
for purposes of calculating payments due pursuant to Section 7.3.  Collegium
agrees not to settle any Grünenthal Patent Action, or make any admissions or
assert any position in such action, in a manner that would materially adversely
affect Depomed’s rights or interests hereunder, including by authorizing a Third
Party (as an Authorized Generic Distributor) to Commercialize a Generic Version,
without the prior written consent of Depomed, which shall not be unreasonably
withheld, conditioned or delayed.  Notwithstanding the foregoing, any awards for
any motions, applications or other filings for recovery of funds (regardless of
type or category), including costs, fees and sanctions, that were on file prior
to the Closing Date shall be retained in full by Depomed.

ARTICLE 12

INDEMNIFICATION

Section 12.1    Indemnification by Depomed

(a)        Subject to the provisions of this Article 12, Depomed agrees to, from
and after the Closing, defend, indemnify and hold harmless Collegium and its
Affiliates and, if applicable, their respective directors, officers, agents,
representatives, employees, successors and assigns (collectively, the “Collegium
Indemnitees”), from and against any and all Losses to the extent arising out of
or resulting from (i) any Retained Liability; (ii) any Excluded Asset; (iii) any
breach by Depomed of any of its covenants or agreements contained in this
Agreement; (iv) any breach of any warranty or representation of Depomed
contained in this Agreement; (v) any Third Party claim based on the development,
manufacture, use, testing, handling, storage or commercialization of the
Products by or on behalf of Depomed or any of its Affiliates or Third Party
licensees prior to the Closing Date; (vi) any Detailing of the Products by
Depomed pursuant to Section 4.9; or (vii) any grossly negligent or willful acts
or omissions by Depomed or any of its Affiliates, officers, directors,
employees, agents or representatives in connection with the Transaction
Documents.  The indemnity obligation set forth in this Section 12.1(a) shall not
apply to the extent Collegium has an obligation to indemnify Depomed Indemnitees
in respect to such matter under Section 12.2(a).





84

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(b)        Newco and Collegium shall take, and shall cause Newco and the other
Collegium Indemnitees to take, commercially reasonable actions to mitigate any
Loss that a Collegium Indemnitee asserts under this Article 12 upon becoming
aware of any event that would reasonably be expected to, or does, give rise
thereto, provided that the foregoing shall not be deemed to limit the ability of
Collegium and the other Collegium Indemnitees to incur reasonable costs and
expenses in connection therewith.

Section 12.2    Indemnification by Collegium and Newco

(a)        Subject to the provisions of this Article 12, Collegium and Newco,
jointly and severally, agree to, from and after the Closing, defend, indemnify
and hold harmless Depomed and its Affiliates and, if applicable, their
respective directors, officers, agents, representatives, employees, successors
and assigns (collectively, the “Depomed Indemnitees”), from and against any and
all Losses to the extent arising from or relating to (i) any Assumed Liability;
(ii) any breach by Collegium or Newco of any of their covenants or agreements
contained in this Agreement; (iii) any breach of any warranty or representation
of Collegium or Newco contained in this Agreement; (iv) the use of any Depomed
Names by Collegium, Newco or any of their Affiliates (or any Third Party acting
on behalf of Collegium, Newco or any of their Affiliates) in a manner not
authorized under Section 8.4; (v) any development, Manufacture, use, testing,
handling, storage or Commercialization of the Products or Line Extensions by or
on behalf of Collegium, Newco or any of their Affiliates or Third Party Sales
Representatives after the Closing Date (other than by Depomed on behalf of
Collegium or Newco pursuant to this Agreement), including any Regulatory
Communications, Regulatory Approvals, Product Promotion, handling of product
complaints, reporting of Product adverse events, product liability claims,
Product recalls, and any related Product regulatory activities that are the
subject of Health Laws; (vi) any grossly negligent or willful acts or omissions
by Collegium, Newco or any of their Affiliates, officers, directors, employees,
agents or representatives in connection with the Transaction Documents; (vii)
any breach of the Grünenthal License Agreement caused, directly or indirectly,
by Newco or its Affiliates or Sublicensees, including Collegium or its
Affiliates; or (viii) any actions taken by Depomed or its Affiliates in
performing the Transition Plan.  The indemnity obligation set forth in this
Section 12.2(a) shall not apply to the extent Depomed has an obligation to
indemnify Collegium Indemnitees in respect to such matter under Section 12.1(a).

(b)        Depomed shall take, and shall cause the other Depomed Indemnitees to
take, commercially reasonable actions to mitigate any Loss that a Depomed
Indemnitee asserts under this Article 12 upon becoming aware of any event that
would reasonably be expected to, or does, give rise thereto, provided that the
foregoing shall not be deemed to limit the ability of Depomed and the other
Depomed Indemnitees to incur reasonable costs and expenses in connection
therewith.

Section 12.3    Notice of Claims

Any Collegium Indemnitee or Depomed Indemnitee claiming that it has suffered or
incurred any Loss for which it may be entitled to indemnification under this
Article 12 (the





85

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

“Indemnified Party”) shall give prompt written notice to the party from whom
indemnification is sought (the “Indemnifying Party”) of the matter, action,
cause of action, claim, demand, fact or other circumstances upon which a claim
for indemnification under this Article 12 (each, a “Claim”) may be based.  Such
notice shall contain, with respect to each Claim, such facts and information as
are then reasonably available with respect to such Claim, including a
description of the Losses suffered or incurred by the Indemnified Party, the
amount or estimated amount of such Losses (if known or reasonably capable of
estimation) and the method of computation of such Losses, and a reference to the
provisions of this Agreement in respect of which such Loss shall have
occurred.  If any Claim is based on any action, claim, suit or proceeding (in
equity or at law) instituted by a Third Party with respect to which the
Indemnified Party intends to claim any Loss under this Article 12 (a “Third
Party Claim”), the Indemnified Party shall promptly notify (the “Third Party
Claim Notice”), in writing, the Indemnifying Party of such Third Party Claim and
offer to tender to the Indemnifying Party the defense of such Third Party
Claim.  A failure by the Indemnified Party to give written notice of and to
offer to tender the defense of any Third Party Claim in a timely manner pursuant
to this Section 12.3 shall not limit the obligation of the Indemnifying Party
under this Article 12, except (a) to the extent such Indemnifying Party is
actually prejudiced thereby or (b) as provided in Section 12.5.

Section 12.4    Third Party Claims

(a)        The Indemnifying Party shall have the right, but not the obligation,
exercisable by written notice to the Indemnified Party within thirty (30) days
of receipt of a Third Party Claim Notice from the Indemnified Party with respect
to a Third Party Claim, to assume the conduct and control, at the expense of the
Indemnifying Party and through counsel of its choosing that is reasonably
acceptable to the Indemnified Party, of such Third Party Claim; provided,
however, that the Indemnifying Party shall not be entitled to assume or maintain
control of the defense of such Third Party Claim and shall pay the fees and
expenses of counsel retained by the Indemnified Party if (i) such Third Party
Claim relates to or arises in connection with any criminal Legal Proceeding,
(ii) such Third Party Claim seeks an injunction or equitable relief against the
Indemnified Party or any of its Affiliates, (iii) the Indemnified Party
reasonably concludes, based on the advice of counsel, that there is an
irreconcilable conflict of interest between the Indemnifying Party and the
Indemnified Party in the conduct of such defense or (iv) after assuming control
of such defense, the Indemnifying Party withdraws from such defense or fails to
diligently pursue and maintain such defense.

(b)        If the Indemnifying Party is controlling the defense of a Third Party
Claim, the Indemnifying Party may compromise or settle such Third Party Claim;
provided, however, that the Indemnifying Party shall give the Indemnified Party
advance written notice of any proposed compromise or settlement and shall not,
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld, consent to or enter into any compromise or
settlement that commits the Indemnified Party to take, or to forbear to take,
any action or does not provide for a full and complete written release by the
applicable Third Party of the Indemnified Party.  No Indemnified Party may
compromise or settle any Third Party Claim for which it is seeking
indemnification hereunder without the consent of the Indemnifying Party,





86

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

which consent shall not be unreasonably withheld.  No Indemnifying Party may
consent to the entry of any judgment that does not relate solely to monetary
damages arising from any such Third Party Claim without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld.

(c)        Subject to Section 12.4(a), the Indemnifying Party shall permit the
Indemnified Party to participate in, but not control, the defense of any such
Third Party Claim through counsel chosen by the Indemnified Party, provided that
the fees and expenses of such counsel shall be borne by the Indemnified
Party.  If the Indemnifying Party elects not to, or is not permitted to pursuant
to Section 12.4(a), control or conduct the defense of a Third Party Claim, the
Indemnifying Party nevertheless shall have the right to participate in the
defense of any Third Party Claim and, at its own expense, to employ counsel of
its own choosing for such purpose.

(d)        The parties shall cooperate in the defense of any Third Party Claim,
with such cooperation to include (i) the retention and the provision to the
Indemnifying Party of records and information that are reasonably relevant to
such Third Party Claim and (ii) reasonable access to employees on a mutually
convenient basis for providing additional information and explanation of any
material provided hereunder.

Section 12.5    Expiration

If the Closing shall have occurred, all covenants, agreements, warranties and
representations made herein or in any certificate delivered in accordance
herewith shall survive the Closing.  Notwithstanding the foregoing, all
representations, warranties, covenants and agreements made herein or in any
certificate delivered in accordance herewith, and all indemnification
obligations under Section 12.1(a)(iii), Section 12.1(a)(iv), Section 12.2(a)(ii)
and Section 12.2(a)(iii) with respect to any such representations, warranties,
covenants or agreements shall (a) in the case of such representations and
warranties other than the Fundamental Representations, terminate and expire on,
and no action or proceeding seeking damages or other relief for breach of any
thereof or for any misrepresentation or inaccuracy with respect thereto, shall
be commenced after, the date that is twenty-four (24) months after the Closing
Date, (b) in the case of the Fundamental Representations, terminate and expire,
and no action or proceeding seeking damages or other relief for breach of any
thereof or for any misrepresentation or inaccuracy with respect thereto, as
provided in the relevant statute of limitations, or (c) in the case of any
covenants or agreements, survive indefinitely or for such shorter period of time
specified therein, in each case, unless prior to such date a claim for
indemnification with respect thereto shall have been made, with reasonable
specificity, by written notice given in accordance with Section 12.3.

Section 12.6    Certain Limitations

Notwithstanding any other provision in this Agreement, in no event shall Depomed
or any of its Affiliates have any liability under any provision in this
Agreement for any Taxes (and any





87

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Losses with respect thereto or resulting therefrom) to the extent such Taxes are
attributable to Tax periods (or portions thereof) beginning after the Closing
Date.

Section 12.7    Sole Remedy/Waiver

Except for either party’s right to terminate the Agreement set forth in Section
9.3, and except as set forth in the penultimate sentence of this Section 12.7
and in Section 17.13, this Article 12 provides the sole recourse and exclusive
means from and after the Closing by which a party may assert and remedy any
Losses arising under or with respect to this Agreement or any certificate or
instrument of transfer, assignment or assumption delivered under this Agreement,
and Section 17.12 and Section 17.13 provide the exclusive means by which a party
may bring actions against the other party under or with respect to this
Agreement or any certificate or instrument of transfer, assignment or assumption
delivered under this Agreement.  Notwithstanding the foregoing, nothing herein
shall limit the liability of any party hereto for intentional or willful
misrepresentation of material facts which constitutes common law fraud under
applicable Legal Requirements.  With respect to any Losses arising under or with
respect to this Agreement or any certificate or instrument of transfer,
assignment or assumption delivered under this Agreement, each party agrees that
it shall only seek such Losses from the other parties, and each party hereby
waives the right to seek Losses from any Affiliate of the other parties (except
in the case of Newco, as an Affiliate of Collegium, and in the case of
Collegium, as an Affiliate of Newco), or any director, officer or employee of
the other parties (or any of its Affiliates).

Section 12.8    Right to Offset

Each party shall have the right to offset any amount owed by the other party to
such first party under or in connection with this Agreement, including pursuant
to this Article 12 or in connection with any breach, against any future payments
owed by such first party to such other party under this Agreement, in each case
based on a final determination by a court of competent jurisdiction pursuant to
Section 17.11 (from which no appeal may be taken), any written agreement of the
parties as to amounts owed or pursuant to an arbitration proceeding pursuant to
Section 17.12, as applicable.  Such offsets shall be in addition to any other
rights or remedies available under this Agreement and applicable Legal
Requirements.  For clarity, in the event that Collegium is entitled to and does
offset any amounts owed to it by Depomed in accordance with this Section 12.8
against any of the Minimum Quarterly Payments otherwise owed by it under Section
7.3(a), Collegium will not be deemed to be in breach of its payment obligations
to Depomed hereunder and the amount of such offset shall not constitute a
Quarterly Shortfall for which Depomed will be entitled to draw upon the Letter
of Credit pursuant to Section 7.7(a)

Section 12.9    Indemnity Payments

In the event that any party agrees to, or is determined to have an obligation
to, pay another party for Losses as provided in this Article 12, the
Indemnifying Party shall, subject to its rights under Section 12.8, if
applicable, promptly pay such amount to the Indemnified Party in U.S.





88

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Dollars via wire transfer of immediately available funds to the account(s)
specified in writing by the Indemnified Party.

Section 12.10  Calculation of Damages

Except as otherwise provided in this Article 12, in any case where the
Indemnified Party subsequently recovers from its insurance provider(s) any
amount in respect of a matter with respect to which an Indemnifying Party has
indemnified it pursuant to this Article 12 (which, for the avoidance of doubt,
shall not include an amount recovered as a Tax benefit), such Indemnified Party
shall promptly pay over to the Indemnifying Party the amount so recovered (after
deducting therefrom the full amount of the expenses incurred by it in procuring
such recovery), but not in excess of any amount previously so paid by the
Indemnifying Party to or on behalf of the Indemnified Party in respect of such
matter and less any increase in premiums or other fees reasonably attributable
to such insurance recovery.

Section 12.11  No Consequential Damages

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, WITH THE EXCEPTION OF
ANY BREACH OF SECTION 2.5 OR SECTION 2.7(B), NO PARTY SHALL BE LIABLE TO OR
OTHERWISE RESPONSIBLE TO THE OTHER PARTY OR ANY AFFILIATE OF THE OTHER PARTY FOR
LOST REVENUES OR PROFITS DAMAGES OR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE, EXEMPLARY OR MULTIPLIED DAMAGES THAT ARISE OUT OF OR RELATE TO THIS
AGREEMENT OR THE PERFORMANCE OR BREACH HEREOF OR ANY LIABILITY RETAINED OR
ASSUMED HEREUNDER; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE CONSTRUED
TO PRECLUDE RECOVERY IN RESPECT OF ANY LOSS DIRECTLY INCURRED OR SUFFERED FROM
THIRD PARTY CLAIMS.

ARTICLE 13

CONFIDENTIALITY AND PUBLICITY

Section 13.1    Proprietary Information

Pursuant to this Agreement, a party receiving Proprietary Information from the
other, directly or indirectly, will treat such Proprietary Information as
confidential, will use such Proprietary Information only for the purposes of
this Agreement and will not disclose, and will take all reasonable precautions
to prevent the disclosure of, such Proprietary Information to (a) any of its
officers, directors, managers, equity holders, actual or potential partners,
acquirers, financing sources, licensees, sublicensees, research collaborators,
subcontractors, employees, agents, representatives, Affiliates or consultants,
except those who need to know such Proprietary Information and who are bound by
a like obligation of confidentiality and non-use or (b) to Third Parties other
than those referenced in clause (a).





89

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 13.2    Disclosures Required by Law

In the event the recipient party is required under applicable Legal Requirements
to disclose Proprietary Information of the disclosing party to any Governmental
Authority to obtain any Regulatory Approval for the Products, is required to
disclose Proprietary Information in connection with bona fide legal process
(including in connection with any bona fide dispute hereunder) or is required to
disclose Proprietary Information under the rules of the securities exchange upon
which its securities are traded, the recipient party may do so only if it limits
disclosure to that purpose after giving the disclosing party prompt written
notice of any instance of such a requirement in reasonable time for the
disclosing party to attempt to object to or to limit such disclosure.  In the
event of disclosures required under applicable Legal Requirements, the recipient
party shall cooperate with the disclosing party as reasonably requested thereby.

Section 13.3    Publicity

The parties have agreed upon the form and content of their own press releases to
be issued by each of the parties promptly following the execution of this
Agreement in the forms attached hereto as Schedule 13.3.  Once such press
release or any other written statement is approved for disclosure by the
parties, either party may make subsequent public disclosure of the contents of
such statement without the further approval of the other party.  Any other
publicity, news release, public comment or other public announcement, whether to
the press, to stockholders, or otherwise, relating to this Agreement, shall
first be reviewed and approved by the parties, except no such approval shall be
required for such publicity, news release, public comment or other public
announcement which, in accordance with the advice of legal counsel to the party
making such disclosure, is required by Legal Requirement or for appropriate
market disclosure; provided, however, that each party shall be entitled to refer
publicly to the relationship of the parties reflected in this Agreement in a
manner that is consistent with the joint press release issued by the
parties.  For clarity, any party making any announcement which is required by
Legal Requirement will, unless prohibited by law, give the other party an
opportunity to review the form and content of such announcement and comment
before it is made.  The parties shall work together to coordinate their
respective filings with governmental agencies, including the United States
Securities and Exchange Commission (“SEC”), as to the contents and existence of
this Agreement as each party shall reasonably deem necessary or appropriate and
each party shall provide the other party an opportunity to comment on any
proposed filings to ensure consistent treatment.  The parties acknowledge that
this Agreement and one or more of the other Transaction Documents may need to be
filed by one or both parties with the SEC.  The parties agree, prior to making
any such filing with the SEC, to provide the other party and its counsel with
(i) a proposed redacted version of this Agreement (and any other Transaction
Document, as applicable) which it intends to file with the SEC, and (ii) any
draft correspondence proposed to be sent to the SEC requesting the confidential
treatment by the SEC of those redacted sections of the Agreement (or any other
Transaction Document, as applicable), and to give due consideration to any
comments provided by the other party or its counsel and use reasonable efforts
to ensure the confidential treatment by the SEC of those sections specified by
such other party or its counsel.





90

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 13.4    Survival

The provisions of this Article 13 shall survive termination of this Agreement
and shall remain in effect until a date three (3) years after the Term of this
Agreement.

ARTICLE 14

COVENANTS

Section 14.1    HSR Act Filing

Each party shall, as promptly as practicable, not later than three (3) Business
Days following the Effective Date, file or cause to be filed with the U.S.
Federal Trade Commission and the U.S. Department of Justice a Notification and
Report Form (as defined in the HSR Act) with respect to the Transactions, which
form shall specifically request early termination of the waiting period
prescribed by the HSR Act.  All HSR filing fees payable in connection with such
filing shall be borne and paid one-half by Depomed (or its applicable Affiliate)
and one-half by Collegium.  Each party shall use its commercially reasonable
efforts to respond promptly to any requests for additional information made by
either of such agencies, and to cause the waiting periods under the HSR Act to
terminate or expire at the earliest possible date after the date of
filing.  Each party shall instruct its counsel to cooperate with the other
party’s counsel to facilitate and expedite the identification and resolution of
any such issues and, consequently, the expiration of the applicable HSR Act
waiting period at the earliest practicable date.

Section 14.2    Conduct of Business

From the Effective Date to the Closing Date, except as consented to by an
officer of Collegium in writing, Depomed agrees that it will conduct the
Business, and will cause the Business to be conducted, in the ordinary course of
business consistent with past practice since April 2, 2015 and in compliance in
all material respects with all applicable Legal Requirements, pay or perform all
material obligations relating to the Business as they become due and owing in
the ordinary course of business, keep and maintain the Transferred Assets in
good repair and normal operating condition, wear and tear excepted, and
preserve, and cause Depo NF to preserve, intact the Business and preserve the
related relationships with employees, Customers, suppliers, vendors, Regulatory
Authority and other Third Parties in regards to the Products.

Section 14.3    Ancillary Agreements

“Ancillary Agreements” means, collectively, the following:

(a)        The Consent Agreement;

(b)        The Joinder Agreement;

(c)        At the Closing, Collegium, Newco and Depomed, as applicable, shall
enter into, execute and deliver:





91

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(i)         The Bill of Sale

(ii)        The Domain Name Assignment;

(iii)       The Trademark License Agreement;

(iv)       A Transition Services Agreement in a form mutually agreed by the
Parties (the “Transition Services Agreement”);

(v)        A Long-Term Collaboration Agreement (regarding government pricing) in
a form mutually agreed by the Parties (the “Long-Term Collaboration Agreement”);

(vi)       A collateral agreement in substantially the form attached hereto as
Exhibit E (the “Collateral Agreement”);

(vii)      A pledge agreement in substantially the form attached hereto as
Exhibit F (the “Pledge Agreement”);

(viii)     The Master Letter of Credit Agreement;

(ix)       The Letter of Credit;

(x)        The Control Agreement; and

(xi)       A subordination and intercreditor agreement with Silicon Valley Bank,
pursuant to which Silicon Valley Bank will permit Depomed to secure a
first-priority lien on all of the assets of Newco pursuant to the Collateral
Documents, including cash receipts and the equity interests of Newco held by
Collegium, in a form reasonably acceptable to Depomed (the “Intercreditor
Agreement”).

(d)        At the Closing, Collegium and Newco shall enter into, execute and
deliver the Collegium Sublicense in substantially the form attached hereto as
Exhibit G.

Section 14.4    Grünenthal Consent Agreement

Simultaneously with the execution of this Agreement, Newco shall join the
Consent Agreement, dated as of November 30, 2017, by and between Grünenthal and
Depomed (the “Consent Agreement”) by executing a joinder agreement in the form
of the joinder agreement attached as Exhibit A to the Consent Agreement (the
“Joinder Agreement”), upon which Collegium and Newco shall become parties to the
Consent Agreement and shall be fully bound by, and subject to, all of the terms
and conditions of the Consent Agreement as though Collegium and Newco were
original parties thereto.  Depomed shall, and shall cause its Affiliates to,
fulfill all of its and their respective obligations, including payment
obligations, under the Consent Agreement.  Depomed shall not, and shall cause
its Affiliates not to, amend or waive, or take any action or omit to take any
action that would alter, any of its rights under the Consent Agreement





92

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

in any manner that adversely affects, or would reasonably be expected to
adversely affect, Collegium’s rights and benefits under this Agreement or the
Grünenthal License Agreement.  Depomed shall promptly notify Collegium of any
default or breach under the Consent Agreement.  In the event that Depomed, or
any of its Affiliates, shall fail to make any payment when due or any other
default or breach arises under the Consent Agreement, Collegium shall have the
right (but not the obligation) to make such payment or otherwise cure such
default or breach on behalf of Depomed or its Affiliate.  In such event, Depomed
shall promptly reimburse Collegium any such amounts paid and/or costs and
expenses incurred by Collegium or, at Collegium’s election, Collegium may offset
such amounts paid and/or costs and expenses incurred by Collegium against any
amounts payable to Depomed hereunder.  Notwithstanding anything herein to the
contrary, Depomed shall not assign the Consent Agreement, other than in
connection with a permitted assignment by Depomed of this Agreement under
Section 17.9, without Collegium’s prior written consent, which consent shall not
be unreasonably withheld, conditioned or delayed.

Section 14.5    No Negotiation

Between the Effective Date and the Closing Date, Depomed shall not, and shall
not permit any of its Affiliates or Representatives to, directly or indirectly,
solicit, initiate, encourage or entertain any inquiries or proposals, discuss or
negotiate with, provide any information to, consider the merits of any inquires
or proposals from any Person (other than Collegium) to enter into any contract
or instrument relating to any transaction that would compromise the ability of
Depomed or any Transferring Entity to consummate the Transactions.  Depomed
shall promptly advise Collegium, orally and in writing, of any such inquiry or
proposal received from a third party.  Depomed agrees that the rights and
remedies for noncompliance with this Section 14.5 shall include having such
provision specifically enforced by a court having equity jurisdiction, it being
acknowledged that any such breach or threatened breach may cause irreparable
injury to Collegium and that money damages will not provide an adequate remedy
to Collegium.

Section 14.6    Resale Exemption Certificates

At the Closing (or within such reasonable time thereafter as may be necessary to
perfect the resale or other exemption certificates), Collegium shall deliver to
Depomed fully completed and executed resale exemption certificates or other
applicable exemption certificates for all jurisdictions identified by Depomed
prior to the Closing as jurisdictions in which inventory is to be transferred
and for which resale exemption certificates are necessary to comply with Legal
Requirements or to minimize Transfer Taxes.

Section 14.7    Depomed Responsibility for Retained Post-Marketing Commitments

As between Depomed and Collegium, from and after the Closing, Depomed shall, at
its cost and expense, continue to control, direct and maintain control over the
Retained Post-Marketing Commitments.  Depomed shall keep Collegium reasonably
informed with respect to the status of and any material developments in the
Retained Post-Marketing Commitments, and





93

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

shall consider in good faith any reasonable input provided by Collegium or its
counsel with respect thereto.

Section 14.8    Collegium Minimum Cash Balance

Collegium shall maintain cash and cash equivalents constituting immediately
available funds of at least the Minimum Cash Balance from the Effective Date
until immediately prior to payment of the Transferred Inventory Cost, the
Upfront Payment and the Collegium Prepaid Business Expense Allocation on the
Closing Date.

Section 14.9    Newco Operations and Liabilities

(a)        Collegium and Newco agree to, and Collegium agrees to cause Newco to,
grant a security interest in all of Newco’s property and rights to Depomed,
including the exclusive licenses and sublicenses transferred under this
Agreement and the Trademark License Agreement, the Transferred Assets, off
membership interests in Newco, Newco’s rights under the Sales Account, and all
other rights of Newco under this Agreement and the Trademark License Agreement.

(b)        Except as prohibited by law or by order of a court of competent
jurisdiction, Newco shall, and Collegium shall cause Newco to, fully perform its
obligations under the Transaction Documents to which Newco is a party,
including, to the extent approval by Collegium is required prior to Newco
performing such obligations, Collegium shall approve any such obligations.

(c)        Newco shall, and Collegium shall cause Newco to, (i) establish and
maintain the Sales Account, (ii) cause any amounts from sales of the
Payment-Bearing Products to be deposited directly into the Sales Account, and
(iii) cause the Newco Deposits to be swept daily into the account designated by
Depomed.

(d)        If Collegium, Newco or any of their Affiliates shall receive any
amounts from sales of the Payment-Bearing Products, Collegium and Newco, as
applicable, shall, and Collegium shall cause Newco, if applicable, to, deliver
such amounts by wire transfer of immediately available funds to the Sales
Account, and in any event not later than two (2) Business Days following its
receipt thereof; provided further, that Collegium shall (i) take any and all
steps necessary or desirable to collect all amounts becoming due and payable
from the Commercialization of Payment-Bearing Products and deliver such amounts
to the Sales Account to the extent required by this Agreement; and (ii) enforce
its rights under any of its commercial contracts.

(e)        Collegium and Newco shall not, and Collegium shall cause Newco not
to, except as otherwise provided herein (including under Section 2.2 and Section
17.9) or, in any other Transaction Document, directly or indirectly, sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create,
incur, assume or suffer to be created or to exist any Lien on any of its rights,
title or beneficial interest in, to or under, whether directly or indirectly,
(i) Newco; (ii)





94

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

the Depomed Acuform Patents or Depomed Product Know-How; (iii) the Grünenthal IP
Rights; or (iv) the Transferred Assets, in each case other than any Lien granted
under the Collateral Agreements.

(f)        Newco shall not, and Collegium shall cause Newco not to, (i) incur or
guarantee any Indebtedness; (ii) create, incur, assume or permit to exist any
Liens on its assets that are senior to the Liens contemplated by the Collateral
Agreement; (iii) sell, assign, or otherwise transfer any of its assets,
contracts or business, whether by sale, merger consolidation, acquisition,
transfer, operation of law or otherwise; or (iv) engage in any business or
activities or acquire any assets, lines of business or other Persons; except in
each case other than pursuant to the rights, property and privileges granted by,
and obligations required of it under, the Transaction Documents.

(g)        Newco shall not, and Collegium shall cause Newco not to, take any
action to waive, repeal, amend, vary, supplement or otherwise modify its
organizational documents in a manner that would adversely affect the rights,
privileges or preferences of Depomed under the Transaction Documents;

(h)        Newco shall not, and Collegium shall cause Newco not to, take any
action or cause or permit Newco (except as required by law) to take any action
to cause Newco to become subject to a voluntary bankruptcy or an involuntary
bankruptcy.

(i)         Newco shall not, and Collegium shall cause Newco not to, take any
action to dissolve Newco.

(j)         Newco shall not, and Collegium shall cause Newco not to, enter into
any lease of real property.

(k)        Newco shall not, and Collegium shall cause Newco not to, have any
employees.

(l)         Newco shall, and Collegium shall cause Newco to, maintain its
existence as a limited liability company, validly existing and in good standing
under the laws of the State of Delaware, and duly qualified as a limited
liability company licensed under the laws of each state necessary for the
conduct of its business or activities.

(m)       Newco shall, and Collegium shall cause Newco to, comply with all
provisions of its organizational documents

(n)        Newco shall, and Collegium shall cause Newco to, maintain all
licenses permits, charters, governmental qualifications, registrations,
consents, filings, certificates, waivers, approvals, notices or other
authorizations necessary for it to carry on its activities and business as
contemplated in the Transaction Documents.





95

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(o)        Newco shall, and Collegium shall cause Newco to, provide Depomed
prompt notice of any adverse events, or threatened events, with which it becomes
aware in connection with the transactions contemplated by the Transaction
Documents, including but not limited to a breach of any representation, warranty
or covenant hereunder, a default by any of its customers, distributors, vendors,
suppliers or any other Third Parties that it is under privity of contract with,
or any Claim.

(p)        Newco shall, and Collegium shall cause Newco to, pay any applicable
taxes.

(q)        Collegium and Newco shall not, and Collegium shall cause Newco not
to, sell, assign or otherwise transfer any equity interests in Newco, or grant a
proxy with respect to the voting rights of Newco or that otherwise would
prohibit a de facto change of Control of Newco.

(r)         Newco shall not, and Collegium shall cause Newco not to; enter into
any transactions other than the Sublicense to Collegium.

(s)         Newco shall not, and Collegium shall cause Newco not to; incur or
otherwise suffer to exist or become effective or remain liable for any
contractual obligation that would, or would reasonably be expected to, (i)
restrict, hinder or limit the ability of Newco or Collegium to comply with each
of its obligations under the Transaction Documents, or (ii) restrict or hinder
the return of the Transferred Assets and Licensed IP Rights to Depomed in
accordance with the Transaction Documents upon an “Event of Default” (as defined
in the Collateral Agreement) or  upon termination or expiration of this
Agreement.

(t)         With respect to the Collegium Sublicense,  Newco shall, and
Collegium shall cause Newco to, at Collegium’s own expense:

(i)         perform and observe all terms and provisions of the Collegium
Sublicense to be performed or observed by Newco;

(ii)        maintain the Collegium Sublicense in full force and effect and
enforce the Collegium Sublicense in accordance with the terms thereof; and

(iii)       furnish to Depomed promptly upon receipt thereof copies of all
material notices, requests and other documents received by Newco under or
pursuant to the Collegium Sublicense, and from time to time furnish to Depomed
such information and reports related to the Collegium Sublicense as Depomed may
reasonably request.

(u)        Newco shall not, and Collegium shall cause Newco not to, cancel or
terminate the Collegium Sublicense or consent to or accept any cancellation or
termination thereof or take any other action in connection with the Collegium
Sublicense that would materially impair the value of the interests or rights of
Newco thereunder or that would materially impair the interests or rights of
Depomed hereunder.





96

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 14.10  Affiliates

(a)        Depomed Affiliates.  Depomed shall cause Depo NF and its other
Affiliates to comply with the terms of, and to perform their respective
obligations under, this Agreement.

(b)        Collegium Affiliates.  Collegium shall cause Newco and its other
Affiliates to comply with the terms of, and to perform their respective
obligations under, this Agreement.

Section 14.11  Further Assurances

Each party agrees, upon the reasonable request of another party, to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement, including the preparation and delivery, at the expense of the
requesting party, of such financial information regarding the Products or
Transferred Assets as may be required by a Governmental Authority having
jurisdiction over the parties.  Each party agrees, upon the reasonable request
of another party, to discuss and cooperate in order to ensure consistent Tax and
accounting positions.

ARTICLE 15

NOTICES

Section 15.1    Notices

All notices required or permitted hereunder shall be given in writing and sent
by facsimile transmission (with a copy sent by first-class mail), or mailed
postage prepaid by certified or registered mail (return receipt requested), or
sent by a nationally recognized express courier service, or hand-delivered at
the following address:

If to Depomed:

Depomed, Inc.

7999 Gateway Boulevard, Suite 300

Newark, CA 94560

Attention:  Legal Department

Fax No.:  (510) 744-8001

With a copy to (which shall not constitute notice hereunder):

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention:  Lowell Segal

Fax No.: (650) 493-6811





97

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

and

Gibson, Dunn & Crutcher LLP

555 Mission Street, Suite 3000

San Francisco, CA 94105

Attention:  Ryan Murr

Fax No.:  (415) 374-8430

If to Collegium:

Collegium Pharmaceutical, Inc.

780 Dedham Street, Suite 800

Canton, MA 02021

Attention:  Michael Heffernan

Fax No.:  (781) 828-4697

With a copy to (which shall not constitute notice hereunder):

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian

One Marina Park Drive, Suite 900

Boston, MA 02210

Attention:  Tim Ehrlich

Fax No.:  (617) 648-9199

All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt.

ARTICLE 16

INSURANCE

Section 16.1    Insurance

(a)        During the Term and for a period of two (2) years after any
expiration or termination of this Agreement, each party shall maintain (i) a
commercial general liability insurance policy or policies with minimum limits of
[***] per occurrence [***] in the aggregate on an annual basis and (ii) a
product liability insurance policy or policies with minimum limits of [***] per
occurrence and [***] in the aggregate on an annual basis.  Upon request, each
party shall provide certificates of insurance to the other evidencing the
coverage specified herein.  Neither party’s liability to the other is in any way
limited to the extent of its insurance coverage.

(b)        As of the Closing Date, the coverage under all insurance policies of
Depomed and its Affiliates shall continue in force only for the benefit of
Depomed and its Affiliates, and not for the benefit of Collegium or any of its
representatives.  As of the Closing Date, Collegium (i) agrees to arrange for
its own insurance policies with respect to the Transferred Assets covering all
periods from and after the Closing Date and agrees not to seek, through any





98

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

means, to benefit from any of Depomed’s or its Affiliates’ insurance policies
which may provide coverage for claims relating in any way to the Transferred
Assets and (ii) shall name Depomed as an additional insured under Collegium’s
product liability insurance policy.

ARTICLE 17

MISCELLANEOUS

Section 17.1    Headings

The titles, headings or captions and paragraphs in this Agreement are for
convenience only and do not define, limit, extend, explain or describe the scope
or extent of this Agreement or any of its terms or conditions and therefore
shall not be considered in the interpretation, construction or application of
this Agreement.

Section 17.2    Severability

In the event that any of the provisions or a portion of any provision of this
Agreement is held to be invalid, illegal, or unenforceable by a court of
competent jurisdiction or a governmental authority, such provision or portion of
any provision will be construed and enforced as if it had been narrowly drawn so
as not to be invalid, illegal, or unenforceable, and the validity, legality, and
enforceability of the enforceable portion of any such provision and the
remaining provisions will not be adversely affected thereby.

Section 17.3    Entire Agreement

This Agreement, together with the Schedules and Exhibits hereto, all of which
are incorporated by reference, contains all of the terms agreed to by the
parties regarding the subject matter hereof and supersedes any prior agreements,
understandings, or arrangements between the parties, whether oral or in writing.

Section 17.4    Amendments

This Agreement may not be amended, modified, altered, or supplemented except by
means of a written agreement or other instrument executed by both of the parties
hereto.  No course of conduct or dealing between the parties will act as a
modification or waiver of any provisions of this Agreement.

Section 17.5    Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and together shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party, it being understood that
the parties need not sign the same counterpart.  This Agreement, following its
execution, may be delivered via telecopier machine or other form of electronic
delivery, which shall constitute delivery of an execution original for all
purposes.





99

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 17.6    Waiver

The failure of either party to enforce or to exercise, at any time or for any
period of time, any term of or any right arising pursuant to this Agreement does
not constitute, and will not be construed as, a waiver of such term or right,
and will in no way affect that party’s right later to enforce or exercise such
term or right.

Section 17.7    Force Majeure

In the event of any failure or delay in the performance by a party of any
provision of this Agreement due to acts beyond the reasonable control of such
party (such as, for example, fire, explosion, strike or other difficulty with
workmen, shortage of transportation equipment, accident, act of God, declared or
undeclared wars, acts of terrorism, or compliance with or other action taken to
carry out the intent or purpose of any law or regulation) (a “Force Majeure
Event”), then such party shall have such additional time to perform as shall be
reasonably necessary under the circumstances.  In the event of such failure or
delay, the affected party will use its diligent efforts, consistent with sound
business judgment and to the extent permitted by law, to correct such failure or
delay as expeditiously as possible.  In the event that a party is unable to
perform due to a Force Majeure Event its obligation to perform under the
affected provision(s) of this Agreement shall be suspended during such time of
nonperformance.

Neither party shall be liable hereunder to the other party nor shall be in
breach for failure to perform its obligations caused by a Force Majeure
Event.  In the case of any such event, the affected party shall promptly, but in
no event later than five (5) days of its occurrence, notify the other party
stating the nature of the condition, its anticipated duration and any action
being taken to avoid or minimize its effect.  Furthermore, the affected party
shall keep the other party informed of the efforts to resume performance.  After
fifteen (15) days of such inability to perform, the parties agree to meet and in
good faith discuss how to proceed.

Section 17.8    Successors and Assigns

Subject to Section 17.9, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns
permitted under this Agreement.

Section 17.9    Assignment

This Agreement and the rights granted herein shall not be assignable (or
otherwise transferred) by any party without the prior written consent of the
other parties.  Any attempted assignment without consent shall be
void.  Notwithstanding the foregoing or anything in this Agreement to the
contrary (but subject to the fourth sentence of this Section 17.9), Collegium or
Depomed may transfer, assign or delegate its rights and obligations under this
Agreement without consent to:  (a) an Affiliate reasonably capable of performing
such party’s obligations under this Agreement, for so long as such entity
remains an Affiliate, provided that the assigning party shall remain primarily
liable for any acts or omissions of such Affiliate; (b) in the case of Depomed,
solely with respect to the transfer or assignment of its rights to receive
payments (or any portion





100

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

thereof) due to Depomed under this Agreement, provided that, in connection with
such a transfer or assignment, Depomed may disclose to the transferee or
assignee any reports or information provided to Depomed regarding such payments
under a written agreement containing non-disclosure and non-use provisions no
less stringent than as set forth in this Agreement; or (c) a successor to all or
substantially all of the business or assets of the assigning party relating to
this Agreement, whether by sale, merger, consolidation, acquisition, transfer,
operation of law or otherwise.  Notwithstanding anything to the contrary in this
Agreement, this Agreement and the rights granted herein shall not be assignable
(or otherwise transferred) by Collegium to a Third Party, other than to a
successor in connection with a sale of all or substantially all of the business
or assets of Collegium, prior to the expiration of the last-to-expire Grünenthal
Patent, without the prior written consent of Depomed, which consent shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
or anything to the contrary in this Agreement, neither Collegium nor any of its
Affiliates (other than Newco, which cannot assign (or otherwise transfer) this
Agreement and the rights granted herein) shall transfer or assign its rights and
obligations under this Agreement to any Person that (i) does not have at least
an equal or greater amount of stockholders’ equity, working capital, and a
commercial sales force as Collegium as of the Closing Date; and (ii) is not a
“United States person” for U.S. federal income tax purposes (including, for the
avoidance of doubt, any Person that is disregarded from any Person that is not a
“United States person” for U.S. federal income tax purposes).  In connection
with any permitted assignment of this Agreement by Collegium, or Subcontracting
pursuant to which a Third Party Sales Representative is engaged by Collegium to
Promote the Products, Collegium shall ensure that the assignee or Subcontractor,
as applicable, provides representations and warranties in substantially the same
form and substance as set forth in Section 10.2(i)(v).  No party shall knowingly
engage any Third Party appearing on the FDA’s debarment list or the list of
excluded individuals/entities of the Office of Inspector General of the
Department of Health and Human Services to perform, or assist such party in the
performance of, its obligations under this Agreement, and the parties shall
review each such list prior to engaging any such Third Party.  No assignment
under clause (a) of this Section 17.9 shall relieve the assigning party of any
of its responsibilities or obligations hereunder and, as a condition of such
assignment, the assignee shall agree in writing to be bound by all obligations
of the assigning party hereunder.  This Agreement shall be binding upon the
successors and permitted assigns of the parties.

Section 17.10  Construction

The parties acknowledge and agree that: (a) each party and its representatives
have reviewed and negotiated the terms and provisions of this Agreement and have
contributed to its revision; and (b) the terms and provisions of this Agreement
will be construed fairly as to each party and not in favor of or against either
party regardless of which party was generally responsible for the preparation or
drafting of this Agreement.  Unless the context of this Agreement otherwise
requires: (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “hereby,” and derivative or
similar words refer to this entire Agreement; (iv) the terms
“Article,” “Section,” “Exhibit,” “Schedule,” or “clause” refer to the specified
Article, Section, Exhibit, Schedule, or clause of this Agreement; (v) “or” is
disjunctive but not necessarily exclusive; and





101

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

(vi) the term “including” or “includes” means “including without limitation” or
“includes without limitation.”  Whenever this Agreement refers to a number of
days, such number shall refer to calendar days unless Business Days are
specified.  Any references in this Agreement to an amount paid by Company as
being “non-refundable” or “non-creditable” shall not be construed to limit
Collegium’s right to seek to recover or actually recover any amount of damages
arising from any uncured breach of this Agreement by Depomed, subject only to
the limitations and exclusions in Section 12.11.

Section 17.11  Governing Law; Jurisdiction; No Jury Trial.

(a)        This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflicts of law,
principles or rules of such state, to the extent such principles or rules are
not mandatorily applicable by statute and would permit or require the
application of the laws of another jurisdiction.

(b)        The parties consent to the exclusive jurisdiction of the Federal and
State courts located in the State of New York for the resolution of all disputes
or controversies between the parties which, pursuant to applicable Legal
Requirement, are not subject to the provisions of Section 17.12.  Each of the
parties (i) consents to the exclusive jurisdiction of each such court in any
suit, action or proceeding relating to or arising out of this Agreement or the
Transactions; (ii) waives any objection that it may have to the laying of venue
in any such suit, action or proceeding in any such court; and (iii) agrees that
service of any court paper may be made in such manner as may be provided under
applicable Legal Requirements or court rules governing service of process.  THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE, AND AGREE TO CAUSE THEIR RESPECTIVE
AFFILIATES TO WAIVE, THE RIGHT TO TRIAL BY JURY IN ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY
RELATED AGREEMENTS OR ANY TRANSACTIONS CONTEMPLATED HEREBY.

(c)        Notwithstanding anything herein to the contrary, each party
acknowledges and irrevocably agrees that with respect to any Covered Action,
such party agrees and shall take (or refrain from taking) such actions as
necessary (i) to procure that any Covered Action shall be subject to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan in the county of
New York, and any appellate court thereof, (ii) to procure that service of
process, summons, notice or document by registered mail addressed to them at
their respective addresses provided in Section 15.1 shall be effective service
of process against it for any Covered Action, (iii) to waive and hereby waives,
to the fullest extent permitted by applicable Legal Requirement, any objection
which it may now or hereafter have to the laying of venue of, and the defense of
an inconvenient forum to the maintenance of, any Covered Action, and (iv) to
procure that a final judgment in any Covered Action shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Legal Requirement.  Nothing in this paragraph
shall affect or eliminate any right to serve process in any other manner
permitted by





102

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

applicable Legal Requirement.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN RESPECT OF ANY COVERED ACTION.

Section 17.12  Dispute Resolution

The parties recognize that a dispute may arise relating to this Agreement (a
“Dispute”).  Other than with respect to Third Party Claims, any Dispute,
including Disputes that may involve any Affiliates of a party, shall be resolved
in accordance with this Section 17.12.

(a)        Mediation.

(i)         The parties shall first attempt in good faith to resolve any Dispute
by confidential mediation in accordance with the then current Mediation
Procedure of the International Institute for Conflict Prevention and Resolution
(the “CPR Mediation Procedure”) (www.cpradr.org) before initiating
arbitration.  The CPR Mediation Procedure shall control, except where it
conflicts with these provisions, in which case these provisions control.  The
mediator shall be chosen pursuant to CPR Mediation Procedure.  The mediation
shall be held in New York, New York.

(ii)        Either party may initiate mediation by written notice to the other
party of the existence of a Dispute.  The parties agree to select a mediator
within twenty (20) days of the notice and the mediation will begin promptly
after the selection.  The mediation will continue until the mediator, or either
party, declares in writing, no sooner than after the conclusion of one full day
of a substantive mediation conference attended on behalf of each party by a
senior business person with authority to resolve the Dispute, that the Dispute
cannot be resolved by mediation.  In no event, however, shall mediation continue
more than sixty (60) days from the initial notice by a party to initiate
meditation unless the parties agree in writing to extend that period.

(iii)       Any period of limitations that would otherwise expire between the
initiation of mediation and its conclusion shall be extended until twenty (20)
days after the conclusion of the mediation.

(b)        Arbitration.

(i)         If the parties fail to resolve the Dispute in mediation, and a party
desires to pursue resolution of the Dispute, the Dispute shall be submitted by
either party for resolution in arbitration pursuant to the then current CPR
Non-Administered Arbitration Rules (the “CPR Rules”) (www.cpradr.org), except
where they conflict with these provisions, in which case these provisions
control.  The arbitration will be held in New York, New York.  All aspects of
the arbitration shall be treated as confidential.

(ii)        The arbitrators will be chosen from the CPR Panel of Distinguished
Neutrals, unless a candidate not on such panel is approved by the parties.  Each
arbitrator shall be a lawyer with at least fifteen (15) years’ experience with a
law firm or corporate law department





103

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

of over twenty-five (25) lawyers or who was a judge of a court of general
jurisdiction.  To the extent that the Dispute requires special expertise, the
parties will so inform CPR prior to the beginning of the selection process.

(iii)       The arbitration tribunal shall consist of three (3) arbitrators, of
whom each party shall designate one in accordance with the “screened”
appointment procedure provided in CPR Rule 5.4.  The chair will be chosen in
accordance with CPR Rule 6.4.  If, however, the aggregate award sought by the
parties is less than Five Million Dollars ($5,000,000) and equitable relief is
not sought, a single arbitrator shall be chosen in accordance with the CPR
Rules.  Candidates for the arbitrator position(s) may be interviewed by
representatives of the parties in advance of their selection, provided that all
parties are represented.

(iv)       The parties agree to select the arbitrator(s) within forty-five (45)
days of initiation of the arbitration.  The hearing will be concluded within
nine (9) months after selection of the arbitrator(s) and the award will be
rendered within sixty (60) days of the conclusion of the hearing, or of any post
hearing briefing, which briefing will be completed by both sides within
forty-five (45) days after the conclusion of the hearing.  In the event the
parties cannot agree upon a schedule, then the arbitrator(s) shall set the
schedule following the time limits set forth above as closely as practical.

(v)        The hearing will be concluded in ten (10) hearing days or
less.  Multiple hearing days will be scheduled consecutively to the greatest
extent possible.  A transcript of the testimony adduced at the hearing shall be
made and shall be made available to each party.

(vi)       The arbitrator(s) shall be guided, but not bound, by the CPR Protocol
on Disclosure of Documents and Presentation of Witnesses in Commercial
Arbitration (www.cpradr.org) (the “Protocol”).  The parties will attempt to
agree on modes of document disclosure, electronic discovery, witness
presentation, etc. within the parameters of the Protocol.  If the parties cannot
agree on discovery and presentation issues, the arbitrator(s) shall decide on
presentation modes and provide for discovery within the Protocol, understanding
that the parties contemplate reasonable discovery.

(vii)     The arbitrator(s) shall decide the merits of any Dispute in accordance
with the law governing this Agreement, without application of any principle of
conflict of laws that would result in reference to a different law.  The
arbitrator(s) may not apply principles such as “amiable compositeur” or “natural
justice and equity.”

(viii)    The arbitrator(s) are expressly empowered to decide dispositive
motions in advance of any hearing and shall endeavor to decide such motions as
would a United States District Court Judge sitting in the jurisdiction whose
substantive law governs.

(ix)       The arbitrator(s) shall render a written opinion stating the reasons
upon which the award is based.  The parties consent to the jurisdiction of the
United States District Court for the district in which the arbitration is held
for the enforcement of these provisions and





104

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

the entry of judgment on any award rendered hereunder.  Should such court for
any reason lack jurisdiction, any court with jurisdiction may act in the same
fashion.

(x)        Notwithstanding any provision to the contrary contained in this
Agreement, each party has the right to seek from the appropriate court
provisional remedies such as attachment, preliminary injunction, replevin or
other equitable relief to avoid irreparable harm, maintain the status quo,
preserve its status and priority as a creditor or preserve the subject matter of
the Dispute.  Rule 14 of the CPR Rules does not apply to this Agreement.

Section 17.13  Equitable Relief

Each party acknowledges that a breach by it of the provisions of this Agreement
may not reasonably or adequately be compensated in damages in an action at law
and that such a breach may cause the other party irreparable injury and
damage.  By reason thereof, each party agrees that the other party is entitled
to, in addition to any other remedies it may have under this Agreement or
otherwise, preliminary and permanent injunctive and other equitable relief to
prevent or curtail any breach of this Agreement by the other parties; provided,
however, that no specification in this Agreement of a specific legal or
equitable remedy will be construed as a waiver or prohibition against the
pursuing of other legal or equitable remedies in the event of such a
breach.  Each party agrees that the existence of any claim, demand, or cause of
action of it against the other parties, whether predicated upon this Agreement,
or otherwise, will not constitute a defense to the enforcement by the other
parties, or its successors or assigns, of the covenants contained in this
Agreement.

Section 17.14  Relationship Between Parties

The parties are acting and performing as independent contractors, and nothing in
this Agreement creates the relationship of partnership, joint venture, sales
agency, or principal and agent.  Neither party is the agent of the other, and
neither party may hold itself out as such to any other party.  Neither party
shall have any express or implied power to enter into any contracts or
commitments or to incur any liabilities in the name of, or on behalf of, the
other party, or to bind the other party in any respect whatsoever.

Section 17.15  Tax Treatment

Unless required by applicable Legal Requirements, the parties agree to treat,
for U.S. federal and applicable state and local income Tax purposes, (i) the
grant of any license pursuant to Section 2.1(a) as a license and not as a sale
and (ii) the sale of the Transferred Assets pursuant to this Agreement as a sale
of such Transferred Assets for the Transferred Asset Purchase Price.  Collegium
and Newco, and their respective Affiliates, agree that no Taxes shall be
withheld from any amounts due to Depomed pursuant to this Agreement, provided
that Depomed provides Collegium with a properly completed, executed IRS Form
W-9.





105

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

Section 17.16  Bulk Transfer Laws

Collegium acknowledges that Depomed and its Affiliates have not taken, and do
not intend to take, any action required to comply with any applicable bulk sale
or bulk transfer laws or similar laws and hereby waives compliance therewith.

Section 17.17  Forward Looking Statements

Without limiting the foregoing, Collegium acknowledges and agrees that (a) it
may have received from Depomed various forward looking projections, forecasts
and business or commercial plans regarding the Products (collectively, the
“Forward-Looking Statements”) in connection with Collegium’s investigation of
the Transferred Assets; (b) there are uncertainties inherent in attempting to
make such Forward-Looking Statements; (c) Collegium is familiar with such
uncertainties; (d) Collegium is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all Forward-Looking Statements; (e)
Collegium is not relying on any Forward-Looking Statement in any manner
whatsoever; and (f) Collegium shall have no claim against Depomed or any of its
Affiliates with respect to any Forward-Looking Statement.  Collegium further
acknowledges and agrees that Depomed makes no representation or warranty
hereunder with respect to (i) the reasonableness of the assumptions underlying
any Forward-Looking Statement; or (ii) any Forward-Looking Statement made in any
materials in the Data Room, any supplemental due diligence information provided
or made available to Collegium, any of Collegium’s discussions with management
regarding the Products or any negotiations leading to this Agreement and the
other Transaction Documents.

(The remainder of this page is intentionally left blank.  The signature page
follows.)

 

 



106

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions marked [***].

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.

 

DEPOMED, INC.

 

 

 

/s/ Arthur J. Higgins

 

By: Arthur J. Higgins

 

Title: Chief Executive Officer

 

 

 

 

 

COLLEGIUM PHARMACEUTICAL, INC.

 

 

 

/s/ Michael Heffernan

 

By: Michael Heffernan

 

Title: Chief Executive Officer

 

 

 

 

 

COLLEGIUM NF, LLC

 

 

 

/s/ Michael Heffernan

 

By: Michael Heffernan

 

Title: Chief Executive Officer

 

[Signature Page to Commercialization Agreement]

--------------------------------------------------------------------------------